Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
January 7, 2020, is made by and between JBG SMITH PROPERTIES LP, a limited
partnership formed under the laws of the State of Delaware (“Borrower”), the
Banks party hereto (the “Banks”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”).

 

WHEREAS, Borrower, Administrative Agent and the financial institutions initially
a signatory to the Existing Credit Agreement (as defined below) together with
their successors and assigns under Section 12.05 of the Existing Credit
Agreement have entered into that certain Credit Agreement dated as of July 18,
2017 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Credit Agreement”; capitalized terms
used herein and not defined herein have the meanings provided in the Existing
Credit Agreement as amended by this Amendment (the “Amended Credit Agreement”));

 

WHEREAS, Borrower has requested that Administrative Agent and Banks amend
certain terms and conditions of the Existing Credit Agreement as described
herein; and

 

WHEREAS, Administrative Agent and the Banks party to this Amendment have agreed
to so amend certain terms and conditions of the Existing Credit Agreement to
make certain agreed upon modifications on the terms and conditions set forth
below in this Amendment.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

1.             Amendments to Existing Credit Agreement. Effective as set forth
in Section 2 below:

 

(a)           the Existing Credit Agreement (excluding all Schedules, other than
Schedule 1 to the Existing Credit Agreement, and Exhibits thereto) is hereby
amended as set forth in the marked terms on Exhibit A attached hereto. In
Exhibit A hereto, deletions of text in the Existing Credit Agreement are
indicated by struck-through text, and insertions of text are indicated by
double-underlined text.

 

(b)           Schedule 1 to Existing Credit Agreement is hereby amended and
restated as set for in Exhibit B hereto.

 

2.             Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction or waiver of the following conditions precedent:

 

(a)           Administrative Agent shall have received:

 

(i)            counterparts of this Amendment duly executed and delivered by
Borrower, Administrative Agent, each Ratable Loan Bank and the Required Banks;
and

 



 

 

 

(ii)           customary year to date pro forma consolidated financial
statements of the General Partner for the period ending as of September 30,
2019, prepared after giving effect to this Amendment and any borrowings under
the Amended Credit Agreement as of the Second Amendment Effective Date, and, to
the extent reasonably requested by the Administrative Agent, financial
projections for the General Partner’s consolidated operations;

 

(iii)          an opinion of Hogan Lovells LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Banks and in
form and substance reasonably satisfactory to the Administrative Agent;

 

(iv)          a copy of the Certificate of Limited Partnership for Borrower, a
copy of the articles of trust of General Partner and a copy of the certificate
or articles of incorporation or formation, articles of organization, certificate
of limited partnership, declaration of trust or other comparable organizational
instrument (if any) of each other Loan Party, each certified by the appropriate
Secretary of State or equivalent state official;

 

(v)           a copy of the Agreement of Limited Partnership for Borrower, a
copy of the bylaws of General Partner and a copy of the by-laws, the operating
agreement, the partnership agreement, or other comparable document in the case
of each other Loan Party, including all amendments thereto, each certified by
the Secretary or an Assistant Secretary (or other individual performing similar
functions) of each Loan Party as being in full force and effect on the Second
Amendment Effective Date;

 

(vi)          a certified copy of a certificate from the Secretary of State or
equivalent state official of the states where Borrower, General Partner and each
other Loan Party are organized, dated as of the most recent practicable date,
showing the good standing or partnership qualification of Borrower, General
Partner and each other Loan Party;

 

(vii)         a certified copy of a certificate from the Secretary of State or
equivalent state official of the state where Borrower, General Partner and each
other Loan Party maintain their principal places of business, dated as of the
most recent practicable date, showing the qualification to transact business in
such state as a foreign limited partnership or foreign trust, as the case may
be, for Borrower, General Partner and each other Loan Party, except where the
failure to be so qualified would likely cause a Material Adverse Change to
occur;

 

(viii)        a copy of a resolution or resolutions (which may be redacted to
remove authorizations unrelated to this Amendment and the Loan Documents)
adopted by the Board of Trustees of General Partner and all other corporate,
partnership, member or other necessary action taken by each other Loan Party,
certified by the Secretary or an Assistant Secretary of General Partner or such
other Loan Party (or other individual performing similar functions) as being in
full force and effect on the Second Amendment Effective Date, authorizing the
Ratable Loans provided for in the Amended Credit Agreement and the execution,
delivery and performance of this Amendment;

 



 2 

 

 

(ix)           a certificate, signed by the Secretary or an Assistant Secretary
of General Partner and each other Loan Party (or other individual performing
similar functions) and dated the Second Amendment Effective Date, as to the
incumbency, and containing the specimen signature or signatures, of the Persons
authorized to execute and deliver the Loan Documents to be executed and
delivered by it, Borrower and each other Loan Party;

 

(x)            a certificate dated as of the Second Amendment Effective Date
signed by a Responsible Officer of Borrower stating, to the best of the
certifying party’s knowledge, the following:

 

(A)       All representations and warranties of Borrower and the other Loan
Parties contained in this Amendment, in the Amended Credit Agreement and in each
of the other Loan Documents are true and correct in all material respects on and
as of the Second Amendment Effective Date as though made on and as of such date
(except in those cases where such representation or warranty expressly relates
to an earlier date or is qualified as to “materiality”, “Material Adverse
Change” or similar language (which shall be true and correct in all respects)
and except for changes in factual circumstances not prohibited thereunder), and

 

(B)       No Default or Event of Default has occurred and is continuing.

 

(b)           All fees owed to the Banks incurred in connection with this
Amendment (including any fees and expenses due to each Lead Arranger in
connection with the execution of its duties in connection with the arranging of
this Amendment) and required to be paid as of the Second Amendment Effective
Date and all expenses (including, without limitation, the reasonable and
documented out-of-pocket fees and expenses of legal counsel of Administrative
Agent) for which invoices have been presented to Borrower on or prior to the
Second Amendment Effective Date shall have been paid.

 

(c)           At least five (5) days prior to the date hereof, Borrower shall
have delivered, on behalf of itself and any Guarantor that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to itself and to such Guarantor, to each
Bank that so requests such a Beneficial Ownership Certification.

 

Administrative Agent shall notify in writing Borrower and the Banks of the
effectiveness of this Amendment, and such notice shall be conclusive and
binding.

 



 3 

 

 

3.             Representations and Warranties. Borrower hereby certifies that:
(a) no Default or Event of Default exists as of the date hereof or would exist
immediately after giving effect to this Amendment; (b) each of the
representations and warranties of Borrower and the other Loan Parties contained
in the Amended Credit Agreement and in each of the other Loan Documents are true
and correct in all material respects as of the date hereof (except in those
cases where such representation or warranty expressly relates to an earlier date
or is qualified as to “materiality”, “Material Adverse Change” or similar
language (which shall be true and correct in all respects) and except for
changes in factual circumstances not prohibited thereunder); (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party (other than any required filing with the SEC, which, to the extent
required, Borrower agrees to file in a timely manner) is required in connection
with the execution, delivery and carrying out of this Amendment or, if required,
has been obtained; and (d) this Amendment has been duly authorized, executed and
delivered so that it constitutes the legal, valid and binding obligation of
Borrower, enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein and as may be limited by
equitable principles generally. Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Loan Document, a waiver of any default or Event
of Default under any Loan Document, or a waiver or release of any of the Banks’
or Administrative Agent’s rights and remedies (all of which are hereby
reserved).

 

4.             Ratification. Without in any way establishing a course of dealing
by Administrative Agent or any Bank, Borrower hereby reaffirms and confirms its
obligations under the Amended Credit Agreement and the other Loan Documents to
which it is a party and each and every such Loan Document executed by the
undersigned in connection with the Existing Credit Agreement remains in full
force and effect and is hereby reaffirmed, ratified and confirmed. This
Amendment is not intended to and shall not constitute a novation. All references
to the Existing Credit Agreement contained in the above-referenced documents
shall be a reference to the Amended Credit Agreement and as the same may from
time to time hereafter be amended, restated, supplemented or otherwise modified.

 

5.             GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

6.             Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 



 4 

 

 

7.             Headings. The headings of this Amendment and captions hereunder
are for convenience only and shall not affect the interpretation or construction
of this Amendment.

 

8.             Miscellaneous. This Amendment shall constitute a Loan Document
under the Amended Credit Agreement. This Amendment sets forth the entire
agreement among the parties hereto relating to the transactions contemplated
hereby (except with respect to agreements relating solely to compensation,
consideration and the coordinated syndication of the Loan). No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof. The provisions of this Amendment are intended to be
severable. If for any reason any provision of this Amendment shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction. Borrower hereby represents and warrants that it has
consulted with independent legal counsel of its selection in connection herewith
and is not relying on any representations or warranties of Administrative Agent
or its counsel in entering into this Amendment.

 

REST OF PAGE INTENTIONALLY LEFT BLANK

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers all as of the day and year first above written.

 

  BORROWER:       JBG SMITH PROPERTIES LP       By: JBG SMITH Properties,     a
Maryland real estate investment trust,     its General Partner         By: /s/
Stephen Theriot     Name: Stephen Theriot     Title: Chief Financial Officer

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION, as Administrative Agent, as a
Ratable Loan Bank, as a Term A-1 Bank and as a Term A-2 Bank           By: /s/
Kristen Ray     Name: Kristen Ray     Title: Vice President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  Bank of America, N.A.,   as a Ratable Loan Bank and Term A-1 Bank          
By: /s/ Robert T. Wratten     Name: Robert T. Wratten     Title: Senior Vice
President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Ratable Loan Bank, and Term A-1 Bank        
  By: /s/ Jaime Gitler     Name: Jaime Gitler     Title: Vice President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Ratable Loan Bank, as a Term A-1
Bank, and as a Term A-2 Bank           By: /s/ Andrew Moore     Name: Andrew
Moore     Title: Duly Authorized Signatory

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  Citizens Bank, N.A.,   as a Ratable Loan Bank, and Term A-1 Bank and Term A-2
Bank           By: /s/ Michelle M. Dawson     Name: Michelle M. Dawson    
Title: Vice President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  PNC Bank, National Association   as a Bank           By: /s/ Kinnery Clinebell
    Name: Kinnery Clinebell     Title: Senior Vice President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  BMO HARRIS BANK N.A.,   as a Bank           By: /s/ Michael Kauffman     Name:
Michael Kauffman     Title: Managing Director

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  REGIONS BANK,   as a Ratable Loan Bank, and Term A-1 Bank and Term A-2 Bank  
        By: /s/ Nicholas R. Frerman     Name: Nicholas R. Frerman     Title:
Vice President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  TD Bank, N.A.   as a Bank           By: /s/ James M. Cupelli     Name: James
M. Cupelli     Title: Vice President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  THE BANK OF NEW YORK MELLON,   as a Ratable Loan Bank, Term A-1 Bank and Term
A-2 Bank           By: /s/ Carol Murray     Name: Carol Murray     Title:
Director

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  The Bank of Nova Scotia,   as a Ratable Loan Bank and Term A-1 Bank          
By: /s/ Melissa Chow     Name: Melissa Chow     Title: Associate Director

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  TRUIST BANK, successor by merger to SunTrust Bank,   as a Ratable Loan Bank,
and Term A-1 Bank and Term A-2 Bank           By: /s/ Trudy A. Wilson     Name:
Trudy A. Wilson     Title: Vice President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  Fifth Third Bank, National Association,   as a Bank           By: /s/ Casey
Ciccone     Name: Casey Ciccone     Title: Vice President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  GOLDMAN SACHS BANK USA,   as a Ratable Loan Bank and Term A-1 Bank          
By: /s/ Annie Carr     Name: Annie Carr     Title: Authorized Signatory

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Ratable Loan Bank           By: /s/ Michael
King     Name: Michael King     Title: Authorized Signatory

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK BRANCH   as a Ratable Loan Bank and
Term A-1 Bank           By: /s/ Chase Cassidy     Name: Chase Cassidy     Title:
Associate Director           By: /s/ David McGannon     Name: David McGannon    
Title: Director

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  ING CAPITAL LLC, a Delaware limited liability company, as a Ratable Loan Bank
and Term A-1 Bank           By: /s/ Sofya Shuster     Name: Sofya Shuster    
Title: Vice President           By: /s/ Craig Bender     Name: Craig Bender    
Title: Managing Director

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as a Ratable Loan Bank, Term
A-1 Bank, and Term A-2 Bank           By: /s/ Adam Jenner     Name: Adam Jenner
    Title: Director           By: /s/ Steven Jonassen     Name: Steven Jonassen
    Title: Managing Director

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  ASSOCIATED BANK, NATIONAL ASSOCIATION,   as a Ratable Loan Bank and Term A-2
Bank           By: /s/ Mitchell Vega     Name: Mitchell Vega     Title: Vice
President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  UNITED BANK   as a Ratable Loan Bank and Term A-1 Bank           By: /s/ Paul
P Adams     Name: Paul P. Adams     Title: Senior Vice President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

  U.S. Bank National Association,   as a Ratable Loan Bank           By: /s/
Timothy J. Tillman     Name: Timothy J. Tillman     Title: Senior Vice President

 

Signature Page to Second Amendment to Credit Agreement

 



 

 

 

 

EXHIBIT A

 

Marked Amended Credit Agreement

 

Attached

 



 

 

 



EXECUTION VERSION

(Conformed to First Amendment to Credit Agreement dated May 8, 2019 and

(Conformed to FirstSecond Amendment to Credit Agreement dated May 8January 7,
20192020)

EXHIBIT A To Second Amendment to Credit Agreement

 

 

CREDIT AGREEMENT

 

dated as of July 18, 2017,

among

 

JBG SMITH PROPERTIES LP,
as Borrower,

 

THE BANKS SIGNATORY HERETO,
each as a Bank,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents for the Ratable Loans and the Term A-1 Loans,

 

CAPITAL ONE, NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION and CITIZENS
BANK, N.A.,
as Co-Syndication Agents for the Term A-2 Loans,

 

BMO HARRIS BANK, N.A., REGIONS BANK, TD BANK, N.A., and
THE BANK OF NEW YORK MELLON, TRUIST BANK, GOLDMAN SACHS BANK USA,
The Bank of Nova Scotia, AND Morgan Stanley Senior Funding, Inc.
as Co-Documentation Agents

 

 

WELLS FARGO SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATEDBOFA SECURITIES, INC. and JPMORGAN CHASE BANK, N.A.,
as Joint Bookrunners for the Ratable Loans and the Term A-1 Loans,

 

WELLS FARGO SECURITIES LLC, CAPITAL ONE, NATIONAL ASSOCIATION,

PNC CAPITAL MARKETS LLC and CITIZENS BANK, N.A.,
as Joint Bookrunners for the Term A-2 Loans,

 

WELLS FARGO SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATEDBOFA SECURITIES, INC., JPMORGAN CHASE BANK, N.A.,
CAPITAL ONE, NATIONAL ASSOCIATION,

PNC CAPITAL MARKETS LLC and CITIZENS BANK, N.A.,

as Joint Lead Arrangers for the Ratable Loans and the Term A-1 Loans,

 

WELLS FARGO SECURITIES LLC, CAPITAL ONE, NATIONAL ASSOCIATION,

PNC CAPITAL MARKETS LLC and CITIZENS BANK, N.A.,

as Joint Lead Arrangers for the Term A-2 Loans

 



 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS; ETC. 1       SECTION 1.01. Definitions. 1
SECTION 1.02. Accounting Terms. 3537 SECTION 1.03. Computation of Time Periods.
3537 SECTION 1.04. Rules of Construction. 3537 SECTION 1.05. Financial Covenant
Calculations. 3638       ARTICLE II THE LOANS 3638       SECTION 2.01. Ratable
Loans; Bid Rate Loans; Term Loans. 3638 SECTION 2.02. Bid Rate Loans. 3839
SECTION 2.03. Swingline Loan Subfacility. 4142 SECTION 2.04. Advances,
Generally. 4345 SECTION 2.05. Procedures for Advances. 4445 SECTION 2.06.
Interest Periods; Renewals. 4446 SECTION 2.07. Interest. 4547 SECTION 2.08.
Fees. 4547 SECTION 2.09. Notes; Due at Maturity. 4648 SECTION 2.10. Prepayments.
4749 SECTION 2.11. Method of Payment. 4950 SECTION 2.12. Elections, Conversions
or Continuation of Loans. 4951 SECTION 2.13. Minimum Amounts. 5051 SECTION 2.14.
Certain Notices Regarding Elections, Conversions and Continuations of Loans.
5051 SECTION 2.15. Payments Generally. 5052 SECTION 2.16. Changes of Loan
Commitments; Incremental Increases. 5152 SECTION 2.17. Letters of Credit. 5354
SECTION 2.18. Extension Option.[Reserved] 5960 SECTION 2.19. Funds Transfer
Disbursements. 5960 SECTION 2.20. Permitted Extension Amendments. 5960      
ARTICLE III YIELD PROTECTION; ILLEGALITY; ETC. 6263       SECTION 3.01.
Additional Costs. 6263 SECTION 3.02. Alternate Rate of Interest. 6365 SECTION
3.03. Illegality. 6466 SECTION 3.04. Treatment of Affected Loans. 6466 SECTION
3.05. Certain Compensation. 6567 SECTION 3.06. Capital Adequacy. 6568 SECTION
3.07. Substitution of Banks. 6668 SECTION 3.08. Obligation of Banks to Mitigate.
6870 SECTION 3.09. Usury. 6870       ARTICLE IV CONDITIONS PRECEDENT 6871      
SECTION 4.01. Conditions Precedent to the Loans. 6971 SECTION 4.02. Conditions
Precedent to Advances After the Initial Advance. 7173

 



vi

 

 

TABLE OF CONTENTS

 

    Page       SECTION 4.03. Deemed Representations. 7274       ARTICLE V
REPRESENTATIONS AND WARRANTIES 7274       SECTION 5.01. Existence 7274 SECTION
5.02. Corporate/Partnership Powers. 7274 SECTION 5.03. Power of Officers 7375
SECTION 5.04. Power and Authority; No Conflicts; Compliance With Laws. 7375
SECTION 5.05. Legally Enforceable Agreements. 7375 SECTION 5.06. Litigation.
7375 SECTION 5.07. Good Title to Properties. 7375 SECTION 5.08. Taxes. 7476
SECTION 5.09. ERISA. 7476 SECTION 5.10. No Default on Outstanding Judgments or
Orders. 7577 SECTION 5.11. No Defaults on Other Agreements. 7577 SECTION 5.12.
Government Regulation. 7577 SECTION 5.13. Environmental Protection. 7577 SECTION
5.14. Solvency. 7577 SECTION 5.15. Financial Statements 7577 SECTION 5.16. Valid
Existence of Affiliates.Subsidiaries 7678 SECTION 5.17. Insurance 7678 SECTION
5.18. Accuracy of Information; Full Disclosure 7678 SECTION 5.19. Use of
Proceeds 7679 SECTION 5.20. Governmental Approvals. 7779 SECTION 5.21. Principal
Offices 7779 SECTION 5.22. General Partner Status. 7779 SECTION 5.23. Labor
Matters. 7779 SECTION 5.24. Organizational Documents 7780 SECTION 5.25.
Anti-Corruption Laws and Sanctions 7880 SECTION 5.26. EEA Financial
Institutions. 7880       ARTICLE VI AFFIRMATIVE COVENANTS 7880       SECTION
6.01. Maintenance of Existence. 7880 SECTION 6.02. Maintenance of Records 7881
SECTION 6.03. Maintenance of Insurance. 7881 SECTION 6.04. Compliance with Laws;
Payment of Taxes. 7981 SECTION 6.05. Right of Inspection. 7981 SECTION 6.06.
Compliance With Environmental Laws. 7982 SECTION 6.07. Intentionally Omitted.
7982 SECTION 6.08. Maintenance of Properties. 8082 SECTION 6.09. Reporting and
Miscellaneous Document Requirements. 8082 SECTION 6.10. Guarantors. 838587      
ARTICLE VII NEGATIVE COVENANTS 8487       SECTION 7.01. Mergers, Etc. 8487

 



vii

 

 

TABLE OF CONTENTS

 

    Page       SECTION 7.02. Distributions. 8688 SECTION 7.03. Amendments to
Organizational Documents. 8789 SECTION 7.04. Activities of General Partner. 8789
SECTION 7.05. Use of Proceeds and Letters of Credit. 8891 SECTION 7.06.
Transactions with Affiliates. 8991       ARTICLE VIII FINANCIAL COVENANTS 8992  
    SECTION 8.01. Ratio of Total Outstanding Indebtedness to Capitalization
Value. 8992 SECTION 8.02. Ratio of Combined EBITDA to Fixed Charges. 9093
SECTION 8.03. Ratio of Unencumbered Combined EBITDA to Unsecured Interest
Expense. 9093 SECTION 8.04. Ratio of Unsecured Indebtedness to Capitalization
Value of Unencumbered Assets. 9093 SECTION 8.05. Ratio of Secured Indebtedness
to Capitalization Value. 9193 SECTION 8.06. Debt of General Partner. 9194      
ARTICLE IX EVENTS OF DEFAULT 9194       SECTION 9.01. Events of Default. 9194
SECTION 9.02. Remedies. 9598 SECTION 9.03. Allocation of Proceeds. 9698 SECTION
9.04. Performance by Administrative Agent. 9799 SECTION 9.05. Rights Cumulative.
97100       ARTICLE X ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS 98100      
SECTION 10.01. Appointment, Powers and Immunities of Administrative Agent. 98101
SECTION 10.02. Reliance by Administrative Agent. 99102 SECTION 10.03. Defaults.
99102 SECTION 10.04. Rights of Agent as a Bank. 100102 SECTION 10.05.
Indemnification of Agents. 100103 SECTION 10.06. Non-Reliance on Agents and
Other Banks. 101103 SECTION 10.07. Failure of Administrative Agent to Act.
101104 SECTION 10.08. Resignation or Removal of Administrative Agent 101104
SECTION 10.09. Amendments Concerning Agency Function. 103105 SECTION 10.10.
Liability of Administrative Agent. 103105 SECTION 10.11. Transfer of Agency
Function. 103105 SECTION 10.12. Non-Receipt of Funds by Administrative Agent
103106 SECTION 10.13. Taxes 103106 SECTION 10.14. Pro Rata Treatment. 107110
SECTION 10.15. Sharing of Payments Among Banks. 109111 SECTION 10.16. Possession
of Documents 109112 SECTION 10.17. Syndication Agents and Documentation Agents
109112 SECTION 10.18. Rates 112 SECTION 10.19. Certain ERISA Matters 112113

 



viii

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE XI NATURE OF OBLIGATIONS 109113       SECTION 11.01.
Absolute and Unconditional Obligations 109113 SECTION 11.02. Non-Recourse to
Principals and General Partner. 110114       ARTICLE XII MISCELLANEOUS 111114  
    SECTION 12.01. Binding Effect of Request for Advance. 111115 SECTION 12.02.
Amendments and Waivers. 111115 SECTION 12.03. Survival; Termination. 114118
SECTION 12.04. Expenses; Indemnification. 115119 SECTION 12.05. Assignment;
Participation. 117121 SECTION 12.06. Documentation Satisfactory 122126 SECTION
12.07. Notices. 122126 SECTION 12.08. Setoff. 126130 SECTION 12.09. Table of
Contents; Headings. 127131 SECTION 12.10. Severability. 127131 SECTION 12.11.
Counterparts. 127131 SECTION 12.12. Integration. 127131 SECTION 12.13. Governing
Law. 128132 SECTION 12.14. Waivers. 128132 SECTION 12.15. Jurisdiction;
Immunities. 128132 SECTION 12.16. Designated Lender. 129133 SECTION 12.17. No
Bankruptcy Proceedings. 130134 SECTION 12.18. Intentionally Omitted. 130134
SECTION 12.19. USA Patriot Act. 130134 SECTION 12.20. Defaulting Lenders. 130134
SECTION 12.21. Use for Mortgages. 134138 SECTION 12.22. Bottom-Up Guaranties.
134138 SECTION 12.23. Confidentiality 135139 SECTION 12.24. No Advisory or
Fiduciary Responsibility 136140 SECTION 12.25. Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. 136140 SECTION 12.26. Acknowledgment
Regarding Any Supported QFCs 141

 



ix

 

 

SCHEDULES AND EXHIBITS         SCHEDULE 1 - Loan Commitments   SCHEDULE 2 -
Other Investments   SCHEDULE 2A - General Partner Investments   SCHEDULE 3 -
General Partner – Debt   SCHEDULE 5.16 - Subsidiaries   SCHEDULE 5.23 - Labor
Matters           EXHIBIT A - Disbursement Instruction Agreement   EXHIBIT B-1 -
Ratable Loan Note   EXHIBIT B-2 - Bid Rate Loan Note   EXHIBIT B-3 - Term Loan
Note   EXHIBIT C - Guaranty   EXHIBIT D - Solvency Certificate   EXHIBIT E -
Assignment and Assumption Agreement   EXHIBIT G-1 - Bid Rate Quote Request  
EXHIBIT G-2 - Invitation for Bid Rate Quotes   EXHIBIT G-3 - Bid Rate Quote  
EXHIBIT G-4 - Acceptance of Bid Rate Quote   EXHIBIT H - Designation Agreement  
EXHIBIT J - Tax Compliance Certificates   EXHIBIT K   Notice of Borrowing  

 



 

 

 

CREDIT AGREEMENT (this “Agreement”) dated as of July 18, 2017 among JBG SMITH
PROPERTIES LP, a limited partnership organized and existing under the laws of
the State of Delaware (“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
agent for the Banks (in such capacity, together with its successors in such
capacity, “Administrative Agent”), and the other lenders signatory hereto (said
lenders signatory hereto and the lenders who from time to time become Banks
pursuant to Section 3.07 or 12.05 and, if applicable, any of the foregoing
lenders’ Designated Lenders, each a “Bank” and collectively, the “Banks”).

 

In consideration of the premises and the mutual agreements, covenants and
conditions hereinafter set forth, Borrower, Administrative Agent and each of the
Banks agree as follows:

 

ARTICLE I

DEFINITIONS; ETC.

 

SECTION 1.01. Definitions. As used in this Agreement the following terms have
the following meanings (except as otherwise provided, terms defined in the
singular have a correlative meaning when used in the plural, and vice versa):

 

“1031 Property” means any Real Property Asset that is at any time held by a
“qualified intermediary” (a “QI”), as defined in the Treasury Regulations
promulgated pursuant to Section 1031 of the Code, or an “exchange accommodation
titleholder” (an “EAT”), as defined in Internal Revenue Service Revenue
Procedure 2000-37, as modified by Internal Revenue Procedure 2004-51, (or in
either case, by one or more Wholly Owned Subsidiaries thereof, singly or as
tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with
General Partner, Borrower or a Wholly Owned Subsidiary in connection with the
acquisition (or possible disposition) of such Real Property Asset by Borrower or
a Wholly Owned Subsidiary pursuant to, and intended to qualify for tax treatment
under, Section 1031 of the Code.

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning specified in Section 3.01.

 

“Additional Lender” has the meaning specified in Section 2.20(d).

 

“Administrative Agent” has the meaning specified in the preamble.

 

“Administrative Agent’s Office” means Administrative Agent’s office located at
600 South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or such other
office in the United States as Administrative Agent may designate by written
notice to Borrower and the Banks.

 



 

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

“Affected Bank” has the meaning specified in Section 3.07.

 

“Affected Loan” has the meaning specified in Section 3.04.

 

“Affiliate” means, with respect to any Person (for purposes of this definition,
the “first Person”), any other Person which directly or indirectly controls, or
is controlled by, or is under common control with, the first Person. The term
“control” means the possession, directly or indirectly, of the power, alone, to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.

 

“Agent” means, individually and collectively, Administrative Agent, each
Syndication Agent and each Documentation Agent.

 

“Agreement” means this Credit Agreement.

 

“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to General
Partner and its Subsidiaries from time to time concerning or relating to bribery
or corruption or money laundering, including without limitation, the Foreign
Corrupt Practices Act of 1977.

 

“Applicable Lending Office” means, for each Bank and for its Loans, the lending
office of such Bank (or of an Affiliate of such Bank) designated as such in its
Administrative Questionnaire or in the applicable Assignment and Assumption
Agreement, or such other office of such Bank (or of an Affiliate of such Bank)
as such Bank may from time to time specify to Administrative Agent and Borrower
as the office by which its Loans are to be made and maintained.

 

“Applicable Margin” means

 



 2 

 

 

(a)            (i) At any time other than during the Investment Grade Pricing
Period and, solely with respect to Term A-2 Loans, prior to July 18, 2019 and
other than during the Investment Grade Pricing Period, the percentage rate set
forth below corresponding to the level (each, a “Level”) into which the ratio of
Total Outstanding Indebtedness to Capitalization Value as determined in
accordance with Section 8.01 then falls:

 

Level Ratio of Total
Outstanding
Indebtedness to
Capitalization
Value Applicable
Margin for
Term A-1
Loans that are
LIBOR Loans Applicable
Margin for
Term A-1
Loans that are
Base Rate
Loans Applicable
Margin for
Term A-2
Loans that are
LIBOR Loans Applicable
Margin for
Term A-2
Loans that are
Base Rate
Loans Applicable
Margin for
Ratable Loans
that are LIBOR
Loans Applicable
Margin for
Ratable Loans
that are Base
Rate Loans 1 ≤30% 1.200% 0.200% 1.5501.150% 0.5500.150% 1.1001.050% 0.1000.050%
2 > 30 and ≤35% 1.200% 0.200% 1.6501.150% 0.6500.150% 1.1001.050% 0.1000.050% 3
>35% and ≤40% 1.300% 0.300% 1.7001.200% 0.7000.200% 1.1501.100% 0.1500.100% 4
>40% and ≤45% 1.350% 0.350% 1.7501.300% 0.7500.300% 1.2001.150% 0.2000.150% 5
>45% and ≤50% 1.400% 0.400% 1.9001.400% 0.9000.400% 1.250% 0.250% 6 >50% and
≤55% 1.500% 0.500% 2.0501.500% 1.0500.500% 1.300% 0.300% 7 >55% 1.700% 0.700%
2.3501.700% 1.3500.700% 1.500% 0.500%

 

and (ii) solely with respect to Term A-2 Loans, on and after July 18, 2019 and
other than during an Investment Grade Pricing Period, the percentage rate set
forth below corresponding to the Level into which the ratio of Total Outstanding
Indebtedness to Capitalization Value as determined in accordance with Section
8.01 then falls:

 



Level Ratio of Total
Outstanding
Indebtedness to
Capitalization
Value Applicable
Margin for
Term A-2
Loans that are
LIBOR Loans Applicable
Margin for
Term A-2
Loans that are
Base Rate
Loans 1 ≤30% 1.150% 0.150% 2 > 30 and ≤35% 1.150% 0.150% 3 >35% and ≤40% 1.200%
0.200% 4 >40% and ≤45% 1.300% 0.300% 5 >45% and ≤50% 1.400% 0.400% 6 >50% and
≤55% 1.500% 0.500% 7 >55% 1.700% 0.700%

 

The Applicable Margin shall be determined by Administrative Agent from time to
time, based on the ratio of Total Outstanding Indebtedness to Capitalization
Value as set forth in the certificate most recently delivered by Borrower
pursuant to Section 6.09(3). Any adjustment to the Applicable Margin under this
clause (a) shall be effective as of the first day of the calendar month
immediately following the month during which Borrower delivers to Administrative
Agent the applicable certificate pursuant to Section 6.09(3). At such time or
times as the Applicable Margin is determined under this clause (a), if Borrower
fails to deliver a certificate within the applicable time period required
pursuant to such Section and such failure continues for three days following
notice of such failure from Administrative Agent to Borrower, then the
Applicable Margin shall equal the percentages corresponding to Level 7 from the
date of such notice until the first day of the calendar month immediately
following the month that the required certificate pursuant to Section 6.09(3) is
delivered. Notwithstanding the foregoing, for the period from the Closing Date
through but excluding the date on which Administrative Agent first determines
the Applicable Margin for Loans as set forth above, the Applicable Margin shall
be determined based on Level 1. Thereafter, such Applicable Margin shall be
adjusted from time to time as set forth in this definition.

 



 3 

 

 

(b)            (i) During the Investment Grade Pricing Period and, solely with
respect to Term A-2 Loans, prior to July 18, 2019 during the Investment Grade
Pricing Period, the percentage rate set forth in the table below corresponding
to the Level into which the Credit Rating then falls;:

 

Level S&P/Moody’s
/Fitch Rating Applicable
Margin for
Term A-1
Loans that are
LIBOR Loans Applicable
Margin for
Term A-1
Loans that are
Base Rate
Loans Applicable
Margin for
Term A-2
Loans that are
LIBOR Loans Applicable
Margin for
Term A-2
Loans that are
Base Rate
Loans Applicable
Margin for
Ratable Loans
that are LIBOR
Loans Applicable
Margin for
Ratable Loans
that are Base
Rate Loans 1 A-/A3 or better 0.900% 0.000% 1.5000.850% 0.5000.000% 0.825% 0.000%
2 BBB+/Baa1 0.950% 0.000% 1.5500.900% 0.5500.000% 0.875% 0.000% 3 BBB/Baa2
1.100% 0.100% 1.6501.000% 0.6500.000% 1.000% 0.000% 4 BBB-/Baa3 1.350% 0.350%
1.9001.250% 0.9000.250% 1.200% 0.200% 5 <BBB-/Baa3/ Unrated 1.750% 0.750%
2.4501.650% 1.4500.650% 1.550% 0.550%

 

and (ii) solely with respect to Term A-2 Loans, during an Investment Grade
Pricing Period occurring on and after July 18, 2019, the percentage rate set
forth in the table below corresponding to the Level into which the Credit Rating
then falls:

 

Level S&P/Moody’s/
Fitch Rating Applicable
Margin for
Term A-2
Loans that are
LIBOR Loans Applicable
Margin for
Term A-2
Loans that are
Base Rate
Loans 1 A-/A3 or better 0.850% 0.000% 2 BBB+/Baa1 0.900% 0.000% 3 BBB/Baa2
1.000% 0.000% 4 BBB-/Baa3 1.250% 0.250% 5 <BBB-/Baa3/ Unrated 1.650% 0.650%

 



 4 

 

 

Any change in the Credit Rating which would cause the Applicable Margin to be
determined at a different Level shall be effective as of the first day of the
first calendar month immediately following receipt by Administrative Agent of
written notice delivered by Borrower in accordance with Section 6.09(14) that
the Credit Rating has changed (or, if earlier, the date on which Borrower shall
receive written notice of such change from Administrative Agent); provided,
however, if Borrower has not delivered the notice required by such Section but
Administrative Agent becomes aware that the Credit Rating has changed, then
Administrative Agent may, in its reasonable discretion, adjust the Level at
which the Applicable Margin is determined effective as of the first day of the
first calendar month following the date Administrative Agent becomes aware that
the Credit Rating has changed. The Applicable Margin for purposes of this clause
(b) shall be determined based on the Level corresponding to the lower of the
highest two Credit Ratings; provided that if the higher two Credit Ratings are
from S&P and Moody’s, then the Applicable Margin for purposes of this clause (b)
shall be determined based on the higher of such two Credit Ratings. During any
period for which Borrower has received a Credit Rating from only one Rating
Agency, the Applicable Margin for purposes of this clause (b) shall be
determined based on such Credit Rating so long as such Credit Rating is from
either S&P or Moody’s. During any period during the Investment Grade Pricing
Period that Borrower has (a) no Credit Rating from any Rating Agency or
(b) received a Credit Rating from only one Rating Agency that is neither S&P or
Moody’s, the Applicable Margin for purposes of this clause (b) shall be
determined based on Level 5.

 

(c)            The provisions of clause (a) of this definition shall be subject
to the last paragraph of Section 2.06.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank, or (c) an entity or an Affiliate of any entity that
administers or manages a Bank.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of EXHIBIT E, pursuant to which a Bank
assigns and a Qualified Institution (with the consent of any party whose consent
is required by Section 12.05), assumes rights and obligations in accordance with
Section 12.05, and Administrative Agent accepts such assignment.

 

“Available Ratable Commitment” at any time with respect to any Bank, the Ratable
Loan Commitment of such Bank then in effect minus the Ratable Credit Exposure of
such Bank at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 



 5 

 

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank” and “Banks” have the respective meanings specified in the preamble;
provided, however, that the term “Bank” shall exclude each Designated Lender
when used in reference to a Ratable Loan, the Ratable Loan Commitments or terms
relating to the Ratable Loans and the Ratable Loan Commitments.

 

“Bank Affiliate” means, (a) with respect to any Bank, (i) a Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Bank or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by such Bank or a Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such Bank and (b) with respect to any Bank that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Bank or by a Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such investment advisor.

 

“Bank of America” means Bank of America, N.A.

 

“Bank Party” means Administrative Agent, any Fronting Bank, any Swingline Lender
or any other Bank.

 

“Bank Reply Period” has the meaning specified in Section 12.02.

 

“Banking Day” means (1) any day except a Saturday or Sunday on which commercial
banks are not authorized or required to close in New York City and (2) whenever
such day relates to a LIBOR Loan, a Bid Rate Loan, an Interest Period with
respect to a LIBOR Loan or a Bid Rate Loan, or notice with respect to a LIBOR
Loan or Bid Rate Loan, a day on which dealings in Dollar deposits are carried
out in the London interbank market and banks are open for business in London and
New York City, and (3) in the case of Letters of Credit transactions for a
particular Fronting Bank, any day except a Saturday or Sunday on which
commercial banks are not authorized or required to close in the place where its
office for issuance or administration of the pertinent Letter of Credit is
located and in New York City.

 

“Bankruptcy Code” means Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor or statute or
statutes.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 



 6 

 

 

“Banks’ L/C Fee Rate” has the meaning specified in Section 2.17(g).

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Effective Rate plus 0.50% and (c) the LIBOR Interest Rate plus
1.0%. Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Interest Rate (provided that clause (c) shall not be
applicable during any period in which the LIBOR Base Rate is unavailable or
unascertainable).

 

“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Ratable Loans or Term Loans which shall accrue interest at a rate determined in
relation to the Base Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Bid Borrowing Limit” has the meaning specified in Section 2.01(c).

 

“Bid Rate Loan” has the meaning specified in Section 2.01(c).

 

“Bid Rate Loan Note” has the meaning specified in Section 2.09.

 

“Bid Rate Quote” means an offer by a Bank to make a Bid Rate Loan in accordance
with Section 2.02.

 

“Bid Rate Quote Request” has the meaning specified in Section 2.02(a).

 

“BofA Securities” means BofA Securities, Inc.

 



 7 

 

 

“Bookrunners” means (x) with respect to the Ratable Loan and Term A-1 Loans,
Wells Fargo Securities, Merrill LynchBofA Securities and JPMorgan and (y) with
respect to the Term A-2 Loans, Wells Fargo Securities, Capital One, PNC Capital
and Citizens.

 

“Borrower” has the meaning specified in the preamble.

 

“Borrower’s Accountants” means Deloitte LLP, any other “Big 4” accounting firm
selected by Borrower (or a successor thereof), or such other accounting firm(s)
selected by Borrower and reasonably acceptable to the Required Banks.

 

“Borrower’s Pro Rata Share” means an amount determined based on the pro rata
ownership of the Equity Interests of a Person by Borrower and Borrower’s
consolidated subsidiaries.

 

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP. All obligations of any Person that
are or would have been treated as operating leases for purposes of GAAP prior to
the effectiveness of FASB ASC 842 shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of the Loan Documents (whether or not such obligations were in effect on
such date) notwithstanding the fact that such obligations are required in
accordance with FASB ASC 842 (on a prospective or retroactive basis or
otherwise) to be treated as Capital Leases in the financial statements of such
Person.

 

“Capital One” means Capital One, National Association.

 

“Capitalization Value” means, at any time, the sum (without duplication) of:

 

(1)            with respect to Real Property Businesses (other than UJVs and
Real Property Businesses the value of which is to be included in Capitalization
Value under clauses (2) and (3) below), individually determined, the greater of
(x) Combined EBITDA from such Real Property Businesses (a) in the case of all
Real Property Businesses other than hotels, for the most recently ended calendar
quarter, annualized (i.e., multiplied by four), and (b) in the case of hotels,
for the most recently ended four consecutive calendar quarters, in both cases,
capitalized at a rate of 6.0% per annum, and (y) 75% of the Gross Book Value of
such Real Property Businesses;

 

(2)            with respect to Real Property Businesses (other than UJVs and
Real Property Businesses the value of which is to be included in Capitalization
Value under clause (3) below) acquired during the four (4) fiscal quarters most
recently ended, the Gross Book Value of such Real Property Business (except for
any such Real Property Business which Borrower has elected in a certificate of
the type required by paragraph (3) of Section 6.09 delivered to Administrative
Agent be included in determinations of Capitalization Value under the
immediately preceding clause (1));

 



 8 

 

 

(3)            Capitalized Development Costs (except with respect to any Real
Property Business which Borrower has elected in a certificate of the type
required by paragraph (3) of Section 6.09 delivered to Administrative Agent
prior to the relevant 18- or 24-month period, as applicable, be included in
determinations of Capitalization Value under the preceding clause (1));

 

(4)            with respect to Other Investments, which do not have publicly
traded shares, the Net Equity Value of such Other Investments;

 

(5)            with respect to Real Property UJVs, which do not have publicly
traded shares, individually determined, the greater of (x) Combined EBITDA from
such Real Property UJVs (a) in the case of all Real Property UJVs other than
those owning hotels, for the most recently ended calendar quarter, annualized
(i.e., multiplied by four), and (b) in the case of Real Property UJVs owning
hotels, for the most recently ended four consecutive calendar quarters, in both
cases, capitalized at the rate of 6.0%, less Borrower’s Pro Rata Share of any
IndebtednessDebt attributable to such Real Property UJVs, and (y) the Net Equity
Value of such Real Property UJVs (subject to the last sentence of this
definition); and

 

(6)            without duplication, Borrower’s Pro Rata Share of Unrestricted
Cash and Cash Equivalents, the book value of notes and mortgage loans
receivable, and the fair market value of publicly traded securities, at such
time, all as determined in accordance with GAAP.

 

For clarity, the parties acknowledge and agree that the calculations pursuant to
clause (1)(x) and (y), clause (2), clause (3) and clause (5)(x) and (y) above in
this definition are intended to be made on a
Real-Property-Asset-by-Real-Property-Asset basis. For the purposes of this
definition, (1) for any Disposition of Real Property Assets by a Real Property
Business during any calendar quarter, Combined EBITDA will be reduced by actual
Combined EBITDA generated from such asset or assets, (2) the aggregate
contribution to Capitalization Value in excess of 35% of the total
Capitalization Value from all Real Property Businesses and Other Investments
owned by UJVs shall not be included in Capitalization Value, and (3) the
aggregate contribution to Capitalization Value from leasing commissions and
management and development fees in excess of 15% of Combined EBITDA shall not be
included in Capitalization Value. To the extent that liabilities of a Real
Property UJV are Recourse to Borrower or General Partner, then for purposes of
clause (5)(y) above, the Net Equity Value of such Real Property UJV shall not be
reduced by such Recourse liabilities.

 

“Capitalization Value of Unencumbered Assets” means, at any time, the sum
(without duplication) of:

 

(7)            with respect to Real Property Businesses (other than UJVs and
Real Property Businesses the value of which is to be included in Capitalization
Value under clauses (2) and (3) below), individually determined, the greater of
(x) Unencumbered Combined EBITDA from such Real Property Businesses (a) in the
case of all Real Property Businesses other than hotels, for the most recently
ended calendar quarter, annualized (i.e., multiplied by four), and (b) in the
case of hotels, the most recently ended four consecutive calendar quarters, in
both cases, capitalized at a rate of 6.0% per annum, and (y) 75% of the Gross
Book Value of such Real Property Businesses constituting Unencumbered Assets;

 



 9 

 

 

(8)            with respect to Real Property Businesses (other than UJVs and
Real Property Businesses the value of which is to be included in Capitalization
Value under clause (3) below) constituting Unencumbered Assets acquired during
the four (4) fiscal quarters most recently ended, the Gross Book Value of such
Real Property Business (except for any such Real Property Business which
Borrower has elected in a certificate of the type required by paragraph (3) of
Section 6.09 delivered to Administrative Agent be included in determinations of
Capitalization Value under the immediately preceding clause (1));

 

(9)            Capitalized Development Costs (except with respect to any Real
Property Business which Borrower has elected in a certificate of the type
required by paragraph (3) of Section 6.09 delivered to Administrative Agent
prior to the relevant 18- or 24-month period, as applicable, be included in
determinations of Capitalization Value under the preceding clause (1));

 

(10)          with respect to Real Property UJVs, which do not have publicly
traded shares, individually determined, the greater of (x) the Unencumbered
Combined EBITDA from such Real Property UJVs (a) in the case of Real Property
UJVs other than those owning hotels, for the most recently ended calendar
quarter, annualized (i.e., multiplied by four), and (b) in the case of Real
Property UJVs owning hotels, for the most recently ended four consecutive
calendar quarters, in both cases, capitalized at a rate of 6.0% per annum, and
(y) the Net Equity Value of such Real Property UJVs constituting Unencumbered
Assets; and

 

(11)          without duplication, Borrower’s Pro Rata Share of Unrestricted
Cash and Cash Equivalents, the book value of notes and mortgage loans receivable
and the fair market value of publicly traded securities that are Unencumbered
Assets, at such time, all as determined in accordance with GAAP.

 

For the purposes of this definition, (1) for any Disposition of Real Property
Assets by a Real Property Business during any calendar quarter, Unencumbered
Combined EBITDA will be reduced by actual Unencumbered Combined EBITDA generated
from such asset or assets, (2) the aggregate contribution to Capitalization
Value of Unencumbered Assets in excess of 35% of the total Capitalization Value
of Unencumbered Assets from the aggregate of all Real Property Businesses owned
by UJVs, Real Property Businesses subject to Permitted Transfer Restrictions of
the type described in clause (c) of the definition thereof and notes and
mortgage loans receivable that are Unencumbered Assets at such time, as
determined, in accordance with GAAP, shall not be included in Capitalization
Value of Unencumbered Assets, and (3) the aggregate contribution to
Capitalization Value of Unencumbered Assets from leasing commissions and
management and development fees in excess of 15% of Unencumbered Combined EBITDA
shall not be included in Capitalization Value of Unencumbered Assets.

 



 10 

 

 

“Capitalized Development Costs” means development costs (including land and
building being readied for development or redevelopment expected to commence
within the next 12 months) capitalized in accordance with GAAP. Development
costs for a Real Property Business on which development has been completed for
at least 24 months or redevelopment has been completed for at least 18 months
shall be excluded from Capitalized Development Costs.

 

“Cash or Cash Equivalents” means (a) cash; (b) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (c) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services as are reasonably acceptable to
Administrative Agent); (d) domestic corporate bonds, other than domestic
corporate bonds issued by Borrower or any of its Affiliates, maturing no more
than two (2) years after the date of acquisition thereof and, at the time of
acquisition, having a rating of at least A or the equivalent from any two (2) of
S&P, Moody’s or Fitch (or, if at any time no two of the foregoing shall be
rating such obligations, then from such other nationally recognized rating
services as are reasonably acceptable to Administrative Agent); (e)
variable-rate domestic corporate notes or medium term corporate notes, other
than notes issued by Borrower or any of its Affiliates, maturing or resetting no
more than one (1) year after the date of acquisition thereof and having a rating
of at least A or the equivalent from two of S&P, Moody’s or Fitch (or, if at any
time no two of the foregoing shall be rating such obligations, then from such
other nationally recognized rating services as are reasonably acceptable to
Administrative Agent); (f) commercial paper (foreign and domestic) or master
notes, other than commercial paper or master notes issued by Borrower or any of
its Affiliates, and, at the time of acquisition, having a long-term rating of at
least A or the equivalent from S&P, Moody’s or Fitch and having a short-term
rating of at least A-2 and P-2 from S&P and Moody’s, respectively (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services as are reasonably
acceptable to Administrative Agent); (g) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Dollars, Hong Kong Dollars, Singapore Dollars, Pounds
Sterling, Euros or Yen that are issued by a bank (I) which has, at the time of
acquisition, a long-term rating of at least A or the equivalent from S&P,
Moody’s or Fitch (or, if at any time no two of the foregoing shall be rating
such obligations, then from such other nationally recognized rating services as
are reasonably acceptable to Administrative Agent) and (II) if a domestic bank,
which is a member of the Federal Deposit Insurance Corporation; (h) overnight
securities repurchase agreements, or reverse repurchase agreements secured by
any of the foregoing types of securities or debt instruments, provided that the
collateral supporting such repurchase agreements shall have a value not less
than 101% of the principal amount of the repurchase agreement plus accrued
interest; and (i) money market funds invested in investments at least 75% of
which consist of the items described in clauses (a) through (h) above.

 



 11 

 

 

“Cash Collateral” has the meaning specified in Section 2.17(i); and “Cash
Collateralize” shall mean to pledge and deposit Cash Collateral with
Administrative Agent.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.

 

“Citizens” means Citizens Bank, N.A.

 

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.01 shall be fulfilled or waived by the Banks in accordance with
Section 12.02.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combination Agreement” means that certain Master Transaction Agreement, dated
October 31, 2016, by and among Vornado Realty Trust, Vornado Realty L.P., JBG
Properties, Inc., and JBG/Operating Partners, L.P.

 

“Combination Transaction” means, collectively, the following transactions as
described and entered into pursuant to the Combination Agreement: (a) the
contribution of all of the assets and liabilities of Vornado Realty Trust’s
(“Vornado”) Washington, DC segment (which operates as Vornado / Charles E.
Smith) to JBG SMITH Properties or its subsidiaries; (b) the distribution by
Vornado to the holders of common shares of Vornado, of all of the outstanding
common shares of General Partner; (c) the distribution by Vornado Realty L.P.,
the operating partnership of Vornado (“VRLP”), to the holders of VRLP common
limited partnership units, of all of the common limited partnership units of
Borrower; and (d) following the distributions, the combination with the
management business and certain Washington, DC metropolitan area assets of The
JBG Companies.

 

“Combined EBITDA” means, for any quarter, Borrower’s Pro Rata Share of net
income or loss plus Interest Expense, income taxes, depreciation and
amortization and excluding (x) the effect of extraordinary or non-recurring
items (such as, without limitation, (i) gains or losses from asset sales, (ii)
gains or losses from debt restructurings or write-ups or forgiveness of
indebtedness (including prepayment premiums), and costs and expenses incurred
during such period with respect to acquisitions (whether or not consummated)
during such period, (iii) severance and non-cash stock based compensation
expenses and other restructuring, impairment or one-time changes, and (iv)
non-cash gains or losses from foreign currency fluctuations), (y) other non-cash
charges (such as, without limitation, share-based compensation), and (z)
transaction and restructuring costs and expenses incurred in connection with the
Combination Transaction (other than severance costs and expenses) to the extent
arising on or prior to the eighteen-month anniversary of the Closing Date (or
such later date as determined by Administrative Agent in the exercise of its
reasonable discretion), all as determined in accordance with GAAP, of
Consolidated Businesses and UJVs (provided, however, that for purposes of
determining the ratio of Combined EBITDA to Fixed Charges, Combined EBITDA of
UJVs shall exclude UJVs that are not Real Property UJVs), as the case may be,
multiplied by four, provided however, that Combined EBITDA shall include only
general and administrative expenses that are attributable to the management and
operation of the assets in accordance with GAAP and shall not include any
corporate general and administrative expenses of Borrower, General Partner,
Consolidated Businesses or UJVs (e.g., salaries of corporate officers).

 



 12 

 

 

“Consolidated Businesses” means, at any time, Borrower and Subsidiaries of
Borrower that Borrower consolidates in its consolidated financial statements
prepared in accordance with GAAP, provided, however, that UJVs which are
consolidated in accordance with GAAP are not Consolidated Businesses.

 

“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next Interest Period.

 

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its applicable Loan from one Applicable
Lending Office to another.

 

“Credit Exposure” means, as to any Bank at any time, the sum of (a) such Bank’s
Ratable Credit Exposure at such time, plus (b) an amount equal to the aggregate
principal amount of its Term Loans outstanding at such time.

 

“Credit Rating” means the rating assigned by a Rating Agency to Borrower’s
senior, unsecured, non-credit enhanced long-term indebtedness.

 

“Debt” means, at any time, without duplication, (i) all indebtedness and
liabilities of a Person for borrowed money, secured or unsecured, including
mortgage and other notes payable (but excluding any indebtedness to the extent
secured by cash or cash equivalents or marketable securities, or defeased), as
determined in accordance with GAAP, and (ii) without duplication, all
liabilities of a Person consisting of indebtedness for borrowed money,
determined in accordance with GAAP, that are or would be stated and quantified
as contingent liabilities in the notes to the consolidated financial statements
of such Person as of that date (excluding contingent liabilities constituting
Debt that is Without Recourse). For purposes of determining “Total Outstanding
Indebtedness” and “Debt”, the term “without duplication” shall mean (without
limitation) that amounts loaned from one Person to a second Person that under
GAAP would be consolidated with the first Person shall not be treated as Debt of
the second Person.

 



 13 

 

 

“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

 

“Defaulting Lender” means any Bank that (a) has failed, within three Banking
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Bank Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Bank
notifies Administrative Agent in writing that such failure is the result of such
Bank’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, or, in the case of clause (iii) above, such Bank notifies
Administrative Agent in writing that such failure is the result of a good faith
dispute which has been specifically identified, (b) has notified Borrower or any
Bank Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Banking Days after request by Administrative Agent, a Fronting Bank, a
Swingline Lender or Borrower, acting in good faith, to provide a certification
in writing from an authorized officer of such Bank that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Bank shall cease to be a Defaulting Lender pursuant to this clause (c) upon
Administrative Agent’s, such Fronting Bank’s, such Swingline Lender’s or
Borrower’s (as applicable) receipt of such certification in form and substance
reasonably satisfactory to it or them (as applicable), or (d) has, or has a
direct or indirect parent company that has, become the subject of a Bankruptcy
Event or a Bail-In Action.

 

“Default Rate” means a rate per annum equal to: (1) with respect to Base Rate
Loans, a variable rate of two percent (2%) plus the rate of interest then in
effect thereon (including the Applicable Margin); and (2) with respect to LIBOR
Loans and Bid Rate Loans, a fixed rate of two percent (2%) plus the rate(s) of
interest in effect thereon (including the Applicable Margin or the LIBOR Bid
Margin, as the case may be) at the time of any Default or Event of Default until
the end of the then current Interest Period therefor and, thereafter, a variable
rate of two percent (2%) plus the rate of interest for a Base Rate Loan
(including the Applicable Margin).

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 



 14 

 

 

 

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 12.16 and (ii) is not
otherwise a Bank.

 

“Designating Lender” has the meaning specified in Section 12.16.

 

“Designation Agreement” means an agreement in substantially the form of EXHIBIT
H, entered into by a Bank and a Designated Lender and accepted by Administrative
Agent.

 

“Disbursement Instruction Agreement” means an agreement executed by Borrower in
the form of EXHIBIT A.

 

“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Documentation Agents” means BMO Harris Bank, N.A., Regions Bank, TD Bank, N.A.
and The Bank of New York Mellon, Truist Bank, Goldman Sachs Bank USA, The Bank
of Nova Scotia and Morgan Stanley Senior Funding, Inc.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“EAT” has the meaning given that term in the definition of “1031 Property”.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;

 



 15 

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Elect”, and “Election” and “Elected” refer to elections, if any, by Borrower
pursuant to Section 2.12 to have all or a portion of an advance of the
applicable Loans be outstanding as LIBOR Loans.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by Administrative Agent and any of its Affiliates or any other Person, providing
for access to data protected by passcodes or other security system(s).

 

“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental LawLaws.

 

“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

 

“Environmental Notice” means any written complaint, order, citation, letter,
inquiry, notice or other written communication from any Person (1) affecting or
relating to Borrower’s compliance with any Environmental Law in connection with
any activity or operations at any time conducted by Borrower, (2) relating to
the occurrence or presence of or exposure to or possible or threatened or
alleged occurrence or presence of or exposure to Environmental Discharges or
Hazardous Materials at any of Borrower’s locations or facilities, including,
without limitation: (a) the existence of any contamination or possible or
threatened contamination at any such location or facility and (b) remediation of
any Environmental Discharge or Hazardous Materials at any such location or
facility or any part thereof; and (3) any violation or alleged violation of any
relevant Environmental Law.

 



 16 

 

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of organizations (within the meaning of Section
414(b) of the Code) as Borrower or General Partner or is under common control
(within the meaning of Section 414(c) of the Code) with Borrower or General
Partner or is required to be treated as a single employer with Borrower or
General Partner under Section 414(m) or 414(o) of the Code.

 

“Escrow Date” means June 29, 2017.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party). If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or Lien is or becomes illegal for the reasons
identified in the immediately preceding sentence of this definition.

 



 17 

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
profits or gains,franchise Taxes (imposed in lieu of income Taxes), and branch
profits Taxes (or any similar Taxes), in each case, (i) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Bank, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Bank, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan, Letter of Credit or Loan
Commitment pursuant to a law in effect on the date on which (i) such Bank
acquires such interest in such Loan, Letter of Credit or Loan Commitment (other
than pursuant to an assignment requested by Borrower under Section 3.07) or (ii)
such Bank changes its lending office, except in each case to the extent that,
pursuant to Section 10.13, amounts with respect to such Taxes were payable
either to such Bank's assignor immediately before such Bank acquired the
applicable interest in a Loan, Letter of Credit or Loan Commitment or to such
Bank immediately before it changed its lending office, (c) Taxes attributable to
such Recipient's failure to comply with Section 10.13 and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

“Existing General Partner Debt” has the meaning specified in Section 5.22.

 

“Existing Maturity Date” has the meaning specified in Section 2.20(a).

 

“Extending Lender” has the meaning specified in Section 2.20(b).

 

“Extension Date” has the meaning specified in Section 2.18.

 

“Extension Notice” has the meaning specified in Section 2.18.

 

“Facility Fee” means:

 

(d)               At any time other than during the Investment Grade Pricing
Period, the percentage per annum set forth in the table below corresponding to
the Level at which the “Applicable Margin” is determined in accordance with
clause (a) of the definition thereof:

 

Level Facility Fee 1 0.150% 2 0.150% 3 0.2000.150% 4 0.200% 5 0.200% 6 0.300% 7
0.300%

 



 18 

 

 

(e)               During the Investment Grade Pricing Period, the percentage per
annum set forth in the table below corresponding to the Level at which the
“Applicable Margin” is determined in accordance with clause (b) of the
definition thereof:

 



Level Facility Fee 1 0.125% 2 0.150% 3 0.200% 4 0.250% 5 0.300%

 

(f)                Any change in the applicable Level at which the Applicable
Margin is determined shall result in a corresponding and simultaneous change in
the Facility Fee. The provisions of this definition shall be subject to Section
2.06.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published for such day (or, if such day is not a Banking Day,
for the immediately preceding Banking Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Banking Day,
the average of the quotations for such day on such transactions received by
Administrative Agent from three Federal Funds brokers of recognized standing
selected by Administrative Agent. If the Federal Funds Effective Rate determined
as provided above would be less than zero, the Federal Funds Effective Rate
shall be deemed to be zero.

 

“Final Term A-1 Loan Availability Date” means July 17, 2020.

 

“Final Term A-2 Loan Availability Date” means July 18, 2018.

 

“First Amendment Effective Date” means May 8, 2019.

 

“Fiscal Year” means each period from January 1 to December 31.

 

“Fitch” means Fitch, Inc.

 



 19 

 

 

“Fixed Charges” means, without duplication, in respect of any quarter, the sum
of (i) Borrower’s Pro Rata Share of Interest Expense for such period
attributable to Debt in respect of Consolidated Businesses and Real Property
UJVs, as well as to any other Debt that is Recourse to Borrower, multiplied by
four (4); and (ii) distributions during such period on preferred units of
Borrower, as determined on a consolidated basis, in accordance with GAAP,
multiplied by four (4).

 

“Foreign Bank” means a Bank that is not a U.S. Person.

 

“Form 10” means the Form 10 filed in connection with the Combination Transaction
by General Partner with the SEC initially on January 23, 2017, as amended by
various amendments thereto on or prior to the Escrow Date.

 

“Fronting Bank” means Wells Fargo, Bank of America, JPMorgan, Capital One, PNC
Bank, Citizens or another Bank that shall have agreed to be designated by
Borrower from among those Banks identified by Administrative Agent as being a
permissible Fronting Bank pursuant to Section 2.17, each in its capacity as the
issuer of Letters of Credit hereunder and its successors in such capacity. A
Fronting Bank may, in its discretion, arrange for Letters of Credit to be issued
by its Affiliate, in which case “Fronting Bank” shall include such Affiliate.
When used herein, “Fronting Bank” shall mean the applicable Fronting Bank, each
Fronting Bank, any Fronting Bank or all of the Fronting Banks, as the context
may require.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to a Fronting Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Banks or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to a Swingline Lender, such Defaulting Lender’s Pro
Rata Share of outstanding Swingline Loans other than Swingline Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Banks.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the pro forma financial statements delivered prior to
the Escrow Date (captioned “Financial Statements”) (except for changes concurred
to by Borrower’s Accountants); provided that, if Borrower notifies
Administrative Agent that Borrower requests an amendment to any provision hereof
or of any other Loan Document to eliminate the effect of any change occurring
after the date hereof in GAAP or in the application of any such change on the
operation of such provision, or if Administrative Agent notifies Borrower that
the Required Banks request an amendment to any provision hereof for such
purpose, in either case, regardless of whether any such notice is given before
or after such change in GAAP or in the application of any such change, then such
provision shall be interpreted on the basis of GAAP as in effect and applied for
purposes of this Agreement immediately before such change shall have become
effective.

 



 20 

 

 

“General Partner” means JBG SMITH Properties, a real estate investment trust
organized and existing under the laws of the State of Maryland and the sole
general partner of Borrower.

 

“General Partner’s Consolidated Financial Statements” means the consolidated
balance sheet and related consolidated statements of operations, changes in
equity and cash flows, and footnotes thereto, of General Partner, in each case
prepared in accordance with GAAP and as filed with the SEC as SEC Reports.

 

“Good Faith Contest” means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) adequate reserves are established with respect to the contested item; (3)
during the period of such contest, the enforcement of any contested item is
effectively stayed; and (4) the failure to pay or comply with the contested item
during the period of the contest could not reasonably be expected to result in a
Material Adverse Change.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, regulatory body,
central bank or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any supra-national bodies such as the European Union or the European Central
Bank.

 

“Gross Book Value” means the undepreciated book value of assets comprising a
business, determined in accordance with GAAP.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation) and
any Specified Cash Management Agreement.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

 

“Guaranty” means the guaranty executed and delivered pursuant to Section 6.10
and substantially in the form of EXHIBIT C.

 

“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

 

“Incremental Increase” has the meaning specified in Section 2.16(c).

 



 21 

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
or any other Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a) hereof, Other Taxes.

 

“Initial Advance” means the first advance of proceeds of the Loans and/or
issuance of Letters of Credit.

 

“Interest Expense” means, for any quarter, the consolidated interest expense,
whether paid, accrued or capitalized (without deduction of consolidated interest
income) of Borrower that is attributable to Borrower’s Pro Rata Share in its
Consolidated Businesses in respect of Real Property Businesses, including,
without limitation or duplication (or, to the extent not so included, with the
addition of), (1) the portion of any rental obligation in respect of any Capital
Lease obligation allocable to interest expense in accordance with GAAP; (2) the
amortization of Debt discounts and premiums; (3) any payments or fees (other
than upfront fees) with respect to interest rate swap or similar agreements; and
(4) the interest expense and items listed in clauses (1) through (3) above
applicable to each of the UJVs (to the extent not included above) multiplied by
Borrower’s Pro Rata Share in the UJVs in respect of Real Property Businesses, in
all cases as reflected in the most recent General Partner’s Consolidated
Financial Statements, provided that there shall be excluded from Interest
Expense capitalized interest covered by an interest reserve established under a
loan facility (such as capitalized construction interest provided for in a
construction loan). “Interest Expense” shall not include the non-cash portion of
interest expense attributable to convertible Debt determined in accordance with
ASC 470-20.

 

“Interest Period” means, (1) with respect to any LIBOR Loan, the period
commencing on the date the same is advanced, Converted from a Base Rate Loan or
Continued, as the case may be, and ending, as Borrower may select pursuant to
Section 2.06, on the numerically corresponding day one week thereafter or in the
first, third or sixth calendar month thereafter, provided that each such
Interest Period (other than an Interest Period of one week) which commences on
the last Banking Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Banking Day of the appropriate calendar month; and (2)
with respect to any Bid Rate Loan, the period commencing on the date the same is
advanced and ending, as Borrower may select pursuant to Section 2.02, on the
numerically corresponding day one week thereafter or in the first, third or
sixth calendar month thereafter, provided that each such Interest Period (other
than an Interest Period of one week) which commences on the last Banking Day of
a calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Banking
Day of the appropriate calendar month.

 

“Investment Grade Pricing Period” means the period commencing on the date
specified by Borrower in an irrevocable written notice to Administrative Agent
and the Banks after Borrower obtains an Investment Grade Rating from Moody’s or
S&P.

 



 22 

 

 

“Investment Grade Rating” means a Credit Rating of BBB- (or equivalent) or
higher from S&P or Baa3 (or equivalent) or higher from Moody’s.

 

“Invitation for Bid Rate Quotes” has the meaning specified in Section 2.02(b).

 

“JPMorgan.” means JPMorgan Chase Bank, N.A.

 

“Law” means all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes, executive orders,
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all drawings under Letters of Credit that have not yet been reimbursed by or on
behalf of Borrower (including, for clarity, by means of advances of Loans
pursuant to this Agreement) at such time. The LC Exposure of any Bank at any
time shall be its Pro Rata Share of the total LC Exposure at such time.

 

“Lead Arrangers” means (x) with respect to the Ratable Loans, Wells Fargo
Securities, Merrill LynchBofA Securities, JPMorgan, Capital One, PNC Capital,
and Citizens, (y) with respect to the Term A-1 Loans, Wells Fargo Securities,
Merrill LynchBofA Securities, JPMorgan, Capital One, PNC Capital and Citizens
and (z) with respect to the Term A-2 Loans, Wells Fargo Securities, Capital One,
PNC Capital and Citizens, including, in each case, their respective designated
affiliates.

 

“Lender Notice Date” has the meaning specified in Section 2.20(b).

 

“Letter of Credit” has the meaning specified in Section 2.17(a).

 

“Letter of Credit Commitment” means, with respect to each Fronting Bank, the
commitment of each Fronting Bank to issue Letters of Credit hereunder. The
initial amount of each Fronting Bank’s Letter of Credit Commitment is
$25,000,000.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (1) the stated undrawn amount of such Letter of
Credit plus (2) the aggregate unpaid principal amount of all Reimbursement
Obligations of Borrower at such time due and payable in respect of all drawings
made under such Letter of Credit. For purposes of this Agreement, with respect
to a Letter of Credit, a Ratable Loan Bank (including the Ratable Loan Bank that
is the Fronting Bank for such Letter of Credit) shall be deemed to hold a Letter
of Credit Liability in an amount equal to such Bank’s Pro Rata Share of the
stated undrawn amount of such Letter of Credit and any outstanding Reimbursement
Obligations in respect of such Letter of Credit.

 



 23 

 

 

“Leverage Pricing Period” means any period other than the Investment Grade
Pricing Period.

 

“LIBOR Base Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 3.02(ii), with respect to any LIBOR Loan for any
Interest Period, the rate of interest per annum determined on the basis of the
rate for deposits in U.S. Dollars for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or a comparable or
successor quoting service approved by Administrative Agent) at approximately
11:00 a.m. (London time) two (2) Banking Days prior to the first day of the
applicable Interest Period; provided that if as so determined the LIBOR Base
Rate (including, without limitation, any Replacement Rate with respect thereto)
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the LIBOR Base Rate shall be determined by Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
U.S. Dollars would be offered by first class banks in the London interbank
market to Administrative Agent at approximately 11:00 a.m. (London time) two (2)
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period; provided that if as so determined the
LIBOR Base Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. Notwithstanding the foregoing, unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.02(ii), in the event that a Replacement Rate with
respect to the LIBOR Base Rate is implemented, then all references herein to the
LIBOR Base Rate shall be deemed to be references to such Replacement Rate.

 

“LIBOR Bid Margin” has the meaning specified in Section 2.02(c)(2)(iii).

 

“LIBOR Bid Rate” means a rate per annum equal to the sum of (1) the LIBOR
Interest Rate for a Bid Rate Loan with the applicable Interest Period and (2)
the LIBOR Bid Margin.

 

“LIBOR Interest Rate” means, for any LIBOR Loan or Bid Rate Loan, a rate per
annum determined by Administrative Agent to be equal to the quotient of (1) the
LIBOR Base Rate for such LIBOR Loan or Bid Rate Loan, as the case may be, for
the Interest Period therefor divided by (2) a percentage equal to one minus the
LIBOR Reserve Requirement for such LIBOR Loan or Bid Rate Loan, as the case may
be, for such Interest Period. Any change in the LIBOR Reserve Requirement shall
result in a change in the LIBOR Interest Rate on the date on which such change
in the LIBOR Reserve Requirement becomes effective.

 

“LIBOR Loan” means all or any portion (as the context requires) of any Bank’s
Ratable Loans or Term Loans which shall accrue interest at rate(s) determined in
relation to LIBOR Interest Rate(s).

 



 24 

 

 

“LIBOR Reserve Requirement” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment for collateral purposes, deposit arrangement, lien
(statutory or other), or other security agreement or charge of any kind or
nature whatsoever of any third party (excluding any right of setoff but
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction to evidence any of
the foregoing).

 

“Loan” means, with respect to each Bank, its Ratable Loans, Bid Rate Loans,
Swingline Loans and Term Loans, individually or collectively, as the context may
require.

 

“Loan Commitment” means, with respect to each Bank, the sum of such Bank’s
Ratable Loan Commitment, Term A-1 Loan Commitment and Term A-2 Loan Commitment.

 

“Loan Documents” means this Agreement, the Notes, the Disbursement Instruction
Agreement, the Solvency Certificate and any Guaranty.

 

“Loan Party” means Borrower and each Guarantor (if any).

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable (except as a result of a change of
control or asset sale so long as any rights of the holder thereof upon the
occurrence of any such event shall be subject to the prior payment in full of
the Obligations and the termination of the Ratable Loan Commitments, Term A-1
Commitments and Term A-2 Commitments and the termination or Cash
Collateralization of all outstanding Letters of Credit), pursuant to a sinking
fund obligation or otherwise (other than an Equity Interest to the extent
redeemable in exchange for stock that is not Mandatorily Redeemable Stock at the
option of the issuer of such Equity Interest), (b) is convertible into or
exchangeable or exercisable for Debt or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for stock that is not
Mandatorily Redeemable Stock and cash in lieu of fractional shares), in the case
of each of clauses (a), (b) and (c) above, on or prior to the latest occurring
Maturity Date hereunder.

 



 25 

 

 

“Mandatory Borrowing” has the meaning specified in Section 2.03(b)(3).

 

“Material Adverse Change” means either (1) a material adverse change in the
status of the business, results of operations, financial condition, or property
of General Partner, Borrower and their Subsidiaries taken as a whole or (2) any
event or occurrence of whatever nature which is likely to have a material
adverse effect on the ability of Borrower and the other Loan Parties taken as a
whole to perform their obligations under the Loan Documents.

 

“Maturity Date” means the Ratable Loan Maturity Date, the Term A-1 Loan Maturity
Date or the Term A-2 Loan Maturity Date, individually or collectively, as the
context may require.

 

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been or are required to be made by Borrower or General
Partner or any ERISA Affiliate and which is covered by Title IV of ERISA.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Debt of the Person owning such asset or any other Person (unless
such prohibition does not apply to Liens securing the Obligations); provided,
however, that (i) an agreement that conditions a Person’s ability to encumber
its assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, (ii) an
agreement relating to Unsecured Indebtedness containing restrictions
substantially similar to, or taken as a whole, not more restrictive than, the
restrictions contained in the Loan Documents (as determined by Borrower in good
faith), (iii) Permitted Transfer Restrictions and (iv) Permitted Sale
Restrictions, in each case, shall not constitute a Negative Pledge.

 

“Net Equity Value” means, at any time, the total assets of the applicable
business less the total liabilities of such business less the amounts
attributable to the minority interest in such business, in each case as
determined on a consolidated basis, in accordance with GAAP, subject to the last
sentence of the definition of Capitalization Value.

 

“Non-Consenting Bank” means any Bank that does not approve any consent,
approval, amendment or waiver that (a) requires the consent of all Banks or all
adversely affected Banks in accordance with the terms of Section 12.02 and
(b) has been approved by the Required Banks.

 

“Non-Extending Lender” has the meaning specified in Section 2.20(b).

 



 26 

 

 

“Note” and “Notes” have the respective meanings specified in Section 2.09.

 

“Notice of Borrowing” means a notice substantially in the form of EXHIBIT K (or
such other form reasonably acceptable to Administrative Agent and containing the
information required in the Exhibit) to be delivered to Administrative Agent
pursuant to Section 2.04 evidencing Borrower’s request for the borrowing of any
Loan.

 

“Obligations” means each and every obligation, covenant and agreement of
Borrower and each other Loan Party, now or hereafter existing, contained in this
Agreement, and any of the other Loan Documents, whether for principal,
reimbursement obligations, interest, fees, expenses, indemnities or otherwise,
and any amendments or supplements thereto, extensions or renewals thereof or
replacements therefor, including but not limited to all indebtedness,
obligations and liabilities of Borrower or another Loan Party to Administrative
Agent and any Bank now existing or hereafter incurred under or arising out of or
in connection with the Notes, this Agreement, the other Loan Documents, and any
documents or instruments executed in connection therewith, in each case, whether
direct or indirect, joint or several, absolute or contingent, liquidated or
unliquidated, now or hereafter existing, renewed or restructured, whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and including all indebtedness of Borrower under any instrument now or
hereafter evidencing or securing any of the foregoing.

 

“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Investment” means a Consolidated Business or UJV that does not own
primarily Real Property Assets or publicly traded securities, including, without
limitation, those entities more particularly set forth on Schedule 2 attached
hereto.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07).

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Parent Entity” has the meaning specified in Section 7.04.

 



 27 

 

 

“Participant” has the meaning specified in Section 12.05(d).

 

“Participant Register” has the meaning specified in Section 12.05(d).

 

“Patriot Act” has the meaning specified in Section 12.19.

 

“Payor” has the meaning specified in Section 10.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Sale Restrictions” means obligations, encumbrances or restrictions
contained in any Real Property Business or Real Property Asset sale agreement
restricting the creation of Liens on, or the sale, transfer or other disposition
of Equity Interests or property that is subject to, such Real Property Business
or Real Property Asset pending such sale; provided that the encumbrances and
restrictions apply only to the Subsidiary or assets that are subject to such
Real Property Business or Real Property Asset.

 

“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under management agreements and ground leases entered into in
the ordinary course of business (including in connection with any acquisition or
development of any applicable Real Property Asset, without regard to the
transaction value), including rights of first offer or refusal arising under
such agreements and leases, in each case, that limit, but do not prohibit, sale
or mortgage transactions, (b) reasonable and customary obligations, encumbrances
or restrictions contained in agreements not constituting Debt entered into with
limited partners or members of Borrower or of any other Subsidiary of General
Partner imposing obligations in respect of contingent obligations to make any
tax “make whole” or similar payment arising out of the sale or other transfer of
assets reasonably related to such limited partners’ or members’ interest in
Borrower or such Subsidiary pursuant to “tax protection” or other similar
agreements, and (c) customary major decision rights in favor of partners or
co-investors requiring approvals of transfers, mortgage liens, pledges and
changes in beneficial ownership in the ordinary course of business.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

“Plan” means any employee benefit or other plan (other than a Multiemployer
Plan) established or maintained, or to which contributions have been or are
required to be made, by Borrower or General Partner or any ERISA Affiliate and
which is covered by Title IV of ERISA or to which Section 412 of the Code
applies.

 

“PNC Bank” means PNC Bank, National Association.

 



 28 

 

 

“PNC Capital” means PNC Capital Markets LLC.

 

“Prepayment Premium” has the meaning specified in Section 2.10(b).

 

“presence”, when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Bank then acting as Administrative Agent as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Bank acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Principals” means the trustees, executive officers and directors of Borrower
(other than General Partner) or of General Partner at any applicable time.

 

“Pro Rata Share” means, with respect to each Bank, (a) with respect to Ratable
Loans, LC Exposure or Swingline Exposure, a fraction the numerator of which is
such Ratable Loan Bank’s Ratable Loan Commitment and the denominator of which is
the aggregate Ratable Loan Commitments of all Ratable Loan Banks (or, if the
Ratable Loan Commitments have terminated or reduced to zero, the Pro Rata Share
shall be determined based upon the Ratable Loan Commitments most recently in
effect), (b) with respect to the Term A-1 Loans, a fraction the numerator of
which is such Term A-1 Bank’s Term A-1 Loan Commitment and the denominator of
which is the Total Term A-1 Loan Commitments (or, after advancing the Term A-1
Loans or if the Term A-1 Loan Commitments have terminated or reduced to zero, a
fraction the numerator of which is the principal amount of such Term A-1 Bank’s
outstanding Term A-1 Loans and the denominator of which is the aggregate
outstanding principal amount of the Term A-1 Loans of all Term A-1 Banks); and
(c) with respect to the Term A-2 Loans, a fraction the numerator of which is
such Term A-2 Bank’s Term A-2 Loan Commitment and the denominator of which is
the Total Term A-2 Loan Commitments (or, after advancing the Term A-2 Loans or
if the Term A-2 Loan Commitments have terminated or reduced to zero, a fraction
the numerator of which is the principal amount of such Term A-2 Bank’s
outstanding Term A-2 Loans and the denominator of which is the aggregate
outstanding principal amount of the Term A-2 Loans of all Term A-2 Banks);
provided that, in each case, in the case of Section 12.20 when a Defaulting
Lender shall exist, “Pro Rata Share” shall disregard any Defaulting Lender’s
Loan Commitment and outstanding Loans.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 



 29 

 

 

“QI” has the meaning given that term in the definition of “1031 Property”.

 

“Qualified Institution” means a Bank, or one or more banks, finance companies,
insurance or other financial institutions which (A) has (or, in the case of a
banking institution which is a subsidiary, such banking institution’s parent
has) a rating of its senior debt obligations of not less than BBB+ by S&P or
Baal by Moody’s or a comparable rating by a rating agency reasonably acceptable
to Administrative Agent and (B) has (or, in the case of a banking institution
which is a subsidiary, such banking institution’s parent has) total assets in
excess of Ten Billion Dollars ($10,000,000,000), but shall exclude any natural
person (or a company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s) thereof), any Defaulting
Lender and Borrower or any of its Affiliates.

 

“Ratable Credit Exposure” means, with respect to any Ratable Loan Bank at any
time, the sum of the outstanding principal amount of such Ratable Loan Bank’s
Ratable Loans, its LC Exposure and its Swingline Exposure at such time.

 

“Ratable Loan” has the meaning specified in Section 2.01(b).

 

“Ratable Loan Bank” means, as of any date of determination, each Bank that has a
Ratable Loan Commitment or, if the Ratable Loan Commitments have terminated or
expired, a Bank that holds Ratable Loans, Swingline Exposure or LC Exposure.

 

“Ratable Loan Commitment” means, with respect to each Bank, the obligation to
make a Ratable Loan in the principal amount set forth on Schedule 1 attached
hereto and incorporated herein, as such amount may be reduced or increased from
time to time in accordance with the provisions of Section 2.16 (upon the
execution of Assignment and Assumption Agreements, the definition of Ratable
Loan Commitment shall be deemed revised to reflect the assignment being effected
pursuant to each such Assignment and Assumption Agreement). The initial
aggregate amount of the Ratable Loan Banks’ Ratable Loan Commitments on the
Second Amendment Effective Date is $1,000,000,000.

 

“Ratable Loan Maturity Date” means July 16, 2021, subject to extension pursuant
to Section 2.18January 7, 2025.

 

“Ratable Loan Note” has the meaning specified in Section 2.09.

 

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by Borrower and approved by Administrative
Agent in writing.

 

“Real Property Asset” means an asset from which income is, or upon completion
expected by Borrower to be, derived predominantly from contractual rent payments
under leases with unaffiliated third party tenants, hotel operations, tradeshow
operations or leasing commissions and management and development fees, and shall
include those investments in mortgages and mortgage participations owned by
Borrower as to which Borrower has demonstrated to Administrative Agent, in
Administrative Agent’s reasonable discretion, that Borrower has control of the
decision-making functions of management and leasing of such mortgaged
properties, has control of the economic benefits of such mortgaged properties,
and holds the right to acquire such mortgaged properties.

 



 30 

 

 

“Real Property Business” means a Consolidated Business or UJV that is primarily
engaged in the ownership, operation, leasing, management or development of or
investment in a Real Property Asset.

 

“Real Property UJV” means a UJV that is a Real Property Business.

 

“Recipient” means Administrative Agent, any Bank and any Fronting Bank, as
applicable.

 

“Recourse” means, with reference to any obligation or liability, any liability
or obligation that is not Without Recourse to the obligor thereunder, directly
or indirectly. For purposes hereof, a Person shall not be deemed to be
“indirectly” liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor,
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor’s liabilities or obligations (e.g. by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person being a general partner of such obligor). A guaranty of Debt issued by
Borrower or General Partner (as distinguished from a Subsidiary) shall be
Recourse, but a guaranty for completion of improvements in connection with Debt
shall be deemed Without Recourse, unless and except to the extent of a claim
made under such guaranty that remains unpaid.

 

“Refinancing Mortgage” has the meaning specified in Section 12.21.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time, or
any similar Law from time to time in effect.

 

“Regulatory Change” means the occurrence after the date of this Agreement or,
with respect to any Bank, such later date on which such Bank becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Bank or any Fronting Bank (or, for purposes of Section
3.06, by any lending office of such Bank or by such Bank's or such Fronting
Bank's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Regulatory Change,” regardless of the date
enacted, adopted or issued, provided, however, that if the applicable Bank shall
have implemented changes prior to the Escrow Date in response to any such
requests, rules, guidelines or directives, then the same shall not be deemed to
be a Regulatory Change with respect to such Bank.

 



 31 

 

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of Borrower to reimburse the applicable Fronting Bank for any drawing
honored by such Fronting Bank under a Letter of Credit.

 

“REIT” means a “real estate investment trust,” as such term is defined in
Section 856 of the Code.

 

“Related Party Transaction Policy” means that certain Related Party Transaction
Policy adopted by the Board of Trustees of General Partner on or prior to the
Closing Date, in the form provided to Administrative Agent and the Banks on or
prior to the Escrow Date.

 

“Relevant Documents” has the meaning specified in Section 11.02.

 

“Replacement Bank” has the meaning specified in Section 3.07.

 

“Replacement Notice” has the meaning specified in Section 3.07.

 

“Replacement Rate” has the meaning given that term in Section 3.02(ii).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived by the PBGC.

 

“Requested Extension Date” has the meaning specified in Section 2.20(a).

 

“Required Banks” means at any time Banks having Credit Exposures and unused Loan
Commitments representing at least 51% of the sum of the Ratable Loan
Commitments, the unused Term Loan Commitments and the aggregate unpaid principal
amount of the Term Loans at such time (excluding, however, any Defaulting
Lender); provided, however, that if the Loan Commitments shall have been
terminated or reduced to zero, the “Required Banks” shall be the Banks holding
at least 51% of the then aggregate unpaid principal amount of the Loans
(excluding, however, any Defaulting Lender); and provided, further that in the
case of Swingline Loans, the amount of each Ratable Loan Bank’s funded
participation interest in such Swingline Loans shall be considered for purposes
hereof as if it were a direct Ratable Loan and not a participation interest, and
the aggregate amount of Swingline Loans owing to a Swingline Lender shall be
considered for purposes hereof as reduced by the amount of such funded
participation interests.

 



 32 

 

 

“Required Payment” has the meaning set forth in Section 10.12.

 

“Required Ratable Loan Banks” means, as of any date, Ratable Loan Banks having
at least 51% of the aggregate amount of the Ratable Loan Commitments (excluding,
however, any Defaulting Lender); provided, however, that if the Ratable Loan
Commitments have been terminated or reduced to zero, the “Required Ratable Loan
Banks” shall be the Ratable Loan Banks holding at least 51% of the Ratable
Credit Exposure of all Ratable Loan Banks (excluding, however, any Defaulting
Lender); provided, further, that in the case of Swingline Loans, the amount of
each Ratable Loan Bank’s funded participation interest in such Swingline Loans
shall be considered for purposes hereof as if it were a direct Ratable Loan and
not a participation interest, and the aggregate amount of Swingline Loans owing
to a Swingline Lender shall be considered for purposes hereof as reduced by the
amount of such funded participation interests.

 

“Required Term A-1 Loan Banks” means, as of any date, Term A-1 Banks having at
least 51% of the sum of (a) the aggregate amount of the unused Total Term A-1
Loan Commitments plus (b) the aggregate outstanding principal amount of the Term
A-1 Loans; provided, however, that if the Term A-1 Loan Commitments have been
terminated or reduced to zero, the “Required Term A-1 Loan Banks” shall be the
Term A-1 Banks holding at least 51% of the aggregate outstanding principal
amount of the Term A-1 Loans (excluding, however, any Defaulting Lender).

 

“Required Term A-2 Loan Banks” means, as of any date, Term A-2 Banks having at
least 51% of the sum of (a) the aggregate amount of the unused Total Term A-2
Loan Commitments plus (b) the aggregate outstanding principal amount of the Term
A-2 Loans; provided, however, that if the Term A-2 Loan Commitments have been
terminated or reduced to zero, the “Required Term A-2 Loan Banks” shall be the
Term A-2 Banks holding at least 51% of the aggregate outstanding principal
amount of the Term A-2 Loans (excluding, however, any Defaulting Lender).

 

“Responsible Officer” means the chief executive officer, chief financial officer
or chief accounting officer of General Partner.

 

“Restricted Payment” means (1) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (2) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of Borrower or any of its Subsidiaries now or hereafter outstanding;
and (3) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
Borrower or any of its Subsidiaries now or hereafter outstanding.

 



 33 

 

 

“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, organized or resident in a Sanctioned Country, (c) an
agency of the government of a Sanctioned Country or (d) any Person Controlled by
any Person or agencyagencies described in any of the preceding clauses (a)
through (c). For purposes of this definition, “Controlled” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” means the reports required to be delivered to the SEC pursuant to
the Securities Exchange Act of 1934, as amended.

 

“Second Amendment Effective Date” means January 7, 2020.

 

“Secured Indebtedness” means, at any time, that portion of Total Outstanding
Indebtedness that is not Unsecured Indebtedness.

 

“Secured Indebtedness Adjustment” has the meaning set forth in Section 8.05.

 

“Solvency Certificate” means a certificate in substantially the form of EXHIBIT
D, to be delivered by Borrower pursuant to the terms of this Agreement.

 

“Solvent” means, when used with respect to any Person, that (1) the fair value
of the property of such Person, on a going concern basis, is greater than the
total amount of liabilities (including, without limitation, contingent
liabilities) of such Person; (2) the present fair saleable value of the assets
of such Person, on a going concern basis, is not less than the amount that will
be required to pay the probable liabilities of such Person on its debts as they
become absolute and matured; (3) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; (4) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged; and (5) such Person has sufficient
resources, provided that such resources are prudently utilized, to satisfy all
of such Person’s obligations. Contingent liabilities will be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 



 34 

 

 

“Specified Cash Management Agreement” means any Cash Management Agreement that
is made or entered into at any time, or in effect at any time now or hereafter,
whether as a result of an assignment or transfer or otherwise, between or among
any Loan Party and any Specified Cash Management Bank, and which was not
prohibited by any of the Loan Documents when made or entered into.

 

“Specified Cash Management Bank” means any Person that (a) at the time it enters
into a Cash Management Agreement with a Loan Party, is a Bank or an Affiliate of
a Bank or (b) at the time it (or its Affiliate) becomes a Bank (including on the
Closing Date), is a party to a Cash Management Agreement with a Loan Party, in
each case in its capacity as a party to such Cash Management Agreement.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of a Loan Party under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Bank or an
Affiliate of a Bank or (b) at the time it (or its Affiliate) becomes a Bank
(including on the Closing Date), is a party to a Specified Derivatives Contract
with a Loan Party, in each case in its capacity as a party to such Specified
Derivatives Contract.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other entity, fifty percent (50%) or
more of the outstanding voting stock, partnership interests or membership
interests, as the case may be, of which are owned, directly or indirectly, by
that Person or by one or more other Subsidiaries of that Person and over which
that Person or one or more other Subsidiaries of that Person exercise sole
control. For the purposes of this definition, “voting stock” means stock having
voting power for the election of directors or trustees, as the case may be,
whether at all times or only so long as no senior class of stock has voting
power for the election of directors or trustees by reason of any contingency,
and “control” means the power to direct the management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

 



 35 

 

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” has the meaning specified in Section 2.03(a).

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Ratable
Loan Bank at any time shall be the sum of (a) its Pro Rata Share of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Ratable Loan Bank in its capacity as a Swingline Lender and (b) the
aggregate principal amount of all Swingline Loans made by such Ratable Loan Bank
as a Swingline Lender outstanding at such time (less the amount of
participations funded by the other Ratable Loan Banks in such Swingline Loans).

 

“Swingline Lenders” means Wells Fargo, Bank of America, JPMorgan, Capital One,
PNC Bank and Citizens, each in their capacity as Swingline Lenders hereunder,
and their permitted successors in such capacity in accordance with the terms of
this Agreement. When used herein, “Swingline Lender” shall mean the applicable
Swingline Lender, each Swingline Lender, any Swingline Lender or all of the
Swingline Lenders, as the context may require.

 

“Swingline Loan” has the meaning set forth in Section 2.03(a).

 

“Syndication Agents” means (x) with respect to the Ratable Loans and the Term
A-1 Loans, Bank of America and JPMorgan and (y) with respect to the Term A-2
Loans, Capital One, PNC Bank and Citizens.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A-1 Bank” means, as of any date of determination, each Bank having a Term
A-1 Loan Commitment or that holds Term A-1 Loans.

 

“Term A-1 Loan” has the meaning specified in Section 2.01(d).

 

“Term A-1 Loan Availability Period” means the period commencing on the Closing
Date to and including the Final Term A-1 Loan Availability Date.

 

“Term A-1 Loan Commitment” means, with respect to each Bank, the obligation to
make a Term A-1 Loan in the principal amount set forth in Schedule 1 attached
hereto and incorporated herein, as such amount may be reduced or increased from
time to time in accordance with the provisions of Section 2.16 (upon the
execution of Assignment and Assumption Agreements, the definition of Loan
Commitment shall be deemed revised to reflect the assignment being effected
pursuant to each such Assignment and Assumption Agreement).

 



 36 

 

 

“Term A-1 Loan Maturity Date” means January 18, 2023.

 

“Term A-2 Bank” means, as of any date of determination, each bank having a Term
A-2 Loan Commitment or that holds Term A-2 Loans.

 

“Term A-2 Loan” has the meaning specified in Section 2.01(d).

 

“Term A-2 Loan Availability Period” means the period commencing on the Closing
Date to and including the Final Term A-2 Loan Availability Date.

 

“Term A-2 Loan Commitment” means, with respect to each Bank, the obligation to
make a Term A-2 Loan in the principal amount set forth in Schedule 1 attached
hereto and incorporated herein, as such amount may be reduced or increased from
time to time in accordance with the provisions of Section 2.16 (upon the
execution of Assignment and Assumption Agreements, the definition of Loan
Commitment shall be deemed revised to reflect the assignment being effected
pursuant to each such Assignment and Assumption Agreement).

 

“Term A-2 Loan Maturity Date” means July 18, 2024.

 

“Term Loan Bank” means a Term A-1 Bank or a Term A-2 Bank or both, as the
context requires.

 

“Term Loan Commitment” means, with respect to each Bank, an amount equal to the
aggregate amount of such Bank’s Term A-1 Loan Commitment and Term A-2 Loan
Commitment.

 

“Term Loan Note” has the meaning specified in Section 2.09.

 

“Term Loans” means, with respect to each Bank, collectively, its Term A-1 Loans
and Term A-2 Loans.

 

“Total Ratable Credit Exposure” means the sum of the outstanding principal
amount of all Ratable Loan Banks’ Ratable Loans, their LC Exposure and their
Swingline Exposure at such time.

 

“Total Term A-1 Loan Commitment” means an amount equal to the aggregate amount
of all Term A-1 Loan Commitments. The initial Total Term A-1 Loan Commitment is
$200,000,000.

 

“Total Term A-2 Loan Commitment” means an amount equal to the aggregate amount
of all Term A-2 Loan Commitments. The initial Total Term A-1 Loan Commitment is
$200,000,000.

 



 37 

 

 

 

“Total Outstanding Indebtedness” means, at any time, without duplication, the
sum of Debt of Borrower, Borrower’s Pro Rata Share of Debt in respect of
Consolidated Businesses, and any Debt of UJVs to the extent Recourse to
Borrower, as determined on a consolidated basis in accordance with GAAP.

 

“UJVs” means, at any time, (1) investments of Borrower that are accounted for
under the equity method in the most recent General Partner’s Consolidated
Financial Statements prepared in accordance with GAAP and (2) investments of
Borrower in which Borrower owns less than 50% of the Equity Interests and that
are consolidated in the most recent General Partner’s Consolidated Financial
Statements prepared in accordance with GAAP.

 

“Unencumbered Assets” means, collectively, assets, reflected in the most recent
General Partner’s Consolidated Financial Statements, owned in whole or in part,
directly or indirectly, by Borrower and not subject to any Lien to secure all or
any portion of Secured Indebtedness or to any Negative Pledge, and assets of
Consolidated Businesses and UJVs which are not subject to any Lien to secure all
or any portion of Secured Indebtedness or to any Negative Pledge.
Notwithstanding the foregoing, a 1031 Property may constitute an Unencumbered
Asset so long as: (I) such Real Property Asset is owned in fee simple by, or is
subject to a ground lease to, the applicable EAT (or a combination of such fee
simple ownership and being subject to a ground lease); (II) such Real Property
Asset is located in the United States; (III) Borrower or a Wholly Owned
Subsidiary thereof (a) leases such 1031 Property from the applicable EAT (or
Wholly Owned Subsidiary thereof, as applicable) and (b) manages such 1031
Property or such Real Property Asset is subject to a third-party management
agreement, as applicable; (IV) Borrower or a Wholly Owned Subsidiary or
Subsidiaries thereof is obligated to purchase such 1031 Property (or Wholly
Owned Subsidiary or Subsidiaries of the applicable EAT that owns such 1031
Property) from the applicable EAT (or such Wholly Owned Subsidiary or
Subsidiaries of the EAT, as applicable) (other than in circumstances where the
1031 Property is disposed of by Borrower or any Subsidiary); (V) the applicable
EAT is obligated to transfer such 1031 Property (or its Wholly Owned Subsidiary
or Subsidiaries that owns such 1031 Property, as applicable) to Borrower or a
Wholly Owned Subsidiary thereof, directly or indirectly (including through a
QI); (VI) the applicable EAT (or Wholly Owned Subsidiary or Subsidiaries thereof
that owns such 1031 Property, as applicable) acquired such 1031 Property with
the proceeds of a loan made by Borrower or a Wholly Owned Subsidiary which loan
is secured either by a mortgage on such 1031 Property and/or a pledge of all of
the Equity Interests of the applicable Wholly Owned Subsidiary or Subsidiaries
of an EAT that owns such 1031 Property, as applicable; and (VII) neither such
1031 Property nor, if such Real Property Asset is owned or leased by a
Subsidiary, any of Borrower’s direct or indirect ownership interests in such
Subsidiary, is subject to any liens, claims, or restrictions on transferability
or assignability of any kind other than (A) pursuant to Permitted Transfer
Restrictions or Permitted Sale Restrictions or as permitted pursuant to clause
(V) above, (B) the Lien of any mortgage or pledge referred to in the preceding
clause (VI), or (C) a Negative Pledge binding on the EAT in favor of Borrower or
a Wholly Owned Subsidiary. In no event shall a 1031 Property qualify as an
Unencumbered Asset for a period in excess of 180 days after the date the
applicable EAT (or Wholly Owned Subsidiary or Subsidiaries thereof, as
applicable) acquired ownership of such Real Property Asset (or, if such 180 day
period is subject to extension under the Code (including any Treasury
Regulations), then such period as extended).

 

38

 

 

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA
attributable to Unencumbered Assets; provided that Unencumbered Combined EBITDA
shall include only general and administrative expenses that are attributable to
the management and operation of the Unencumbered Assets in accordance with GAAP
and shall not include any corporate general and administrative expenses of
Borrower, General Partner, Consolidated Businesses or UJVs (e.g., salaries of
corporate officers).

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of accumulated plan benefits as of the close of its most
recent plan year, based upon the actuarial assumptions used by such Plan’s
actuary in the most recent annual valuation of such Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

 

“Unrestricted Cash and Cash Equivalents” means Cash or Cash Equivalents owned by
Borrower, and Borrower’s Pro Rata Share of any Cash or Cash Equivalents owned by
any Consolidated Businesses or UJV, that are not subject to any pledge, lien or
control agreement, less amounts placed with third parties as deposits or
security for contractual obligations; provided, that Unrestricted Cash and Cash
Equivalents shall (a) not exclude Cash and Cash Equivalents subject to customary
rights of set-off and statutory or common law provisions relating to bankers’
liens, and (b) include Cash and Cash Equivalents representing the proceeds from
the sale of an asset (the “Disposed Asset”; it being understood that no Disposed
Asset shall constitute a Real Property Asset from and after the date of such
sale), which proceeds have been escrowed for a period not in excess of 180 days
in anticipation of the acquisition of a 1031 Property, net of related tax
obligations for the cancellation of such acquisition and transaction costs and
expenses related thereto; provided that to the extent the amount of Unrestricted
Cash and Cash Equivalents attributable to this clause (b) shall exceed 50% of
the aggregate Unrestricted Cash and Cash Equivalents, such excess shall be
excluded.

 

“Unsecured Indebtedness” means, at any time, Total Outstanding Indebtedness that
is not secured by a lien (except any Refinancing Mortgage) on assets of
Borrower, a Consolidated Business or a UJV, as the case may be.

 

“Unsecured Indebtedness Adjustment” has the meaning set forth in Section 8.04.

 

“Unsecured Indebtedness Subsidiary” means any Subsidiary of Borrower that is a
borrower or a guarantor, or otherwise has a payment obligation in respect of,
any Unsecured Indebtedness (other than (a) subordinated intercompany
IndebtednessDebt owing to General Partner, (b) intercompany IndebtednessDebt
between or among any of Borrower and its Subsidiaries, and (c) IndebtednessDebt
of any non-Wholly Owned Subsidiary the incurrence of which was not subject to
the Control or affirmative consent of Borrower or any of its Subsidiaries;
provided, however, that any non-Wholly Owned Subsidiary of Borrower that
guarantees Unsecured Indebtedness of General Partner or any Wholly Owned
Subsidiary as described in this definition shall be an Unsecured Indebtedness
Subsidiary).

 

39

 

 

“Unsecured Interest Expense” means, for any quarter, Borrower’s Pro Rata Share
of Interest Expense attributable to Total Outstanding Indebtedness constituting
Unsecured Indebtedness.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 10.13(f)(ii)(B)(3).

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Wells Fargo Securities” means Wells Fargo Securities LLC.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than (x) in the case of a corporation,
directors’ qualifying shares and (y) solely for purposes of Section 9.01(16), in
the case of a Subsidiary which is qualified as a real estate investment trust,
Equity Interests issued to not more than 125 separate Persons solely in order to
satisfy the requirements for such qualification) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 

“Withholding Agent” means any Loan Party and Administrative Agent.

 

“Without Recourse” means, with reference to any obligation or liability, any
obligation or liability for which the obligor thereunder is not liable or
obligated other than as to its interest in a designated asset or assets only,
subject to such exceptions to the non-recourse nature of such obligation or
liability (such as, but not limited to, fraud, misappropriation, misapplication
and environmental indemnities), as are usual and customary in like transactions
involving institutional lenders at the time of the incurrence of such obligation
or liability, and including any guaranty for completion of improvements in
connection with Debt, unless and except to the extent of a claim made under such
guaranty that remains unpaid.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, and, except as otherwise
provided herein, all financial data required to be delivered hereunder shall be
prepared in accordance with GAAP.

 

40

 

 

SECTION 1.03. Computation of Time Periods. Except as otherwise provided herein,
in this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and words
“to” and “until” each means “to but excluding”.

 

SECTION 1.04. Rules of Construction. When used in this Agreement: (1) “or” is
not exclusive; (2) a reference to a Law includes any amendment or modification
to such Law; (3) a reference to a Person includes its permitted successors and
permitted assigns; (4) except as provided otherwise, all references to the
singular shall include the plural and vice versa; (5) except as provided in this
Agreement, a reference to an agreement, instrument or document shall include
such agreement, instrument or document as the same may be amended, modified or
supplemented from time to time in accordance with its terms and as permitted by
the Loan Documents; (6) all references to Articles, Sections, Schedules and
Exhibits shall be to Articles, Sections, Schedules and Exhibits of this
Agreement unless otherwise indicated; (7) all Exhibits to this Agreement shall
be incorporated into this Agreement; and (8) unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means an
Affiliate of Borrower. Titles and captions of Articles, Sections, subsections
and clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, (a) all
references to time are references to New York City time and (b) when any date
specified herein as the due date for a payment, notice or other deliverable is
not a Banking Day, such due date shall be extended to the next following Banking
Day.

 

SECTION 1.05. Financial Covenant Calculations. The calculation of liabilities
shall not include any fair value adjustments to the carrying value of
liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities. Therefore, the amount of liabilities shall be the historical cost
basis, which generally is the contractual amount owed adjusted for amortization
or accretion of any premium or discount. Notwithstanding anything in this
Agreement to the contrary, the financial covenants shall ignore the adoption of
ASU 2016-02 such that Capital Leases shall specifically exclude any operating
leases under GAAP as in effect on the Escrow Date and upon the adoption of ASU
2016-02.

 

SECTION 1.06. Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

41

 

 

ARTICLE II

 

THE LOANS

 

SECTION 2.01. Ratable Loans; Bid Rate Loans; Term Loans. (a) Subject to the
terms and conditions of this Agreement, each Bank, severally and not jointly,
agrees to make loans to Borrower as provided in this Article II. Each Loan of
each Bank shall be maintained at such Bank’s Applicable Lending Office.

 

(b)           Each of the Ratable Loan Banks severally agrees to make loans to
Borrower in Dollars (each such loan by a Ratable Loan Bank, a “Ratable Loan”)
from time to time in an aggregate principal amount that will not result in (i)
the amount of such Ratable Loan Bank’s Ratable Credit Exposure exceeding such
Ratable Loan Bank’s Ratable Loan Commitment or (ii) the Total Ratable Credit
Exposure plus the aggregate outstanding principal amount of all Bid Rate Loans
exceeding the aggregate amount of the Ratable Loan Commitments. Within the
limits set forth herein, Borrower may borrow from time to time under this
paragraph (b) and prepay from time to time pursuant to Section 2.10 (subject,
however, to the restrictions on prepayment set forth in said Section), and
thereafter reborrow pursuant to this paragraph (b). The Ratable Loans may be
outstanding as: (1) Base Rate Loans; (2) LIBOR Loans; or (3) a combination of
the foregoing, as Borrower shall elect and notify Administrative Agent in
accordance with Section 2.14.

 

(c)           So long as Borrower has an Investment Grade Rating, one or more
Ratable Loan Banks may, at Borrower’s request and in their sole discretion, make
non-ratable loans in Dollars which shall bear interest at the LIBOR Bid Rate in
accordance with Section 2.02 (such loans being referred to in this Agreement as
“Bid Rate Loans”). Borrower may borrow Bid Rate Loans from time to time pursuant
to this paragraph (c) in an amount up to fifty percent (50%) of the aggregate
Ratable Loan Commitments at the time of the borrowing (taking into account any
repayments of the Ratable Loans made simultaneously therewith) (the “Bid
Borrowing Limit”), provided that at no time shall the sum of the Total Ratable
Credit Exposure plus the aggregate outstanding principal amount of all Bid Rate
Loans exceed the aggregate amount of the Ratable Loan Commitments, and shall
repay such Bid Rate Loans as required by Section 2.09, and it may thereafter
reborrow pursuant to this paragraph (c) or paragraph (b) above; provided,
however, that the aggregate outstanding principal amount of Bid Rate Loans at
any particular time shall not exceed the Bid Borrowing Limit.

 

(d)           Each of the Term A-1 Banks severally agrees to make loans to
Borrower in Dollars (each such loan by a Term A-1 Bank, a “Term A-1 Loan”),
during the Term A-1 Loan Availability Period, in an aggregate amount not to
exceed its Term A-1 Loan Commitment; provided, that (x) to the extent that Term
A-1 Loans in an aggregate principal amount equal to $50,000,000 (the “Term A-1
Incremental Amount”) shall not have been made on the Closing Date, the Total
Term A-1 Term Loan Commitments shall be automatically terminated at 5:00 p.m.
(New York Time) ratably among the Term A-1 Banks on the Closing Date in an
amount equal to the excess of the Term A-1 Incremental Amount over the actual
amount of Term A-1 Loans made on the Closing Date, (y) to the extent that Term
A-1 Loans (exclusive of Term A-1 Loans subject to clause (x)) in an aggregate
principal amount equal to the Term A-1 Incremental Amount shall not have been
made during the period commencing on the Closing Date through and including
January 18, 2018 (the “Second Term A-1 Commitment Termination Date”), the Total
Term A-1 Term Loan Commitments shall be automatically terminated at 5:00 p.m.
(New York Time) ratably among the Term A-1 Banks on the Second Term A-1
Commitment Termination Date in an amount equal to the excess of the Term A-1
Incremental Amount over the actual amount of Term A-1 Loans (exclusive of Term
A-1 Loans subject to clause (x)) made during the period commencing on the
Closing Date through and including the Second Term A-1 Commitment Termination
Date and (z) the remaining unused Total Term A-1 Loan Commitments shall
automatically terminate at 5:00 p.m. (New York time) on the Final Term A-1 Loan
Availability Date. Each of the Term A-2 Banks severally agrees to make loans to
Borrower in Dollars (each such loan by a Term A-2 Bank, a “Term A-2 Loan”),
during the Term A-2 Loan Availability Period, in an aggregate amount not to
exceed its Term A-2 Loan Commitment. Unused Total Term A-2 Loan Commitments
shall terminate at 5:00 p.m. (New York time) on the Final Term A-2 Loan
Availability Date. Amounts repaid or prepaid in respect of the Term Loans may
not be reborrowed.

 

42

 

 

(e)           The obligations of the Banks under this Agreement are several, and
no Bank shall be responsible for the failure of any other Bank to make any
advance of a Loan to be made by such other Bank. However, the failure of any
Bank to make any advance of each Loan to be made by it hereunder on the date
specified therefor shall not relieve any other Bank of its obligation to make
any advance of its Loans specified hereby to be made on such date.

 

SECTION 2.02. Bid Rate Loans. (a) So long as Borrower has an Investment Grade
Rating and wishes to request offers from the Ratable Loan Banks to make Bid Rate
Loans, it shall transmit to Administrative Agent by facsimile a request (a “Bid
Rate Quote Request”) substantially in the form of EXHIBIT G-1 so as to be
received not later than 10:30 a.m. (New York time) on the fourth Banking Day
prior to the date for funding of the Bid Rate Loan(s) proposed therein,
specifying:

 

(1)           the proposed date of funding of such Bid Rate Loan(s), which shall
be a Banking Day;

 

(2)           the aggregate amount of the Bid Rate Loans requested, which shall
be at least Five Million Dollars ($5,000,000) and an integral multiple of One
Million Dollars ($1,000,000);

 

(3)           the prepayment terms of such Bid Rate Loan(s), which, if not
specified, shall have the same prepayment terms as Ratable Loans; and

 

(4)           the duration of the Interest Period(s) applicable thereto, subject
to the provisions of the definition of “Interest Period” in Section 1.01.

 



43

 

 

Borrower may request offers to make Bid Rate Loans for more than one (1)
Interest Period in a single Bid Rate Quote Request. No Bid Rate Quote Request
may be submitted by Borrower sooner than seven (7) calendar days after the
submission of any other Bid Rate Quote Request.

 

(b)           Promptly upon receipt of a Bid Rate Quote Request, Administrative
Agent shall send to the Ratable Loan Banks by facsimile an invitation (an
“Invitation for Bid Rate Quotes”) substantially in the form of EXHIBIT G-2,
which shall constitute an invitation by Borrower to the Ratable Loan Banks to
submit Bid Rate Quotes offering to make Bid Rate Loans to which such Bid Rate
Quote Request relates in accordance with this Section 2.02.

 

(c)            (1)           Each Ratable Loan Bank may submit a Bid Rate Quote
containing an offer or offers to make Bid Rate Loans in response to any
Invitation for Bid Rate Quotes. Each Bid Rate Quote must comply with the
requirements of this paragraph (c) and must be submitted to Administrative Agent
by facsimile not later than 10:00 a.m. (New York time) on the third Banking Day
prior to the proposed date of the Bid Rate Loan(s); provided that Bid Rate
Quotes submitted by the Ratable Loan Bank serving as Administrative Agent (or
any Affiliate of the Bank serving as Administrative Agent) in its capacity as a
Ratable Loan Bank may be submitted, and may only be submitted, if the Ratable
Loan Bank serving as Administrative Agent or such Affiliate notifies Borrower of
the terms of the offer or offers contained therein not later than fifteen (15)
minutes prior to the deadline for the other Ratable Loan Banks. Any Bid Rate
Quote so made shall (subject to Borrower’s satisfaction of the conditions
precedent set forth in this Agreement to its entitlement to an advance) be
irrevocable except with the written consent of Administrative Agent given on the
instructions of Borrower. Bid Rate Loans to be funded pursuant to a Bid Rate
Quote may, as provided in Section 12.16, be funded by a Ratable Loan Bank’s
Designated Lender. A Ratable Loan Bank making a Bid Rate Quote shall specify in
its Bid Rate Quote whether the related Bid Rate Loans are intended to be funded
by such Ratable Loan Bank’s Designated Lender, as provided in Section 12.16.

 

(2)           Each Bid Rate Quote shall be in substantially the form of EXHIBIT
G-3 and shall in any case specify:

 

(ii)           the proposed date of funding of the Bid Rate Loan(s);

 

(iii)          the principal amount of the Bid Rate Loan(s) for which each such
offer is being made, which principal amount (w) may be greater than or less than
the applicable Ratable Loan Commitment of the quoting Ratable Loan Bank, (x)
must be in the aggregate at least Five Million Dollars ($5,000,000) and an
integral multiple of One Hundred Thousand Dollars ($100,000), (y) may not exceed
the principal amount of Bid Rate Loans for which offers were requested and (z)
may be subject to an aggregate limitation as to the principal amount of Bid Rate
Loans for which offers being made by such quoting Ratable Loan Bank may be
accepted;

 

44

 

 

(iv)          the margin above or below the applicable LIBOR Interest Rate (the
“LIBOR Bid Margin”) offered for each such Bid Rate Loan, expressed as a
percentage per annum (specified to the nearest 1/1,000th of 1%) to be added to
(or subtracted from) the applicable LIBOR Interest Rate;

 

(v)           the applicable Interest Period; and

 

(vi)          the identity of the quoting Ratable Loan Bank.

 

A Bid Rate Quote may set forth up to five (5) separate offers by the quoting
Ratable Loan Bank with respect to each Interest Period specified in the related
Invitation for Bid Rate Quotes.

 

(3)           Any Bid Rate Quote shall be disregarded if it:

 

(vii)         is not substantially in conformity with EXHIBIT G-3 or does not
specify all of the information required by sub-paragraph (c)(2) above;

 

(viii)        contains qualifying, conditional or similar language (except for
an aggregate limitation as provided in subparagraph (c)(2)(ii)(z) above);

 

(ix)          proposes terms other than or in addition to those set forth in the
applicable Invitation for Bid Rate Quotes (except for an aggregate limitation as
provided in subparagraph (c)(2)(ii)(z) above); or

 

(x)           arrives after the time set forth in sub-paragraph (c)(1) above.

 

(d)           Administrative Agent shall no later than 10:15 a.m. (New York City
time) on the third Banking Day prior to the proposed date for the requested Bid
Rate Loan notify Borrower in writing of the terms of any Bid Rate Quote
submitted by a Ratable Loan Bank that is in accordance with paragraph (c). Any
subsequent Bid Rate Quote shall be disregarded by Administrative Agent unless
such subsequent Bid Rate Quote is submitted solely to correct a manifest error
in such former Bid Rate Quote. Administrative Agent’s notice to Borrower shall
specify (A) the aggregate principal amount of Bid Rate Loans for which offers
have been received for each Interest Period specified in the related Bid Rate
Quote Request, (B) the respective principal amounts and LIBOR Bid Margins so
offered and (C) if applicable, limitations on the aggregate principal amount of
Bid Rate Loans for which offers in any single Bid Rate Quote may be accepted.

 

(e)           Not later than 11:00 a.m. (New York time) on the third Banking Day
prior to the proposed date of funding of the Bid Rate Loan, Borrower shall
notify Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to paragraph (d). A notice of acceptance shall be
substantially in the form of EXHIBIT G-4 and shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

 

45

 

 

(1)           the principal amount of each Bid Rate Loan may not exceed the
applicable amount set forth in the related Bid Rate Quote Request or be less
than Five Million Dollars ($5,000,000) and shall be an integral multiple of One
Hundred Thousand Dollars ($100,000);

 

(2)           acceptance of offers with respect to a particular Interest Period
may only be made on the basis of ascending LIBOR Bid Margins offered for such
Interest Period from the lowest effective cost; and

 

(3)           Borrower may not accept any offer that is described in
subparagraph (c)(3) or that otherwise fails to comply with the requirements of
this Agreement.

 

(f)            If offers are made by two (2) or more Ratable Loan Banks with the
same LIBOR Bid Margins, for a greater aggregate principal amount than the amount
in respect of which such offers are permitted to be accepted for the related
Interest Period, the principal amount of Bid Rate Loans in respect of which such
offers are accepted shall be allocated by Administrative Agent among such
Ratable Loan Banks as nearly as possible (in multiples of One Hundred Thousand
Dollars ($100,000)) in proportion to the aggregate principal amounts of such
offers. Administrative Agent shall promptly (and in any event within one (1)
Banking Day after such offers are accepted) notify Borrower and each such Bank
in writing of any such allocation of Bid Rate Loans. Determinations by
Administrative Agent of the allocation of Bid Rate Loans shall be conclusive in
the absence of manifest error.

 

(g)           In the event that Borrower accepts the offer(s) contained in one
(1) or more Bid Rate Quotes in accordance with paragraph (e), the Ratable Loan
Bank(s) making such offer(s) shall make a Bid Rate Loan in the accepted amount
(as allocated, if necessary, pursuant to paragraph (f)) on the date specified
therefor, in accordance with the procedures specified in Section 2.05.

 

(h)           Notwithstanding anything to the contrary contained herein, each
Ratable Loan Bank shall be required to fund its Pro Rata Share of the Available
Ratable Commitment in accordance with Section 2.01(b) despite the fact that any
Ratable Loan Bank’s Ratable Loan Commitment may have been or may be exceeded as
a result of such Ratable Loan Bank’s making Bid Rate Loans.

 

(i)            A Ratable Loan Bank who is notified that it has been selected to
make a Bid Rate Loan as provided above may designate its Designated Lender (if
any) to fund such Bid Rate Loan on its behalf, as described in Section 12.16.
Any Designated Lender which funds a Bid Rate Loan shall on and after the time of
such funding become the obligee under such Bid Rate Loan and be entitled to
receive payment thereof when due.

 

46

 

 

No Ratable Loan Bank shall be relieved of its obligation to fund a Bid Rate
Loan, and no Designated Lender shall assume such obligation, prior to the time
the applicable Bid Rate Loan is funded.

 

SECTION 2.03. Swingline Loan Subfacility.

 

(a)           Swingline Commitment. Subject to the terms and conditions of this
Section 2.03, each Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans in Dollars to Borrower (each a “Swingline Loan”
and, collectively, the “Swingline Loans”) from time to time during the term
hereof in an amount equal to its pro rata sharePro Rata Share of the Swingline
Loans requested by Borrower in its notice of borrowing described in clause (b)
below; provided, however, that the aggregate amount of Swingline Loans
outstanding at any time shall not exceed Seventy-Five Million Dollars
($75,000,000) (the “Swingline Commitment”); provided, further, that (i) the
aggregate amount of Swingline Loans outstanding to any Swingline Lender shall
not exceed the lesser of (A) Twelve Million Five-Hundred Thousand Dollars
($12,500,000) and (B) such Swingline Lender’s Ratable Loan Commitment minus its
Ratable Loan Credit Exposure and (ii) the Total Ratable Credit Exposure plus the
aggregate outstanding principal amount of all Bid Rate Loans shall not exceed
the aggregate amount of the Ratable Loan Commitments. Subject to the limitations
set forth herein, any amounts repaid in respect of Swingline Loans may be
reborrowed.

 

(b)           Swingline Borrowings.

 

(1)           Notice of Borrowing. With respect to any Swingline Loan, Borrower
shall give Swingline Lenders and Administrative Agent notice in writing which is
received by Swingline Lenders and Administrative Agent not later than 2:00 p.m.
(New York City time) on the proposed date of such Swingline Loan (and confirmed
by telephone by such time), specifying (A) that a Swingline Loan is being
requested, (B) the amount of such Swingline Loan, (C) the proposed date of such
Swingline Loan, which shall be a Banking Day and (D) stating that no Default or
Event of Default has occurred and is continuing both before and after giving
effect to such Swingline Loan. Such notice shall be irrevocable.

 

(2)           Minimum Amounts. Each Swingline Loan shall be at least Three
Million Dollars ($3,000,000) and, or an integral multiple of One Million Dollars
($1,000,000).

 

47

 

 

(3)           Repayment of Swingline Loans. Each Swingline Loan shall be due and
payable on the earliest of (A) five (5) Banking Days from and including the date
of such Swingline Loan or (B) the Ratable Loan Maturity Date. If, and to the
extent, any Swingline Loans shall be outstanding on the date any Ratable Loan is
advanced, such Swingline Loans shall first be repaid from the proceeds of such
Ratable Loan prior to the disbursement of the same to Borrower. If, and to the
extent, a Ratable Loan is not requested prior to the earliest of the Ratable
Loan Maturity Date, the last calendar day of the month in which such Swingline
Loan is made, or the end of the five (5) Banking Day period after such Swingline
Loan was made, or unless Borrower shall have notified Administrative Agent and
the Swingline Lenders prior to 1:00 p.m. (New York City time) on the third (3rd)
Banking Day after such Swingline Loan was made that Borrower intends to
reimburse Swingline Lender for the amount of such Swingline Loan with funds
other than proceeds of the Ratable Loans, Borrower shall be deemed to have
requested a Ratable Loan comprised entirely of Base Rate Loans in the amount of
the applicable Swingline Loan then outstanding, the proceeds of which shall be
used to repay such Swingline Loan to Swingline Lenders. In addition, if (x)
Borrower does not repay a Swingline Loan on or prior to the end of such five (5)
Banking Day period, or (y) a Default or Event of Default shall have occurred
during such five (5) Banking Day period, a Swingline Lender may, at any time, in
its sole discretion, by written notice to Borrower and Administrative Agent,
demand repayment of all Swingline Loans by way of a Ratable Loan, in which case
Borrower shall be deemed to have requested a Ratable Loan comprised entirely of
Base Rate Loans in the amount of such Swingline Loans then outstanding, the
proceeds of which shall be used to repay such Swingline Loans to Swingline
Lenders. Any Ratable Loan which is deemed requested by Borrower in accordance
with this Section 2.03(b)(3) is hereinafter referred to as a “Mandatory
Borrowing”. Each Bank hereby irrevocably agrees to make Ratable Loans promptly
upon receipt of notice from a Swingline Lender or Administrative Agent of any
such deemed request for a Mandatory Borrowing in the amount and in the manner
specified in the preceding sentences and on the date such notice is received by
such Bank (or the next Banking Day if such notice is received after 12:00 p.m.
(New York City time)) notwithstanding (I) the amount of the Mandatory Borrowing
may not comply with the minimum amount of Ratable Loans otherwise required
hereunder, (II) whether any conditions specified in Section 4.02 are then
satisfied, (III) whether a Default or an Event of Default then exists, (IV)
failure of any such deemed request for a Ratable Loan to be made by the time
otherwise required in Section 2.05, (V) the date of such Mandatory Borrowing
(provided that such date must be a Banking Day), or (VI) any termination of the
Loan Commitments immediately prior to such Mandatory Borrowing or
contemporaneously therewith; provided, however, that no Bank shall be obligated
to make Ratable Loans in respect of a Mandatory Borrowing if a Default or an
Event of Default then exists and the applicable Swingline Loan was made by
Swingline Lenders without receipt of a written notice of borrowing in the form
specified in Section 2.03(b)(1) or after Administrative Agent has delivered a
notice of Default or Event of Default which has not been rescinded.

 

(4)           Purchase of Participations. In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to Borrower), then each Ratable Loan Bank
hereby agrees that it shall forthwith purchase (as of the date the Mandatory
Borrowing would otherwise have occurred, but adjusted for any payment received
from Borrower on or after such date and prior to such purchase) from Swingline
Lenders such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Ratable Loan Bank to share in such Swingline Loans
ratably based upon its Pro Rata Share (determined before giving effect to any
termination of the Loan Commitments), provided that (A) all interest payable on
the Swingline Loans with respect to any participation shall be for the account
of Swingline Lenders until but excluding the day upon which the Mandatory
Borrowing would otherwise have occurred, and (B) in the event of a delay between
the day upon which the Mandatory Borrowing would otherwise have occurred and the
time any purchase of a participation pursuant to this sentence is actually made,
the purchasing Ratable Loan Bank shall be required to pay to Swingline Lenders
interest on the principal amount of such participation for each day from and
including the day upon which the Mandatory Borrowing would otherwise have
occurred to but excluding the date of payment for such participation, at the
rate equal to the Federal Funds Effective Rate, for the two (2) Banking Days
after the date the Mandatory Borrowing would otherwise have occurred, and
thereafter at a rate equal to the Base Rate. Notwithstanding the foregoing, no
Ratable Loan Bank shall be obligated to purchase a participation in any
Swingline Loan if a Default or an Event of Default then exists and such
Swingline Loan was made by Swingline Lenders without receipt of a written notice
of borrowing in the form specified in Section 2.03(b)(1) or after Administrative
Agent has delivered a notice of Default or Event of Default which has not been
rescinded.

 

48

 

 

(c)           Interest Rate. Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the Base
Rate plus the Applicable Margin for Base Rate Loans.

 

(d)           Replacement and Resignation of Swingline Lender. Any Swingline
Lender may be replaced at any time by written agreement among Borrower,
Administrative Agent, the replaced Swingline Lender and the successor Swingline
Lender. Administrative Agent shall notify the Ratable Loan Banks of any such
replacement of a Swingline Lender. At the time any such replacement shall become
effective, Borrower shall pay all unpaid interest accrued for the account of the
replaced Swingline Lender pursuant to Section 2.03(c). From and after the
effective date of any such replacement, (x) the successor Swingline Lender shall
have all the rights and obligations of the replaced Swingline Lender under this
Agreement with respect to Swingline Loans made thereafter and (y) references
herein to the term “Swingline Lender” shall be deemed to refer to such successor
or to any previous Swingline Lender, or to such successor and all previous
Swingline Lenders and all other Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans. Subject to the appointment and acceptance by
Administrative Agent and Borrower of a successor Swingline Lender, any Swingline
Lender may resign as a Swingline Lender at any time upon thirty days’ prior
written notice to Administrative Agent, Borrower and the Ratable Loan Banks, in
which case, such Swingline Lender shall be replaced as provided above.

 

49

 

 

SECTION 2.04. Advances, Generally. The amount of each advance hereunder shall,
subject to Section 2.13, be at least One Million Dollars ($1,000,000) (unless
less than One Million Dollars ($1,000,000) is available for disbursement
pursuant to the terms hereof at the time of any advance, in which case the
amount of such advance shall be equal to such remaining availability) and in an
integral multiple of One Hundred Thousand Dollars ($100,000). Additional
restrictions on the amounts and timing of, and conditions to the making of,
advances of Bid Rate Loans and Swingline Loans are set forth in Sections 2.02
and 2.03, respectively.

 

Each advance shall be subject, in addition to the limitations and conditions
applicable to advances of the Loans generally, to Administrative Agent’s
receipt, in accordance with the timing requirements of Section 2.05 with respect
to requests for advances, a Notice of Borrowing.

 

SECTION 2.05. Procedures for Advances. In the case of advances of Ratable Loans
and Term Loans, Borrower shall submit to Administrative Agent a Notice of
Borrowing for each advance, stating the date of the Loan, the amount of the
Loan, the type of Loan and, in the case of LIBOR Loans, the initial Interest
Period for such LIBOR Loans, no later than 11:00 a12:00 p.m. (New York time) on
the date, in the case of advances of Base Rate Loans, which is the proposed date
of such Base Rate Loan, and, in the case of advances of LIBOR Loans, which is
three (3) Banking Days prior to the date such advance is to be made. In the case
of advances of Bid Rate Loans, Borrower shall submit a Bid Rate Quote Request at
the time specified in Section 2.02. In the case of advances of Swingline Loans,
Borrower shall submit a notice of borrowing at the time specified in Section
2.03. Administrative Agent, upon its receipt of the Notice of Borrowing, will so
notify the Ratable Loan Banks by facsimile. Not later than 11:30 a.m. (New York
time) on the date of each advance (or 1:002:00 p.m. (New York time) in the case
of a Base Rate Loan for which Borrower has made a Loan request on such date),
each applicable Bank shall, through its Applicable Lending Office and subject to
the conditions of this Agreement, make the amount to be advanced by it on such
day available to Administrative Agent, at Administrative Agent’s Office and in
immediately available funds for the account of Borrower. The amount so received
by Administrative Agent shall, subject to the conditions of this Agreement, be
made available to Borrower, in immediately available funds, by Administrative
Agent’sAgent to an account designated by Borrower.

 

SECTION 2.06. Interest Periods; Renewals. In the case of the LIBOR Loans,
Borrower shall select an Interest Period in a Notice of Borrowing of any
duration in accordance with the definition of Interest Period in Section 1.01,
subject to the following limitations: (1) no Interest Period may extend beyond
the applicable Maturity Date for that type of Loan; (2) if an Interest Period
would end on a day which is not a Banking Day, such Interest Period shall be
extended to the next Banking Day, unless such Banking Day would fall in the next
calendar month, in which event such Interest Period shall end on the immediately
preceding Banking Day; (3) only eight (8) discrete segments of a Ratable Loan
Bank’s Ratable Loan bearing interest at a LIBOR Interest Rate for a designated
Interest Period pursuant to a particular Election, Conversion or Continuation,
may be outstanding at any one time (each such segment of each Ratable Loan
Bank’s Ratable Loan corresponding to a proportionate segment of each of the
other Ratable Loan Banks’ Ratable Loans) and (4) only five (5) discrete segments
of a Term Loan Bank’s applicable Term Loans bearing interest at a LIBOR Interest
Rate for a designated Interest Period pursuant to a particular Election,
Conversion or Continuation, may be outstanding at any one time (each such
segment of each Term Loan Bank’s applicable Term A-1 Loans and Term A-2 Loans
corresponding to a proportionate segment of each of the other Term Loan Banks’
applicable Term A-1 Loans and Term A-2 Loans).

 

50

 

 

Upon notice to Administrative Agent as provided in Section 2.14, Borrower may
Continue any LIBOR Loan on the last day of the Interest Period of the same or
different duration in accordance with the limitations provided above.

 

The parties understand that during a Leverage Pricing Period the applicable
interest rate for the Obligations and certain fees set forth herein may be
determined and/or adjusted from time to time based upon certain financial ratios
and/or other information to be provided or certified to the Banks by Borrower
(the “Borrower Information”). If it is subsequently determined that any such
Borrower Information was incorrect (for whatever reason, including without
limitation because of a subsequent restatement of earnings by Borrower) at the
time it was delivered to Administrative Agent, and if the applicable interest
rate or fees calculated for any period during a Leverage Pricing Period were
lower than they should have been had the correct information been timely
provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. Administrative
Agent shall promptly notify Borrower in writing of any additional interest and
fees due because of such recalculation, and Borrower shall pay such additional
interest or fees due to Administrative Agent, for the account of each Bank,
within 5 Banking Days of receipt of such written notice. Any recalculation of
interest or fees required by this provision shall survive for a period of one
year following the termination of this Agreement, and this provision shall not
in any way limit any of Administrative Agent’s, a Fronting Bank’s, or any Bank’s
other rights under this Agreement.

 

SECTION 2.07. Interest. Borrower shall pay interest to Administrative Agent for
the account of the applicable Bank, on the outstanding and unpaid principal
amount of the Loans, at a rate per annum as follows: (1) for Base Rate Loans at
a rate equal to the Base Rate plus the Applicable Margin; (2) for LIBOR Loans at
a rate equal to the applicable LIBOR Interest Rate plus the Applicable Margin;
and (3) for Bid Rate Loans at a rate equal to the applicable LIBOR Bid Rate. Any
principal amount not paid when due (when scheduled, at acceleration or
otherwise) shall bear interest thereafter, payable on demand, at the Default
Rate and, with respect to any other Obligation that is not paid when due (when
scheduled, at acceleration or otherwise), shall bear interest thereafter,
payable on demand, at the Default Rate applicable to Base Rate Loans.

 



51

 

 

The interest rate on Base Rate Loans shall change when the Base Rate changes.
Interest on Base Rate Loans, LIBOR Loans and Bid Rate Loans shall not exceed the
maximum amount permitted under applicable law. Interest shall be calculated for
the actual number of days elapsed on the basis of a year consisting of three
hundred sixty (360) days, except interest on Base Rate Loans shall be computed
on the basis of a year of 365 or 366 days, as applicable.

 

Accrued interest shall be due and payable in arrears, (x) in the case of Base
Rate Loans, on the first Banking Day of each calendar month and (y) in the case
of both LIBOR Loans and Bid Rate Loans, at the expiration of the Interest Period
applicable thereto, but no less frequently than once every three (3) months
determined on the basis of the first (1st) day of the Interest Period applicable
to the Loan in question; provided, however, that interest accruing at the
Default Rate shall be due and payable on demand.

 

SECTION 2.08. Fees.

 

(a)           Borrower shall, commencing as of the Closing Date, pay to
Administrative Agent for the account of each Ratable Loan Bank a facility fee
computed, on the daily Ratable Loan Commitment of such Bank, by multiplying the
aggregate Ratable Loan Commitments on such day by an amount equal to the daily
Facility Fee, calculated on the basis of a year of three hundred sixty (360)
days for the actual number of days elapsed. The accrued facility fee shall be
due and payable in arrears on the first Banking Day of January, April, July and
October of each year, commencing on the first such date after the Closing Date,
and upon the Ratable Loan Maturity Date (as may be accelerated) or earlier
termination of the Ratable Loan Commitments.

 

(b)           Borrower shall, commencing on the 91st day following the Closing
Date, pay to Administrative Agent for the account of each Term A-1 Bank an
unused fee equal to the product, computed on a daily basis, of (x) the unused
portion of the Total Term A-1 Loan Commitment then in effect and (y) the per
annum rate of 0.150%, calculated on the basis of a year of three hundred sixty
(360) days for the actual number of days elapsed. The accrued unused fee shall
be due and payable in arrears on the first Banking Day of January, April, July
and October of each year, commencing on the first such date after the 91st day
following the Closing Date, and upon the Final Term A-1 Loan Availability Date
(as may be accelerated) or earlier termination of the Term A-1 Loan Commitments.

 

(c)           Borrower shall, commencing on the 91st day following the Closing
Date, pay to Administrative Agent for the account of each Term A-2 Bank an
unused fee equal to the product, computed on a daily basis, of (x) the unused
portion of the Total Term A-2 Loan Commitment then in effect and (y) the per
annum rate of 0.150%, calculated on the basis of a year of three hundred sixty
(360) days for the actual number of days elapsed. The accrued unused fee shall
be due and payable in arrears on the first Banking Day of January, April, July
and October of each year, commencing on the first such date after the 91st day
following the Closing Date, and upon the Final Term A-2 Loan Availability Date
(as may be accelerated) or earlier termination of the Term A-2 Loan Commitments.

 

52

 

 

SECTION 2.09. Notes; Due at Maturity. At the request of a Ratable Loan Bank, any
Ratable Loans made by such Ratable Loan Bank under this Agreement shall be
evidenced by a promissory note of Borrower in the form of EXHIBIT B-1 duly
completed and executed by Borrower, in a principal amount equal to such Ratable
Loan Bank’s Ratable Loan Commitment, payable to such Ratable Loan Bank for the
account of its Applicable Lending Office (each such note, as the same may
hereafter be amended, modified, extended, severed, assigned, substituted,
renewed or restated from time to time, including any substitute note pursuant to
Section 3.07 or 12.05, a “Ratable Loan Note”). At the request of any Bank, any
Bid Rate Loans made by such Bank under this Agreement shall be evidenced by a
promissory note of Borrower substantially in the form of EXHIBIT B-2, duly
completed and executed by Borrower, payable to such Bank for the account of its
Applicable Lending Office (each such note, as the same may hereafter be amended,
modified, extended, severed, assigned, substituted, renewed or restated from
time to time, the “Bid Rate Loan Note”). At the request of a Term Loan Bank, the
tranche of Term Loans made by such Term Loan Bank under this Agreement shall be
evidenced by a promissory note of Borrower in the form of EXHIBIT B-3 duly
completed and executed by Borrower, in a principal amount equal to such Term
Loan Bank’s Term A-1 Loan Commitment or Term A-2 Loan Commiment, as applicable,
payable to such Term Loan Bank for the account of its Applicable Lending Office
(each such note, as the same may hereafter be amended, modified, extended,
severed, assigned, substituted, renewed or restated from time to time, including
any substitute note pursuant to Section 3.07 or 12.05, a “Term Loan Note”). A
particular Bank’s Ratable Loan Note, Term Loan Note and Bid Rate Loan Note are
referred to individually or collectively in this Agreement, as the context may
require, as such Bank’s “Note”; all such Ratable Loan Notes, Term Loan Notes and
Bid Rate Loan Notes are referred to collectively in this Agreement as the
“Notes”.

 

The Ratable Loans shall mature, and all outstanding principal and accrued
interest and Obligations in respect thereof shall be paid in full, on the
Ratable Loan Maturity Date, or, in the case of Swingline Loans, in accordance
with Section 2.03, in either case as the same may be accelerated in accordance
with this Agreement. The outstanding principal amount of each Bid Rate Loan
evidenced by each Bid Rate Loan Note, and all accrued interest and other sums
with respect thereto, shall become due and payable to the Bank making such Bid
Rate Loan at the earlier of the expiration of the Interest Period applicable
thereto or the Ratable Loan Maturity Date, as the same may be accelerated in
accordance with this Agreement. The Term A-1 Loans shall mature, and all
outstanding principal and accrued interest and Obligations in respect thereof
shall be paid in full, on the Term A-1 Loan Maturity Date, or as the same may be
accelerated in accordance with this Agreement. The Term A-2 Loans shall mature,
and all outstanding principal and accrued interest and other Obligations in
respect thereof shall be paid in full, on the Term A-2 Loan Maturity Date, as
the same may be accelerated in accordance with this Agreement.

 

The date, amount, interest rate, type and duration of Interest Periods (if
applicable) of each Loan made by each Bank to Borrower, and each payment made on
account of the principal thereof, shall be evidenced by one or more accounts or
records maintained by such Bank and by Administrative Agent in the ordinary
course of business. The accounts or records maintained by Administrative Agent
and each Bank shall be conclusive absent manifest error. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Bank and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error.

 



53

 

 

In connection with a Refinancing Mortgage, Borrower shall deliver to
Administrative Agent, a mortgage note, payable to Administrative Agent for the
account of the applicable Banks receiving the benefit of, and which shall be
secured by, the applicable Refinancing Mortgage. Such note shall be in such form
as shall be requested by Borrower, subject to Administrative Agent’s reasonable
approval. Each reference in this Agreement to the “Notes” shall be deemed to
refer to and include any or all of such mortgage notes, as the context may
require.

 

SECTION 2.10. Prepayments.

 

(a)           Without prepayment premium or penalty (other than any applicable
Prepayment Premium) but subject to Section 3.05, Borrower may, upon same Banking
Day’s notice to Administrative Agent in the case of the Base Rate Loans, and at
least three (3) Banking Days’ notice to Administrative Agent in the case of
LIBOR Loans, which notice shall have been received not later than 11:00 a.m.
(New York time) on such applicable date, prepay in whole or in part the Ratable
Loans or any of the Term Loans; provided, that (1) any partial prepayment under
the foregoing shall be in integral multiples of One Million Dollars ($1,000,000)
and (2) each prepayment under the foregoing shall include, at Administrative
Agent’s option, all interest accrued on the amount of principal prepaid to (but
excluding) the date of prepayment. Borrower shall have the right to prepay Bid
Rate Loans only if so provided in the Bid Rate LoanQuote Request, and otherwise
with the consent of the Ratable Loan Bank or the Designated Lender that funded
the Bid Rate Loan that Borrower desires to prepay. Borrower may, from time to
time on any Banking Day so long as prior notice is given to Administrative Agent
and Swingline Lender no later than 1:00 p.m. (New York City time) on the day on
which Borrower intends to make such prepayment, prepay any Swingline Loans in
whole or in part in amounts aggregating at least One Hundred Thousand Dollars
($100,000), and in an integral multiple of One Hundred Thousand Dollars
($100,000) (or, if less, the aggregate outstanding principal amount of all
Swingline Loans then outstanding) by paying the principal amount to be prepaid
together with accrued interest thereon to the date of prepayment by initiating a
wire transfer of the principal and interest on the Swingline Loans no later than
1:00 P.M. (New York City time) on such day and Borrower shall deliver a federal
reference number evidencing such wire transfer to Administrative Agent as soon
as available thereafter on such day.

 

54

 

 

(b)           Notwithstanding the foregoing, to the extent that Borrower makes a
prepayment of principal of all or any portion of the Term A-2 Loans (whether
voluntary or otherwise) prior to the second anniversary of the Closing Date,
Borrower shall pay to Administrative Agent, for the ratable account of the Term
A-2 Banks, a prepayment premium (the “Prepayment Premium”) equal to the
percentage of the principal amount so prepaid set forth in the following table
corresponding to the period during which such prepayment is made. Such fee shall
be due and payable on the date of any such prepayment:

 

Period Prepayment
Premium After Closing Date and prior to the 1-year anniversary of the Closing
Date 2.0% On or after the 1-year anniversary of the Closing Date and prior to
the 2-year anniversary of the Closing Date 1.0%

 

The Loan Parties and the Term A-2 Banks expressly agree as follows:

 

(x)           (A)          All amounts payable pursuant to this Section 2.10 are
reasonable and are the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) all such amounts
shall be payable notwithstanding the then prevailing market rates at the time
payment is made; (C) there has been a course of conduct between the Banks and
the Loan Parties giving specific consideration in this transaction for such
agreement to pay all such amounts; (D) the Loan Parties, Administrative Agent
and the Term A-2 Banks shall be estopped hereafter from claiming differently
than as agreed to herein; (E) their agreement to pay all such amounts is a
material inducement to the Banks to make the Loans, and (F) such amounts
represents a good faith, reasonable estimate and calculation of the lost profits
or damages of Administrative Agent and the Term A-2 Banks and it would be
impractical and extremely difficult to ascertain the actual amount of damages to
Administrative Agent and the Term A-2 Banks or profits lost by Administrative
Agent and the Banks as a result of the occurrence of the events described in
such Sections.

 

(y)           Any amounts payable in accordance with this Section 2.10 shall be
presumed to be equal to the liquidated damages sustained by the Term A-2 Banks
as the result of the occurrence of the events described in this Section and the
Loan Parties agree that it is reasonable under the circumstances currently
existing. THE LOAN PARTIES EXPRESSLY WAIVE TO THE EXTENT PERMITTED BY APPLICABLE
LAW THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF ANY SUCH AMOUNTS IN CONNECTION WITH ANY ACCELERATION.

 

SECTION 2.11. Method of Payment.

 

Borrower shall make each payment under this Agreement and under the Notes not
later than 1:00 p.m. (New York time) on the date when due in Dollars to
Administrative Agent at Administrative Agent’s Office in immediately available
funds, without condition or deduction for any counterclaim, defense, recoupment
or setoff. Borrower shall deliver federal reference number(s) evidencing the
applicable wire transfer(s) to Administrative Agent as soon as available
thereafter on such day. Administrative Agent will thereafter, on the day of its
receipt of each such payment(s), cause to be distributed to each Bank (1) such
Bank’s appropriate share (based upon the respective outstanding principal
amounts and interest due under the Loans of the Banks) of the payments of
principal and interest in like funds for the account of such Bank’s Applicable
Lending Office; and (2) fees payable to such Bank by Borrower in accordance with
the terms of this Agreement. In the event Administrative Agent fails to pay such
amounts to such Bank within one BusinessBanking Day of receipt of such amounts,
Administrative Agent shall pay interest on such amounts until paid at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.

 

55

 

 

Except to the extent provided in this Agreement, whenever any payment to be made
under this Agreement or under the Notes is due on any day other than a Banking
Day, such payment shall be made on the next succeeding Banking Day, and such
extension of time shall in such case be included in the computation of the
payment of interest and other fees, as the case may be.

 

SECTION 2.12. Elections, Conversions or Continuation of Loans.

 

Subject to the provisions of Article III and Sections 2.06 and 2.13, Borrower
shall have the right to Elect to have all or a portion of any advance of the
Ratable Loans or Term Loans be LIBOR Loans, to Convert Base Rate Loans into
LIBOR Loans, to Convert LIBOR Loans into Base Rate Loans, or to Continue LIBOR
Loans as LIBOR Loans, at any time or from time to time, provided that: (1)
Borrower shall give Administrative Agent notice of each such Election,
Conversion or Continuation as provided in Section 2.14; and (2) a LIBOR Loan may
be Continued or Converted only on the last day of the applicable Interest Period
for such LIBOR Loan. Except as otherwise provided in this Agreement, each
Election, Continuation and Conversion shall be applicable to each Bank’s
applicable Loans in accordance with its Pro Rata Share of such Loans.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, Administrative Agent, at the request of the Required
Banks, may require, by notice to Borrower, that (i) no outstanding Loan may be
converted to or continued as a LIBOR Loan and (ii) unless repaid, each Loan
shall be converted to a Base Rate Loan at the end of the Interest Period
applicable thereto.

 

SECTION 2.13. Minimum Amounts.

 

With respect to the Ratable Loans and Term Loans as a whole, each Election and
each Conversion thereof shall be in an amount at least equal to One Million
Dollars ($1,000,000) and in integral multiples of One Hundred Thousand Dollars
($100,000) or such lesser amount as shall be available or outstanding, as the
case may be.

 

56

 

 

SECTION 2.14. Certain Notices Regarding Elections, Conversions and Continuations
of Loans.

 

Notices by Borrower to Administrative Agent of Elections, Conversions and
Continuations of LIBOR Loans shall be irrevocable and shall be effective only if
received by Administrative Agent not later than 11:00 a.m. (New York time) on
the number of Banking Days prior to the date of the relevant Election,
Conversion or Continuation specified below:

 

Notice Number of
Banking Days Prior Conversions into or Continuances as Base Rate Loans Same
Banking Day Elections of, Conversions into or Continuations as LIBOR Loans Three
(3)

 

Promptly following its receipt of any such notice, Administrative Agent shall so
advise the applicable Banks by facsimile. Each such notice of Election shall
specify the portion of the amount of the advance that is to be LIBOR Loans
(subject to Section 2.13) and the duration of the Interest Period applicable
thereto (subject to Section 2.06); each such notice of Conversion shall specify
the LIBOR Loans or Base Rate Loans to be Converted; and each such notice of
Conversion or Continuation shall specify the date of Conversion or Continuation
(which shall be a Banking Day), the amount thereof (subject to Section 2.13) and
the duration of the Interest Period applicable thereto (subject to Section
2.06). In the event that Borrower fails to Elect to have any portion of an
advance of the Ratable Loans or Term Loans be LIBOR Loans, the portion of such
advance for which a LIBOR Loan Election is not made shall constitute Base Rate
Loans. Subject to the terms of the last sentence of Section 2.12, in the event
that Borrower fails to Continue LIBOR Loans within the time period and as
otherwise provided in this Section, such LIBOR Loans will be automatically
Continued as LIBOR Loans with an Interest Period of one month on the last day of
the then current applicable Interest Period for such LIBOR Loans.

 

SECTION 2.15. Payments Generally. If any Bank shall fail to make any payment
required to be made by it pursuant to Section 2.03(b)(4), 2.17(h) or 10.05, then
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by Administrative
Agent for the account of such Bank for the benefit of Administrative Agent, the
Swingline Lenders or the Fronting Banks to satisfy such Bank’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Bank under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by Administrative Agent in its discretion.

 

57

 

 

SECTION 2.16. Changes of Loan Commitments; Incremental Increases.

 

(a)           At any time, Borrower shall have the right, without premium or
penalty, to terminate any unused Loan Commitments existing as of the date of
such termination, in whole or in part, from time to time, provided that: (1)
Borrower shall give notice of each such termination to Administrative Agent
(which shall promptly notify each of the Banks holding such Loan Commitments) no
later than 10:00 a.m. (New York time) on the date which is three (3) Banking
Days prior to the effectiveness of such termination (it being understood that
any notice of termination may be conditioned upon the consummation of any
financing or acquisition or similar transaction and, to the extent such
condition is not satisfied by the effective date specified therein, such notice
of termination may be revoked or the effective date specified therein may be
delayed); (2) (x) the Ratable Loan Commitments of each of the Ratable Loan Banks
must be terminated (and, in the case of a partial termination, on a pro rata
basis) (taking into account, however, Section 2.02(h)) simultaneously with those
of the other Ratable Loan Banks, (y) the Term A-1 Loan Commitments of each of
the Term A-1 Banks must be terminated (and, in the case of a partial
termination, on a pro rata basis) (taking into account, however, Section
2.02(h)) simultaneously with those of the other Term A-1 Banks, and (z) the Term
A-2 Loan Commitments of each of the Term A-2 Banks must be terminated (and, in
the case of a partial termination, on a pro rata basis) (taking into account,
however, Section 2.02(h)) simultaneously with those of the other Term A-2 Banks;
and (3) each partial termination of the Loan Commitments in the aggregate shall
be in an integral multiple of One Million Dollars ($1,000,000). A reduction of
the unused Ratable Loan Commitments pursuant to this Section 2.16(a) shall not
effect a reduction in the Swingline Commitments (unless so elected by Borrower)
until the aggregate unused Ratable Loan Commitments have been reduced to an
amount equal to or less than the Swingline Commitments.

 

(b)          The Loan Commitments and the Swingline Commitment, to the extent
terminated pursuant to Section 2.16(a), may not be reinstated.

 



58

 

 

(c)           Unless a Default or an Event of Default has occurred and is
continuing, Borrower, by written notice to Administrative Agent, may request to
increase the Ratable Loan Commitments, Term A-1 Loan Commitment or Term A-2 Loan
Commitment or enter into one or more other tranches of revolving loans or term
loans (each an “Incremental Increase”), in each case by/in an amount not less
than Twenty Five Million Dollars ($25,000,000) per request and not more than Six
Hundred Million Dollars ($600,000,000) in the aggregate (such that the aggregate
amount of the Ratable Loan Commitments, the unused Term Loan Commitments and the
aggregate outstanding principal amount of the Term Loans after any such
Incremental Increase shall never exceed Two Billion Dollars ($2,000,000,000));
provided that (a) any such request shall be accompanied by a certificate from
Borrower confirming that the representations and warranties of Borrower and each
other Loan Party contained in this Agreement and the other Loan Documents shall
be true and correct in all material respects on and as of the date of the
requested Incremental Increase (except in those cases where such representation
or warranty expressly relates to an earlier date or is qualified as to
“materiality”, “Material Adverse Change” or similar language (which shall be
true and correct in all respects as qualified therein) and except for changes in
factual circumstances permitted hereunder), (b) any Bank which is a party to
this Agreement prior to such request for an Incremental Increase, at its sole
discretion, may elect to provide a portion of such Incremental Increase but
shall not have any obligation to provide any portion of such Incremental
Increase (and it being agreed and understood that Borrower or the arrangers of
such Incremental Increase shall not be required to offer to or solicit from any
existing Bank the opportunity to provide a portion of such Incremental
Increase), and (c) to the extent that a Bank does not elect, or is not offered,
to provide any part of a requested Incremental Increase, the Lead Arrangers
shall use commercially reasonable efforts to locate additional Qualified
Institutions willing to hold commitments for the requested Incremental Increase,
and Borrower may also identify additional Qualified Institutions willing to hold
commitments for the requested Incremental Increase; provided however that
Administrative Agent and, in the case of an Incremental Increase in the
aggregate Ratable Loan Commitments, each Swingline Lender and each Fronting
Bank, shall have the right to approve any such additional Qualified
Institutions, which approval will not be unreasonably withheld or delayed. In
the event that the Banks or additional Qualified Institutions commit to any such
Incremental Increase, the Loan Commitments of the Banks shall be increased (as
applicable), the Pro Rata Shares of the Banks shall be adjusted, new Notes shall
be issued, Borrower shall make such borrowings and repayments as shall be
necessary to effect the reallocation of the Loans so that the Loans are held by
the Banks in accordance with their Pro Rata Shares after giving effect to such
Incremental Increase, and other changes shall be made to the Loan Documents as
may be necessary to reflect the aggregate amount, if any, by which the Banks or
additional Qualified Institutions have agreed to increase their respective Loan
Commitments or make new Loan Commitments in response to Borrower’s request for
an Incremental Increase pursuant to this Section 2.16(c), in each case without
the consent of the Banks other than those Banks providing such Incremental
Increase. The fees payable by Borrower upon any such Incremental Increase shall
be agreed upon by the Lead Arrangers and Borrower at the time of such increase.
Any Incremental Increase (i) shall rank pari passu in right of payment with the
applicable Loans hereunder, (ii) shall not mature earlier than, (A) with respect
to an Incremental Increase of the Ratable Loan Commitments or in the form of a
new tranche of revolving loans, the applicable Maturity Date for the Ratable
Loan Commitments hereunder, and (B) with respect to an Incremental Increase of
the Term A-1 Loan Commitments or Term A-2 Loan Commitments, the applicable
Maturity Date for such respective Term Loans, or (C)provided that no such
limitation shall apply with respect to an Incremental Increase in the form of a
new tranche of term loans, the applicable Maturity Date for the Term A-2 Loans)
and (iii) all other terms of such Incremental Increase (other than the maturity
date and matters in relation to pricing and fees, including, without limitation,
interest rate, facility fees, commitment fees, prepayment premiums, upfront
fees, arranger fees, or other similar fees applicable to such Incremental
Increase) that apply prior to the Maturity Date of the applicable Loans, if not
consistent with the terms of the applicable Loans hereunder, shall be reasonably
acceptable to Administrative Agent. In connection with any Incremental Increase
pursuant to this Section 2.16, any Bank becoming a party hereto shall
(1) execute such documents and agreements as Administrative Agent may reasonably
request and (2) in the case of any Bank that is organized under the laws of a
jurisdiction outside of the United States of America, provide to Administrative
Agent, its name, address, tax identification number and/or such other
information as shall be necessary for Administrative Agent to comply with “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.

 

Notwithstanding the foregoing, nothing in this Section 2.16(c) shall constitute
or be deemed to constitute an agreement by any Bank to increase its Loan
Commitment hereunder.

 

59

 



 

SECTION 2.17. Letters of Credit.

 

(a)           Borrower, by notice to Administrative Agent and the applicable
Fronting Bank, may request, in lieu of advances of proceeds of the Ratable
Loans, that such Fronting Bank issue unconditional, irrevocable standby letters
of credit in Dollars (each, a “Letter of Credit”) for the account of Borrower or
its designee (which shall be an Affiliate of Borrower) (it being understood that
the issuance of a Letter of Credit for the account of a designee shall not in
any way relieve Borrower of any of its obligations hereunder), payable by sight
drafts, for such beneficiaries and with such other terms as Borrower shall
specify. Unless the applicable Fronting Bank has received written notice from
Administrative Agent, not less than one (1) Banking Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Section 4.02 shall not have been
satisfied, then, subject to the terms and conditions hereof, such Fronting Bank,
on the requested date, shall issue a Letter of Credit for the account of
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such Fronting Bank’s usual and customary business
practices. Promptly upon issuance of a Letter of Credit, the applicable Fronting
Bank shall notify Administrative Agent and Administrative Agent shall notify
each of the Banks by telephone or by facsimile. Notwithstanding anything herein
to the contrary, the Fronting Banks shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any Sanctioned Country or (ii) in any manner that would
result in a violation of any Sanctions by any party to this Agreement.

 

(b)           To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Fronting Bank) to the Fronting
Bank or Fronting Banks which are being requested to issue (or has or have
issued, in the case of an amendment, renewal or extension) such Letter of Credit
and Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension, but in any event no less than three
Banking Days or such shorter period as the applicable Fronting Bank shall agree
to) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Banking Day), the
identity of the Fronting Bank(s) selected to issue such Letter of Credit, the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (e) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Fronting Bank, Borrower also shall submit a letter of credit application
on the Fronting Bank’s standard form in connection with any request for a Letter
of Credit; provided that the provisions of this Agreement shall prevail if there
is an inconsistency between this Agreement and such letter of credit
application. Borrower and the Fronting Banks shall use reasonable efforts, to
the extent practical, to cause any Letters of Credit to be issued by the
Fronting Banks on a proportionate basis in accordance with their respective
Letter of Credit Commitments, although, for the avoidance of doubt, no single
Letter of Credit will be required to be issued by more than one Fronting Bank
unless the amount of such Letter of Credit will exceed the available Letter of
Credit Commitment of the applicable Fronting Bank. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) (x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by the applicable Fronting Bank at such time plus (y)
the aggregate amount of all drawings under Letters of Credit issued by such
Fronting Bank that have not yet been reimbursed by or on behalf of Borrower
(including, for clarity, by means of advances of Loans pursuant to this
Agreement) at such time shall not exceed its Letter of Credit Commitment (unless
agreed to by such Fronting Bank), (ii) the aggregate LC Exposure at such time
shall not exceed $150,000,000 (as such amount may be reduced by written notice
from Borrower consistent with Section 2.16(a) so long as the outstanding Letters
of Credit do not exceed such reduced amount), (iii) the Total Ratable Credit
Exposure plus the aggregate outstanding principal amount of all Bid Rate Loans
shall not exceed the aggregate amount of the Ratable Loan Commitments, and (iv)
the amount of such Letter of Credit shall not exceed the excess of the Fronting
Bank’s Loan Commitment minus the sum of the outstanding principal amount of such
Fronting Bank’s Ratable Loans, Swingline Exposure and LC Exposure at such time.
Borrower may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Fronting Bank with the consent of such Fronting Bank; provided
that Borrower shall not reduce the Letter of Credit Commitment of any Fronting
Bank if, after giving effect of such reduction, the conditions set forth in
clauses (i) through (iv) of this paragraph (b) shall not be satisfied. The
amount of each Letter of Credit issued and outstanding shall effect a reduction,
by an equal amount, of the Available Ratable Commitment as provided in Section
2.01(b) (such reduction to be allocated to each Ratable Loan Bank’s Ratable Loan
Commitment ratably in accordance with the Banks’ respective Pro Rata Shares).

 



 60 

 

 

(c)           The amount of each Letter of Credit shall be further subject to
the conditions and limitations applicable to amounts of advances set forth in
Section 2.04 and except as otherwise provided in clause (b) above, the
procedures for the issuance of each Letter of Credit shall be the same as the
procedures applicable to the making of advances as set forth in the first
sentence of Section 2.05.

 

(d)           The Fronting Bank’s issuance of each Letter of Credit shall be
subject to Borrower’s satisfaction of all conditions precedent to its
entitlement to an advance of proceeds of the Loans.

 

(e)           Each Letter of Credit shall, unless approved by Administrative
Agent and the applicable Fronting Bank, (i) expire no later than one (1) year
after the date of its issuance (without regard to any automatic renewal
provisions thereof), and (ii) be in a minimum amount of One Hundred Thousand
Dollars ($100,000), or such lesser amount approved by the Fronting Bank. In no
event shall a Letter of Credit expire later than the first anniversary of the
Ratable Loan Maturity Date. Notwithstanding the foregoing, in the event that,
with the approval of Administrative Agent and each Fronting Bank with a Letter
of Credit then outstanding, any Letters of Credit are issued and outstanding on
the date that is fourteen (14) days prior to the Ratable Loan Maturity Date (any
such Letter of Credit being referred to as an “Extended Letter of Credit”),
Borrower shall deliver to Administrative Agent on such date by wire transfer of
immediately available funds a cash deposit in the amount of such Letters of
Credit in accordance with the provisions of Section 2.17(i). To the extent
Borrower fails to provide such cash deposit with respect to any Extended Letter
of Credit by the date that is fourteen (14) days prior to the Ratable Loan
Maturity Date, such failure shall be treated as a drawing under such Extended
Letter of Credit (in an amount equal to the maximum stated amount of such Letter
of Credit), which shall be reimbursed (or participations therein funded) by the
Banks in accordance with Section 2.17(h), with the proceeds being utilized to
provide such cash deposit for such Extended Letter of Credit. Such funds shall
be held by Administrative Agent and applied to repay the amount of each drawing
under such Letters of Credit on or after the Ratable Loan Maturity Date. Such
funds, with any interest earned thereon, will be returned to Borrower (and may
be returned from time to time with respect to any applicable Letter of Credit)
on the earlier of (a) the date that the applicable Letter of Credit or Letters
of Credit expire in accordance with their terms; and (b) the date that the
applicable Letter of Credit or Letters of Credit are cancelled; provided that
upon the expiration or cancellation of an Extended Letter of Credit for which
the Ratable Loan Banks reimbursed (or funded participations in) a drawing deemed
to have occurred as provided in this Section 2.17 but in respect of which the
Ratable Loan Banks have not otherwise received payment for the amount so
reimbursed or funded, Administrative Agent shall promptly remit to the Ratable
Loan Banks the amount of such funds so reimbursed or funded for such Extended
Letter of Credit, pro rata in accordance with the respective unpaid
reimbursements or funded participations of the Ratable Loan Banks in respect of
such Extended Letter of Credit. Notwithstanding the foregoing, Administrative
Agent shall not be required to, and shall not, return any such funds to the
extent doing so would result in the amount of such funds being less than the
stated amount of all Extended Letters of Credit then outstanding.

 



 61 

 

 

(f)            In connection with, and as a further condition to the issuance
of, each Letter of Credit, Borrower shall execute and deliver to the Fronting
Bank an application for the Letter of Credit in such form, and together with
such other documents, opinions and assurances, as the Fronting Bank shall
reasonably require.

 

(g)           In connection with each Letter of Credit, Borrower hereby
covenants to pay (i) to Administrative Agent, quarterly in arrears (on the first
Banking Day of each calendar quarter following the issuance of such Letter of
Credit), a fee, payable to Administrative Agent for the account of the Ratable
Loan Banks, computed daily (calculated on the basis of a year of three hundred
and sixty (360) days for the actual number of days elapsed) on the face amount
of such Letter of Credit issued and outstanding at a rate per annum equal to the
“Banks’ L/C Fee Rate” (as hereinafter defined) and (ii) to the Fronting Bank,
payable quarterly in arrears, a fee, payable to the Fronting Bank for its own
account, computed daily (calculated on the basis of a year of three hundred and
sixty (360) days for the actual number of days elapsed) as mutually agreed
between Borrower and such Fronting Bank. Administrative Agent shall have no
responsibility for the collection of the fee for any Letter of Credit that is
payable to the Fronting Bank. For purposes of this Agreement, the “Banks’ L/C
Fee Rate” shall mean, provided no Event of Default has occurred and is
continuing, a rate per annum (calculated on the basis of a year of three hundred
and sixty (360) days for the actual number of days elapsed) equal to the
Applicable Margin for Ratable Loans that are LIBOR Loans minus 0.125% and, in
the event an Event of Default has occurred and is continuing, a rate per annum
(calculated on the basis of a year of three hundred and sixty (360) days for the
actual number of days elapsed) equal to 2%. It is understood and agreed that the
last installment of the fees provided for in this paragraph (g) with respect to
any particular Letter of Credit shall be due and payable on the first day of the
calendar quarter following the surrender or cancellation, of such Letter of
Credit.

 



 62 

 

 

(h)           The Fronting Bank shall promptly notify Administrative Agent of
any drawing under a Letter of Credit issued by such Fronting Bank. The parties
hereto acknowledge and agree that, immediately upon notice from Administrative
Agent of any drawing under a Letter of Credit, each Ratable Loan Bank shall,
notwithstanding the existence of a Default or Event of Default or the
non-satisfaction of any conditions precedent to the making of an advance of the
Loans, advance proceeds of its Ratable Loan, in an amount equal to its Pro Rata
Share of such drawing, which advance shall be made to Administrative Agent for
disbursement to the Fronting Bank issuing such Letter of Credit to reimburse the
Fronting Bank, for its own account, for such drawing, all in satisfaction of
Borrower’s obligation to reimburse such drawing. Each of the Ratable Loan Banks
further acknowledges that its obligation to fund its Pro Rata Share of drawings
under Letters of Credit as aforesaid shall survive the Ratable Loan Banks’
termination of this Agreement or enforcement of remedies hereunder or under the
other Loan Documents. If any Ratable Loan cannot for any reason be made on the
date otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under any applicable bankruptcy law with respect to
Borrower), then Borrower shall immediately reimburse such drawing by paying to
Administrative Agent the amount of such drawing and each of the Ratable Loan
Banks shall purchase (on the date such Ratable Loan would otherwise have been
made) from the Fronting Bank a participation interest in any unreimbursed
drawing in an amount equal to its Pro Rata Share of such unreimbursed drawing.
Promptly following any change in Letters of Credit outstanding, the applicable
Fronting Bank shall deliver to Administrative Agent, which shall promptly
deliver the same to each Ratable Loan Bank and Borrower, a notice describing the
aggregate amount of all Letters of Credit outstanding at such time. Upon the
request of any Ratable Loan Bank from time to time, such Fronting Bank shall
deliver any other information reasonably requested by such Ratable Loan Bank
with respect to each Letter of Credit then outstanding. Other than as set forth
in this subsection, no Fronting Bank shall have any duty to notify the Ratable
Loan Banks regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of any Fronting Bank to perform its requirements
under this subsection shall not relieve any Ratable Loan Bank from its
obligations under this subsection (h).

 



 63 

 

 

(i)            Borrower agrees (a), upon and during the occurrence of an Event
of Default and within one (1) Banking Day following the written request of
Administrative Agent or the Required Ratable Loan Banks (or automatically upon
an Event of Default under Section 9.01(5)) and (b) as required by
Section 2.17(e) with respect to Extended Letters of Credit, (x) to deposit with
Administrative Agent cash collateral in the amount of all the outstanding
Letters of Credit (“Cash Collateral”), which Cash Collateral is hereby pledged
and shall be held by Administrative Agent for the benefit of the Ratable Loan
Banks and the Fronting Banks in an account as security for Borrower’s
obligations in connection with the Letters of Credit and (y) to execute and
deliver to Administrative Agent such documents as Administrative Agent requests
to confirm and perfect the assignment of such Cash Collateral and such account
to Administrative Agent for the benefit of the Ratable Loan Banks. In addition,
at any time that there shall exist a Defaulting Lender, within one (1) Banking
Day upon the written request of Administrative Agent or any Fronting Bank that
has issued a Letter of Credit, Borrower shall deliver to Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 12.20(d) and any Cash Collateral provided by such
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked, interest
bearing deposit accounts at Administrative Agent. Borrower, and to the extent
provided by any Bank, such Bank, hereby grants to (and subjects to the control
of) Administrative Agent, for the benefit of Administrative Agent, the Fronting
BankingBank and the Banks, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied as set forth below. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided hereunder in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
L/C Obligations for which the Cash Collateral was so provided. Cash Collateral
(or the appropriate portion thereof) provided to reduce Fronting Exposure or
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Bank) or (ii) Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, that such Cash Collateral furnished
by Borrower to reduce Fronting Exposure shall not be released if Borrower is
required to deposit Cash Collateral in accordance with the first sentence of
this Section 2.17(i).

 

(j)            Intentionally Omitted.

 



 64 

 

 

(k)           A Fronting Bank may be replaced at any time by written agreement
in a form reasonably satisfactory to Administrative Agent among Borrower,
Administrative Agent, the replaced Fronting Bank and the successor Fronting
Bank. In addition, Borrower, by written agreement in a form reasonably
satisfactory to Administrative Agent among Borrower, Administrative Agent and a
Ratable Loan Bank delivered to Administrative Agent, may designate such Ratable
Loan Bank as an additional Fronting Bank with such Letter of Credit Commitment
as may be agreed on between such Ratable Loan Bank and Borrower provided that
the sum of (x) all Letter of Credit Commitments plus (y) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (z) the aggregate
amount of all drawings under Letters of Credit that have not yet been reimbursed
by or on behalf of Borrower (including, for clarity, by means of advances of
Loans pursuant to this Agreement) shall not exceed $150,000,000 (and the Letter
of Credit Commitment of each other Fronting Bank shall be reduced pro rata by
the amount of the additional Fronting Bank’s Letter of Credit Commitment).
Administrative Agent shall notify the Ratable Loan Banks of any such replacement
of the Fronting Bank and any additional Fronting Bank. At the time any such
replacement of a Fronting Bank shall become effective, Borrower shall pay all
unpaid fees accrued for the account of the replaced Fronting Bank pursuant to
Section 2.17(g). From and after the effective date of any such replacement or
addition of a Fronting Bank, (x) the successor or additional (as applicable)
Fronting Bank shall have all the rights and obligations of a Fronting Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(y) references herein to the term “Fronting Bank” shall be deemed to refer to
such successor or additional Fronting Bank, or to any previous Fronting Bank, or
to such successor or additional, and all previous, Fronting Banks and all other
Fronting Banks, as the context shall require. After the replacement of a
Fronting Bank hereunder, the replaced Fronting Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Fronting Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit. Subject to the appointment and acceptance by Administrative Agent and
Borrower of a successor Fronting Bank, any Fronting Bank may resign as a
Fronting Bank at any time upon thirty days’ prior written notice to
Administrative Agent, Borrower and the Ratable Loan Banks, in which case, such
Fronting Bank shall be replaced as provided above.

 

(l)            Borrower’s obligation to reimburse drawings under Letters of
Credit as provided in paragraph (h) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Fronting Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, Borrower’s obligations hereunder. Neither
Administrative Agent, the Ratable Loan Banks nor the Fronting Bank shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Fronting Bank;
provided that the foregoing shall not be construed to excuse the Fronting Bank
from liability to Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by Borrower to the extent permitted by applicable law)
suffered by Borrower that are caused by the Fronting Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or wilful misconduct on the part
of the Fronting Bank (as finally determined by a court of competent
jurisdiction), the Fronting Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Fronting Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 



 65 

 

 

(m)          No Fronting Bank shall be under any obligation to issue any Letter
of Credit if: (a) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Fronting Bank
from issuing the Letter of Credit, or any law applicable to such Fronting Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Fronting Bank shall prohibit,
or request that such Fronting Bank refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Fronting Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Fronting Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon such Fronting
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such Fronting Bank in good faith deems material to it; or
(b) the issuance of the Letter of Credit would violate one or more policies of
such Fronting Bank applicable to letters of credit generally.

 

SECTION 2.18. Extension Option. Borrower may extend the Ratable Loan Maturity
Date two (2) times only for a period of six (6) months per extension upon
satisfaction of the following terms and conditions for each extension: (i)
delivery by Borrower of a written notice to Administrative Agent (an “Extension
Notice”) on or before a date that is not more than one hundred twenty (120) days
nor less than one (1) month prior to the then-scheduled Ratable Loan Maturity
Date, which Extension Notice Administrative Agent shall promptly deliver to the
Banks, which Extension Notice shall include a certification dated as of the date
of such Extension Notice signed by a duly authorized signatory of Borrower,
stating, to the best of the certifying party’s knowledge, (x) all
representations and warranties of Borrower and the other Loan Parties contained
in this Agreement and in each of the other Loan Documents are true and correct
in all material respects (and in all respects to the extent qualified by
Material Adverse Change or other materiality qualifier) on and as of the date of
such Extension Notice (except in those cases where such representation or
warranty expressly relates to an earlier date, in which case such
representations and warranties were true and correct as of such date, and except
for changes in factual circumstances not prohibited under the Loan Documents),
and (y) no Event of Default has occurred and is continuing; (ii) no Event of
Default shall have occurred and be continuing on the original Ratable Loan
Maturity Date (an “Extension Date”), and (iii) Borrower shall pay to
Administrative Agent on or before such Extension Date a fee equal to (x) 0.0625%
of the aggregate Ratable Loan Commitments for the first extension and (y) 0.075%
of the aggregate Ratable Loan Commitments for the second extension, which fee
shall be distributed by Administrative Agent pro rata to each of the Ratable
Loan Banks based on each Ratable Loan Bank’s Pro Rata Share. Borrower’s delivery
of an Extension Notice shall be irrevocable.

 



 66 

 

 

SECTION 2.18. [Reserved].

 

SECTION 2.19. Funds Transfer Disbursements. Borrower hereby authorizes
Administrative Agent to disburse the proceeds of any Loan made by the Banks or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of Borrower to any of the accounts designated in the
Disbursement Instruction Agreement.

 

SECTION 2.20. Permitted Extension Amendments.

 

(a)           Borrower may (i) with respect to any requested extension of any of
the Term Loans, at any time or from time to time not more than one hundred
twenty (120) days and not less than thirty (30) days prior to any anniversary of
the Closing Date and (ii) in the case of any requested extension of the Ratable
Loan Maturity Date, (A) not more than one hundred twenty (120) days and not less
than thirty (30) days prior to the then-current Ratable Loan Maturity Date and
(B) solely to the extent Borrower shall have executed each extension option
pursuant to Section 2.18, in the case of each of clauses (i) and (ii), by notice
to Administrative Agent (who shall promptly notify the Banks under the
applicable tranche), request that each Term A-1 Bank, Term A-2 Bank, and/or each
Ratable Loan Bank extend (each such date on which an extension occurs, a
“Requested Extension Date”) such Bank’s Maturity Date applicable to such class
of Loans and/or Loan Commitment to the date that is one year after the
applicable Maturity Date (or, if such one year anniversary date is not a
BusinessBanking Day, the immediately preceding BusinessBanking Day) for such
class of Loans and/or Loan Commitment then in effect for such Bank (the
“Existing Maturity Date”), subject to the terms and conditions contained in such
request which may include (i) an increase in the interest rate or other fees
applicable solely with respect to the Loans and/or Loan Commitments in respect
of which such extension is made to apply on and after the Requested Extension
Date and (ii) the inclusion of additional fees to be payable to the Extending
Lenders (as defined below) in connection with such extension (including any
upfront fees).

 

(b)           Each Bank under the applicable class of Loans and/or Loan
Commitments, acting in its sole and individual discretion, shall, by notice to
Administrative Agent given not later than the date that is fifteen (15) days
after the date on which Administrative Agent received Borrower’s extension
request (the “Lender Notice Date”), advise Administrative Agent whether or not
such Bank agrees to such extension under such class of Loans and/or Loan
Commitments (each Bank that determines to so extend its applicable Maturity Date
under such class of Loans and/or Loan Commitments, an “Extending Lender”). Each
Bank that determines not to so extend its applicable Maturity Date under such
class of Loans and/or Loan Commitments (a “Non-Extending Lender”) shall notify
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Bank under such class of
Loans and/or Loan Commitments that does not so advise Administrative Agent on or
before the Lender Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Bank under such class of Loans and/or Loan Commitments to agree
to such extension shall not obligate any other Bank under the same class of
Loans and/or Loan Commitments to so agree, and it is understood and agreed that
no Bank shall have any obligation whatsoever to agree to any request made by
Borrower for extension of the applicable Maturity Date.

 



 67 

 

 

(c)           Administrative Agent shall promptly notify Borrower of each Bank’s
determination under this Section.

 

(d)           Borrower shall have the right, but shall not be obligated, on or
before the applicable Maturity Date for any Non-Extending Lender to replace such
Non-Extending Lender with, and add as “Ratable Loan Banks”, “Term A-1 Banks”,
and/or “Term A-2 Banks”, as the case may be, under this Agreement in place
thereof, one or more financial institutions under the applicable class of Loans
and/or Loan Commitments (each, an “Additional Lender”) approved by
Administrative Agent and the Fronting Banks in accordance with the procedures
provided in Section 3.07, each of which Additional Lenders shall have entered
into an Assignment and Assumption Agreement (in accordance with and subject to
the restrictions contained in Section 12.05, with Borrower obligated to pay any
applicable processing or recordation fee) with such Non-Extending Lender,
pursuant to which such Additional Lenders shall, effective on or before the
applicable Maturity Date for such Non-Extending Lender, assume Ratable Loan
Commitments, Term A-1 Loans and/or Term A-2 Loans, as the case may be (and, if
any such Additional Lender is already a Bank, its Ratable Loan Commitment, Term
A-1 Loans and/or Term A-2 Loans, as applicable, shall be in addition to such
Bank’s Ratable Loan Commitment, Term A-1 Loans and/or Term A-2 Loans, as
applicable, hereunder on such date). Prior to any Non-Extending Lender being
replaced by one or more Additional Lenders pursuant hereto, such Non-Extending
Lender may elect, in its sole discretion, by giving irrevocable notice thereof
to Administrative Agent and Borrower (which notice shall set forth such Bank’s
new applicable Maturity Date), to become an Extending Lender. Administrative
Agent may effect such amendments to this Agreement as are reasonably necessary
to provide for any such extensions with the consent of Borrower but without the
consent of any other Banks.

 



 68 

 

 

(e)           If (and only if) (x) with respect to the Ratable Loan Commitments,
the total of the Ratable Loan Commitments of the Ratable Loan Banks that have
agreed to extend their Ratable Loan Maturity Date and the new or increased
Ratable Loan Commitments of any Additional Lenders is more than 50% of the
aggregate amount of the Ratable Loan Commitments in effect immediately prior to
the applicable Requested Extension Date, (y) with respect to the Term A-1 Loans,
the total of the outstanding Term A-1 Loans of the Term A-1 Banks that have
agreed to extend their Term A-1 Loan Maturity Date and the assumed Term A-1
Loans of any Additional Lenders is more than 50% of the aggregate amount of the
Term A-1 Loans outstanding immediately prior to the applicable Requested
Extension Date, or (z) with respect to the Term A-2 Loans, the total of the
outstanding Term A-2 Loans of the Term A-2 Banks that have agreed to extend
their Term A-2 Loan Maturity Date and the assumed Term A-2 Loans of any
Additional Lenders is more than 50% of the aggregate amount of the Term A-2
Loans outstanding immediately prior to the applicable Requested Extension Date
then, in each case, effective as of the applicable ReqestedRequested Extension
Date, the applicable Maturity Date of each Extending Lender under the applicable
class of Loans and/or Loan Commitments and of each Additional Lender shall be
extended to the date that is one year after the Existing Maturity Date for such
class of Loans and/or Loan Commitments (except that, if such date is not a
Banking Day, such Maturity Date as so extended shall be the next preceding
Banking Day) and each Additional Lender shall thereupon become a “Ratable Loan
Bank”, “Term A-1 Bank”, and/or “Term A-2 Bank”, as applicable, for all purposes
of this Agreement and shall be bound by the provisions of this Agreement as a
Bank under such class of Loans and/or Loan Commitments hereunder and shall have
the obligations of a Bank under such class of Loans and/or Loan Commitments
hereunder. For purposes of clarity, it is acknowledged and agreed that (x) from
and after the six-month anniversary of the Closing Date, the Term A-1 Loan
Maturity Date on any date of determination shall not be a date more than five
(5) years after such date of determination and (y) the Term A-2 Loan Maturity
Date on any date of determination shall not be a date more than seven (7) years
after such date of determination, whether such determination is made before or
after giving effect to any extension request made hereunder.

 

(f)            Notwithstanding the foregoing, (x) with respect to any extension
of the Ratable Loan Maturity Date pursuant to this Section 2.20, Borrower shall
have first exercised each of its extension options pursuant to Section 2.18 and
(y) any extension of any Maturity Date pursuant to this Section 2.20 shall not
be effective with respect to any Extending Lender unless:

 

(i)           no Default or Event of Default shall have occurred and be
continuing on the applicable Requested Extension Date and immediately after
giving effect thereto;

 

(ii)          the representations and warranties of Borrower and each other Loan
Party contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the applicable Requested Extension
Date (except in those cases where such representation or warranty expressly
relates to an earlier date or is qualified as to “materiality”, “Material
Adverse Change” or similar language (which shall be true and correct in all
respects as qualified therein) and except for changes in factual circumstances
permitted hereunder); and

 



 69 

 

 

(iii)         Administrative Agent shall have received a certificate dated as of
the applicable Requested Extension Date from Borrower (A) certifying the
accuracy of the foregoing clauses (i) and (ii) and (B) certifying and attaching
the resolutions adopted by Borrower approving or consenting to such extension.

 

(g)           On the applicable Maturity Date of each Non-Extending Lender, (i)
with respect to any extension of the Ratable Loan Maturity Date, any Ratable
Loan Commitment of each Non-Extending Lender shall automatically terminate and
(ii) Borrower shall repay such Non-Extending Lender in accordance with Section
2.09 (and shall pay to such Non-Extending Lender all of the other Obligations
owing to it under this Agreement) and after giving effect thereto shall prepay
any Ratable Loans and/or Term Loans outstanding on such date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep outstanding Loans under the applicable class of Loans ratable with any
revised applicable percentages of the respective Banks under such class of Loans
effective as of such date, and, with respect to the Ratable Loan Commitments,
Administrative Agent shall administer any necessary reallocation of the Ratable
Credit Exposures (without regard to any minimum borrowing, pro rata borrowing
and/or pro rata payment requirements contained elsewhere in this Agreement).

 

(h)           This Section shall supersede any provisions in Sections 2.09,
10.14, 10.15, or 12.02 to the contrary.

 

ARTICLE III

 

YIELD PROTECTION; ILLEGALITY; ETC.

 

SECTION 3.01. Additional Costs. Borrower shall pay directly to each Bank or
other Recipient from time to time on demand such amounts as such Bank or other
Recipient may reasonably determine to be necessary to compensate it for any
increased costs which such Bank or other Recipient determines are attributable
to its making or maintaining a Loan, or its obligation to make or maintain a
Loan, or its obligation to Convert a Loan hereunder, or any reduction in any
amount receivable by such Bank or other Recipient hereunder in respect of its
Loan(s) or such obligations (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), in each case resulting from
any Regulatory Change which:

 

(1)               subjects any Recipient to any Taxes (other than (A)
Indemnified Taxes, and (B) Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(2)               (other than to the extent the LIBOR Reserve Requirement is
taken into account in determining the LIBOR Rate at the commencement of the
applicable Interest Period) imposes or modifies any reserve, special deposit,
liquidity, deposit insurance or assessment, minimum capital, capital ratio or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Bank (including any Loan or any
deposits referred to in the definition of “LIBOR Interest Rate”), or any
commitment of such Bank (including such Bank’s Loan Commitment hereunder); or

 



 70 

 

 

(3)               imposes any other condition, cost or expense (other than
Taxes) affecting this Agreement or the Notes (or any of such extensions of
credit or liabilities).

 

Without limiting the effect of the provisions of the first paragraph of this
Section, in the event that, by reason of any Regulatory Change, any Bank becomes
subject to restrictions on the amount of such a category of liabilities or
assets which it may hold, then, if such Bank so elects by notice to Borrower
(with a copy to Administrative Agent), the obligation of such Bank to permit
Elections of, to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall
be suspended (in which case the provisions of Section 3.04 shall be applicable)
until such Regulatory Change ceases to be in effect.

 

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

 

Determinations and allocations by a Bank for purposes of this Section of the
effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

 

Notwithstanding anything contained in this Article III to the contrary, Borrower
shall only be obligated to pay any amounts due under this Section 3.01 or under
Section 3.06 if, and a Bank shall not exercise any right under this Section 3.01
or Sections 3.02, 3.03, 3.04 or 3.06 unless, the applicable Bank is generally
imposing a similar charge on, or otherwise similarly enforcing its agreements
with, its other similarly situated borrowers. In addition, Borrower shall not be
obligated to compensate any Bank under any such provision for any amounts
attributable to any period which is more than 180 days prior to such Bank’s
delivery of notice thereof to Borrower (except that if a Regulatory Change is
retroactive, then such period shall be extended to include the period of
retroactive effect, provided that such Bank delivered notice thereof to Borrower
no later than 180 days after the date on which the Regulatory Change with such
retroactive effect was made).

 

For purposes of this Section 3.01, the term “Bank” includes any Fronting Bank.

 



 71 

 

 

SECTION 3.02. Alternate Rate of Interest.

 

(i)            Anything herein to the contrary notwithstanding, unless and until
a Replacement Rate is implemented in accordance with clause (ii) below, if, on
or prior to the determination of the LIBOR Base Rate for any Interest Period:

 

(a)           Administrative Agent shall determine (which determination shall be
conclusive absent manifest error) that reasonable and adequate means do not
exist for ascertaining the LIBOR Base Rate for such Interest Period;

 

(b)           Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that quotations of interest rates for
the relevant deposits referred to in the definition of the LIBOR Base Rate are
not being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Loans as provided herein; or

 

(c)           Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of the LIBOR Base Rate upon the basis of which the
rate of interest for LIBOR Loans for such Interest Period is to be determined
are not likely to adequately and fairly reflect the cost to Banks of making or
maintaining LIBOR Loans for such Interest Period;

 

then Administrative Agent shall give Borrower and each Bank prompt notice
thereof and, so long as such condition remains in effect, Banks shall be under
no obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR
Loans or Convert Loans into LIBOR Loans and Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either prepay such
Loan or Convert such Loan into a Base Rate Loan.

 

(ii)        Notwithstanding anything to the contrary in Section 3.02(i) above,
if Administrative Agent or Required Banks have made the determination (such
determination to be conclusive absent manifest error) that (a) the circumstances
described in Section 3.02(i)(a) or (i)(b) have arisen and that such
circumstances are unlikely to be temporary, (b) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in Dollars in the U.S. syndicated loan market or (c) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having or purporting to have
jurisdiction over Administrative Agent has made a public statement identifying a
specific date after which any applicable interest rate specified herein shall no
longer be used for determining interest rates for loans in Dollars in the U.S.
syndicated loan market, then Administrative Agent may, to the extent practicable
(in consultation with Borrower and as determined by Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 3.02(i)(a) or
(i)(b), 3.02(ii)(a), 3.02(ii)(b) or 3.02(ii)(c) occurs with respect to the
Replacement Rate or (B) Administrative Agent (or Required Banks through
Administrative Agent) notifies Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to Banks of funding the Loans bearing
interest at the Replacement Rate. In connection with the establishment and
application of the Replacement Rate, this Agreement and the other Loan Documents
shall be amended solely with the consent of Administrative Agent and Borrower,
as may be necessary or appropriate, in the opinion of Administrative Agent, to
effect the provisions of this Section 3.02(ii). Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 12.02), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as
Administrative Agent shall not have received, within five (5) Banking Days of
the delivery of such amendment to Banks, written notices from such Banks that in
the aggregate constitute Required Banks, with each such notice stating that such
Bank objects to such amendment. To the extent the Replacement Rate is approved
by Administrative Agent in connection with this clause (ii), the Replacement
Rate shall be applied in a manner consistent with market practice;, provided
that, in each case, to the extent such market practice is not administratively
feasible for Administrative Agent, such Replacement Rate shall be applied as
otherwise reasonably determined by Administrative Agent (it being understood
that any such modification by Administrative Agent shall not require the consent
of, or consultation with, any of the Banks).

 



 72 

 

 

SECTION 3.03. Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Bank or its Applicable Lending
Office to honor its obligation to make or maintain a LIBOR Loan or Bid Rate Loan
hereunder, to allow Elections or Continuations of a LIBOR Loan or to Convert a
Base Rate Loan into a LIBOR Loan, then such Bank shall promptly notify
Administrative Agent and Borrower thereof and such Bank’s obligation to make or
maintain a LIBOR Loan or Bid Rate Loan, or to permit Elections of, to Continue,
or to Convert its Base Rate Loan into, a LIBOR Loan shall be suspended (in which
case the provisions of Section 3.04 shall be applicable) until such time as such
Bank may again make and maintain a LIBOR Loan or Bid Rate Loan.

 

SECTION 3.04. Treatment of Affected Loans. If the obligations of any Bank to
make or maintain a LIBOR Loan or a Bid Rate Loan, or to permit an Election of a
LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base Rate Loan into a
LIBOR Loan, are suspended pursuant to Section 3.01 or 3.03 (each LIBOR Loan or
Bid Rate Loan so affected being herein called an “Affected Loan”), such Bank’s
Affected Loan shall be automatically Converted into a Base Rate Loan (or, in the
case of an Affected Loan that is a Bid Rate Loan, the interest rate thereon
shall be converted to the rate applicable to Base Rate Loans) on the last day of
the then current Interest Period for the Affected Loan (or, in the case of a
Conversion or conversion resulting from Section 3.03, on such earlier date as
such Bank may specify to Borrower).

 

To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan (or to its Bid Rate Loan bearing interest at the
converted rate) and such Bank shall have no obligation to Convert its Base Rate
Loan into a LIBOR Loan.

 



 73 

 

 

SECTION 3.05. Certain Compensation. Other than in connection with a Conversion
of an Affected Loan, Borrower shall pay to Administrative Agent for the account
of the applicable Bank, upon the request of such Bank through Administrative
Agent which request includes a calculation of the amount(s) due, such amount or
amounts as shall be sufficient (in the reasonable opinion of such Bank) to
compensate it for any loss, cost or expense which such Bank reasonably
determines is attributable to:

 

(1)               any payment or prepayment of a LIBOR Loan or Bid Rate Loan
made by such Bank, or any Conversion of a LIBOR Loan (or conversion of the rate
of interest on a Bid Rate Loan) made by such Bank, in any such case on a date
other than the last day of an applicable Interest Period, whether by reason of
acceleration or otherwise;

 

(2)               any failure by Borrower for any reason to Convert a LIBOR Loan
or a Base Rate Loan or to Continue a LIBOR Loan, as the case may be, to be
Converted or Continued by such Bank on the date specified therefor in the
relevant notice under Section 2.14;

 

(3)               any failure by Borrower to borrow (or to qualify for a
borrowing of) a LIBOR Loan or Bid Rate Loan which would otherwise be made
hereunder on the date specified in the relevant Election notice under Section
2.14 or Bid Rate Quote acceptance under Section 2.02(e) given or submitted by
Borrower; or

 

(4)               any failure by Borrower to prepay a LIBOR Loan or Bid Rate
Loan on the date specified in a notice of prepayment.

 

Without limiting the foregoing, such compensation shall include an amount equal
to the present value (using as the discount rate an interest rate equal to the
rate determined under (2) below) of the excess, if any, of (1) the amount of
interest (less the Applicable Margin) which otherwise would have accrued on the
principal amount so paid, prepaid, Converted or Continued (or not Converted,
Continued or borrowed) for the period from the date of such payment, prepayment,
Conversion or Continuation (or failure to Convert, Continue or borrow) to the
last day of the then current applicable Interest Period (or, in the case of a
failure to Convert, Continue or borrow, to the last day of the applicable
Interest Period which would have commenced on the date specified therefor in the
relevant notice) at the applicable rate of interest for the LIBOR Loan or Bid
Rate Loan provided for herein, over (2) the amount of interest (as reasonably
determined by such Bank) based upon the interest rate which such Bank would have
bid in the London interbank market for Dollar deposits, for amounts comparable
to such principal amount and maturities comparable to such period. A
determination of any Bank as to the amounts payable pursuant to this Section
shall be conclusive absent manifest error.

 



 74 

 

 

The obligations of Borrower under this Section shall survive the repayment of
all amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

 

SECTION 3.06. Capital Adequacy. If any Bank shall have determined that, after
the date hereof, due to any Regulatory Change or the adoption of, or any change
in, any applicable law, rule or regulation regarding capital adequacy or
liquidity ratios or requirements, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital adequacy or liquidity requirements (whether or
not having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy and liquidity)
by an amount deemed by such Bank to be material, then from time to time, within
fifteen (15) days after demand by such Bank (with a copy to Administrative
Agent), Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank (or its Parent) for such reduction. A certificate of
any Bank claiming compensation under this Section, setting forth in reasonable
detail the basis therefor, shall be conclusive absent manifest error. The
obligations of Borrower under this Section shall survive the repayment of all
amounts due under or in connection with any of the Loan Documents and the
termination of the Loan Commitments in respect of the period prior to such
termination.

 

SECTION 3.07. Substitution of Banks. If any Bank (an “Affected Bank”) (i) makes
demand upon Borrower for (or if Borrower is otherwise required to pay)
Additional Costs pursuant to Section 3.01, (ii) is unable to make or maintain a
LIBOR Loan or Bid Rate Loan as a result of a condition described in Section 3.03
or clause (b) of Section 3.02, (iii) has any increased costs as described in
Section 3.06, (iv) requires Borrower to pay any Indemnified Taxes or other
amounts to such Bank or any Governmental Authority pursuant to Section 10.13, or
(v) becomes a Defaulting Lender or a Non-Consenting Bank, Borrower may, at
Borrower’s sole expense and effort within ninety (90) days of receipt of such
demand or notice of the occurrence of an event described above in this
Section 3.07 (provided (A) such 90-day limit shall not be applicable for a
Defaulting Lender and (B) such 90-day period shall be extended for an additional
period of 60 days if Borrower shall have attempted during such 90-day period to
secure a Replacement Bank (as defined below) and shall be diligently pursuing
such attempt), give written notice (a “Replacement Notice”) to Administrative
Agent and to each Bank of Borrower’s intention to replace the Affected Bank with
another financial institution (the “Replacement Bank”) designated in such
Replacement Notice; provided, that in the case of any assignment resulting from
a Bank becoming a Non-Consenting Bank, the Replacement Bank shall have consented
to the applicable consent, approval, amendment or waiver; provided, further,
that in the case of an Affected Bank that is not a Defaulting Lender or
Non-Consenting Bank, if Borrower has been unable to obtain a Replacement Bank
after using its commercially reasonable efforts to do so for a period of sixty
(60) days, Borrower shall be permitted to prepay in full such Affected Bank’s
Loans and to terminate such Affected Bank’s entire Loan Commitment so long as
(A) no Default or Event of Default shall have ocurrred and be continuing at the
time of such prepayment or immediately after giving effect thereto, (B) within
thirty (30) days after its receipt of Borrower’s request therefor, such Affected
Bank shall not have agreed to waive the payment of the Additional Costs,
Indemnified Taxes or other amounts in question pursuant to Section 10.13 or the
effect of the circumstances described in Section 3.03, in clause (b) of Section
3.02 or in Section 3.06 and (C) to the extent two or more Affected Banks are so
prepaid and their Loan Commitments terminated, such Affected Banks’ aggregate
Loan Commitments so terminated shall not exceed 5% of the total Loan Commitments
before giving effect to such terminations, and such prepayments shall be made
ratably in accordance with such Affected Banks’ respective Pro Rata Shares.

 



 75 

 

 

In the event Borrower shall elect to make a prepayment of an Affected Bank to
the extent permitted in the final proviso of the preceding paragraph, then, so
long as no Event of Default shall exist, Borrower may (notwithstanding the
provisions of clause (2) of Section 2.16(a)) terminate the Affected Bank’s
entire Loan Commitments, provided that in connection therewith it pays to the
Affected Bank all outstanding principal and accrued and unpaid interest under
the Affected Bank’s Loans, together with all other amounts, if any, due from
Borrower to the Affected Bank, including all amounts properly demanded and
unreimbursed under Sections 3.01, 3.05 or 10.13. After any replacement or
termination, an Affected Bank shall remain entitled to the benefits of Sections
3.01, 3.06, 10.13 and 12.04 in respect of the period prior to such termination.

 

In the event Borrower opts to give a Replacement Notice, and if Administrative
Agent and, in the case of the replacement of a Ratable Loan Bank, each Fronting
Bank and each Swingline Lender, shall promptly (and in any event, within thirty
(30) days of its receipt of the Replacement Notice), notify Borrower and each
Bank in writing that the Replacement Bank is reasonably satisfactory to
Administrative Agent, then the Affected Bank shall, so long as no Event of
Default shall exist, assign its Loans and all of its rights and obligations
under this Agreement to the Replacement Bank, and the Replacement Bank shall
assume all of the Affected Bank’s rights and obligations, pursuant to an
agreement, substantially in the form of an Assignment and Assumption Agreement,
executed by the Affected Bank and the Replacement Bank. In connection with such
assignment and assumption, the Replacement Bank shall pay to the Affected Bank
an amount equal to the outstanding principal amount of the Affected Bank’s Loans
plus all interest accrued thereon, plus all other amounts, if any (other than
the Additional Costs in question), then due and payable to the Affected Bank;
provided, however, that prior to or simultaneously with any such assignment and
assumption, Borrower shall have paid to such Affected Bank all amounts properly
demanded and unreimbursed under Sections 3.01, 3.05 and 10.13. Upon the
effective date of such assignment and assumption, the Replacement Bank shall
become a Bank party to this Agreement and shall have all the rights and
obligations of a Bank as set forth in such Assignment and Assumption Agreement,
and the Affected Bank shall be released from its obligations hereunder, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this Section, Notes shall be issued to the
Replacement Bank by Borrower in accordance with Section 2.09. If the Replacement
Bank is not incorporated under the laws of the United States of America or a
state thereof, it shall, prior to the first date on which interest or fees are
payable hereunder for its account, deliver to Borrower and Administrative Agent
a certification as to exemption from deduction or withholding of any United
States federal income taxes in accordance with Section 10.13. Each Replacement
Bank shall be deemed to have made the representations contained in, and shall be
bound by the provisions of, Section 10.13. After any assignment as provided in
this paragraph, an Affected Bank shall remain entitled to the benefits of
Sections 3.01, 3.06, 10.13 and 12.04 in respect of the period prior to such
assignment. The Affected Bank shall not be required to make any assignment
described in this Section if, prior thereto, as a result of a waiver by such
Affected Bank or otherwise, the circumstances entitling Borrower to require such
assignment cease to apply.

 



 76 

 

 

Borrower, Administrative Agent and the Banks shall execute such modifications to
the Loan Documents as shall be reasonably required in connection with and to
effectuate the foregoing.

 

SECTION 3.08. Obligation of Banks to Mitigate. Each Bank agrees that, as
promptly as practicable after such Bank has actual knowledge of the occurrence
of an event or the existence of a condition that would cause such Bank to become
an Affected Bank or that would entitle such Bank to receive payments under
Sections 3.01, 3.02, 3.03, 3.06 or 10.13, it will, to the extent not
inconsistent with any applicable legal or regulatory restrictions, use
reasonable efforts at the cost and expense of Borrower (i) to make, issue, fund,
or maintain the Loan Commitment of such Bank or the affected Loans of such Bank
through another lending office of such Bank, or (ii) to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if as a
result thereof the circumstances that would cause such Bank to be an Affected
Bank would cease to exist or the additional amounts that would otherwise be
required to be paid to such Bank pursuant to Sections 3.01, 3.02, 3.03, 3.06 or
10.13 would be reduced and if, as reasonably determined by such Bank in its sole
discretion, the making, issuing, funding, or maintaining of such Loan Commitment
or Loans through such other lending office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such Loan
Commitment or Loans or would not be otherwise disadvantageous to the interests
of such Bank.

 

SECTION 3.09. Usury. In no event shall the amount of interest due or payable on
the Loans or other Obligations exceed the maximum rate of interest allowed by
applicable Law and, if any such payment is paid by Borrower or any other Loan
Party or received by any Bank, then such excess sum shall be credited as a
payment of principal, unless Borrower shall notify the respective Bank in
writing that Borrower elects to have such excess sum returned to it forthwith.
It is the express intent of the parties hereto that Borrower not pay and the
Banks not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by Borrower under applicable Law. The
parties hereto hereby agree and stipulate that the only charge imposed upon
Borrower for the use of money in connection with this Agreement is and shall be
the interest specifically described in Section 2.07 and, with respect to
Swingline Loans, in Section 2.03(c). Notwithstanding the foregoing, the parties
hereto further agree and stipulate that all agency fees, syndication fees,
facility fees, closing fees, letter of credit fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by Administrative
Agent or any Bank to third parties or for damages incurred by Administrative
Agent or any Bank, in each case in connection with the transactions contemplated
by this Agreement and the other Loan Documents, are charges made to compensate
Administrative Agent or any such Bank for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by Administrative Agent and the Banks in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

 



 77 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

SECTION 4.01. Conditions Precedent to the Loans. The obligations of the Banks
hereunder and the obligation of each Bank to make the Initial Advance hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

 

(1)               Fees and Expenses. The payment of all fees owed to the Banks
incurred in connection with the origination of the Loans and required to be paid
as of the Closing Date and all expenses (including, without limitation, the
reasonable and documented out-of-pocket fees and expenses of legal counsel of
Administrative Agent) for which invoices have been presented to Borrower on or
prior to the Closing Date;

 

(2)               Loan Agreement and Notes. This Agreement (including all
schedules hereto, which shall be accurate as of the Closing Date), duly executed
by Borrower, and the Notes for each of the Banks signatory hereto which has
requested such Note, each duly executed by Borrower;

 

(3)               Pro Forma Compliance Certificate and Financial Projections.
Receipt and review of pro forma compliance certificate of the type required by
paragraph (3) of Section 6.09 and financial projections for General Partner’s
consolidated operations calculated as of the most recent quarter ending at least
50 days prior to the Closing Date (or fiscal year ending at least 95 days prior
to the Closing Date, whichever is later) and giving pro forma effect to the
Combination Transactions;

 

(4)               Certificates of Limited Partnership/Trust, etc. A copy of the
Certificate of Limited Partnership for Borrower, a copy of the articles of trust
of General Partner and a copy of the certificate or articles of incorporation or
formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each other Loan Party, each certified by the appropriate Secretary of State or
equivalent state official;

 



 78 

 

 

(5)               Agreements of Limited Partnership/Bylaws, etc. A copy of the
Agreement of Limited Partnership for Borrower, a copy of the bylaws of General
Partner and a copy of the by-laws, the operating agreement, the partnership
agreement, or other comparable document in the case of ecah other Loan Party,
including all amendments thereto, each certified by the Secretary or an
Assistant Secretary (or other individual performing similar functions) of each
Loan Party as being in full force and effect on the Closing Date;

 

(6)               Good Standing Certificates. A certified copy of a certificate
from the Secretary of State or equivalent state official of the states where
Borrower, General Partner and each other Loan Party are organized, dated as of
the most recent practicable date, showing the good standing or partnership
qualification of Borrower, General Partner and each other Loan Party;

 

(7)               Foreign Qualification Certificates. A certified copy of a
certificate from the Secretary of State or equivalent state official of the
state where Borrower, General Partner and each other Loan Party maintain their
principal places of business, dated as of the most recent practicable date,
showing the qualification to transact business in such state as a foreign
limited partnership or foreign trust, as the case may be, for Borrower, General
Partner and each other Loan Party, except where the failure to be so qualified
would likely cause a Material Adverse Change to occur;

 

(8)               Resolutions. A copy of a resolution or resolutions adopted by
the Board of Trustees of General Partner and all other corporate, partnership,
member or other necessary action taken by each other Loan Party, certified by
the Secretary or an Assistant Secretary of General Partner or such other Loan
Party (or other individual performing similar functions) as being in full force
and effect on the Closing Date, authorizing the Loans provided for herein and
the execution, delivery and performance of the Loan Documents to be executed and
delivered by General Partner, including on behalf of Borrower, and each other
Loan Party hereunder;

 

(9)               Incumbency Certificate. A certificate, signed by the Secretary
or an Assistant Secretary of General Partner and each other Loan Party (or other
individual performing similar functions) and dated the Closing Date, as to the
incumbency, and containing the specimen signature or signatures, of the Persons
authorized to execute and deliver the Loan Documents to be executed and
delivered by it, Borrower and each other Loan Party hereunder;

 



 79 

 

 

(10)             Solvency Certificate. A Solvency Certificate, duly executed,
from Borrower;

 

(11)             Opinion of Counsel for Borrower. Favorable opinions, dated as
of the Closing Date, from counsels for Borrower, General Partner and the other
Loan Parties, as to such customary matters as Administrative Agent may
reasonably request;

 

(12)             Disbursement Instruction Agreement. The Disbursement
Instruction Agreement, duly executed by Borrower;

 

(13)             Combination Transaction. The Combination Transaction shall have
been consummated pursuant to and on the terms set forth in the Combination
Agreement;

 

(14)             Notice of Borrowing. To the extent an advance is to be made on
the Closing Date, a Notice of Borrowing in accordance with Section 2.05;

 

(15)            Certificate. The following statements shall be true and
Administrative Agent shall have received a certificate dated as of the Closing
Date signed by a Responsible Officer of Borrower stating, to the best of the
certifying party’s knowledge, the following:

 

(A)             All representations and warranties of Borrower and the other
Loan Parties contained in this Agreement and in each of the other Loan Documents
are true and correct on and as of the Closing Date as though made on and as of
such date,

 

(B)              No Default or Event of Default has occurred and is continuing;
and

 

(C)              On or prior to the Closing Date, the Combination Transaction
shall have been consummated pursuant to and on the terms set forth in the
Combination Agreement (as provided to Administrative Agent and the Banks on or
prior to the Escrow Date, without giving effect to any amendment, waiver or
other modification thereto after the Escrow Date that is adverse to the
interests of the Banks in any material respect or could otherwise reasonably be
expected to have a Material Adverse Effect);

 

(16)             KYC Information. Administrative Agent and each Bank shall have
received all documentation and other information about Borrower, General Partner
and the other Loan Parties as shall have been reasonably requested by
Administrative Agent or such Bank that it shall have reasonably determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations; provided, that the Banks shall have
requested any such know-your-customer documentation at least ten (10) Banking
Days prior to the Closing Date, and Borrower shall have delivered any such
know-your-customer documentation at least seven (7) Banking Days prior to the
Closing Date; provided, further, that to the extent that any such documentation
shall not be available in executed and certified form prior to the Escrow Date,
Borrower shall have delivered final and complete drafts of such documentation at
least seven (7) Banking Days prior to the Escrow Date (with any non-material
changes to such drafts after the Escrow Date and prior to the Closing Date to be
approved by Administrative Agent in its reasonable discretion); and

 



 80 

 

 

(17)             General Partner Status. The Form 10, in substantially the form
in effect as of the Escrow Date (as such Form 10, together with all schedules
and exhibits thereto, may be further amended or supplemented in a manner that is
not adverse to the interests of the Banks in any material respect or could not
otherwise reasonably be expected to have a Material Adverse Effect), filed with
respect to General Partner’s common stock shall have become effective and
General Partner’s common stock shall have been approved for listing on the New
York Stock Exchange.

 

SECTION 4.02. Conditions Precedent to Advances After the Initial Advance. The
obligation of each Bank to make any advance of the Loans or issue, renew or
increase the amount of any Letter of Credit subsequent to the Initial Advance
shall be subject to satisfaction of the following conditions precedent:

 

(1)               No Default or Event of Default shall have occurred and be
continuing;

 

(2)               Each of the representations and warranties of Borrower and the
other Loan Parties contained in this Agreement and in each of the other Loan
Documents shall be true and correct in all material respects as of the date of
the advance, issuance, renewal or increase (except in those cases where such
representation or warranty expressly relates to an earlier date or is qualified
as to “materiality”, “Material Adverse Change” or similar language (which shall
be true and correct in all respects) and except for changes in factual
circumstances not prohibited hereunder); and

 

(3)               Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.05.

 

SECTION 4.03. Deemed Representations. Each request by Borrower for, and
acceptance by Borrower of, an advance of proceeds of the Loans or the issuance,
renewal or increase of any Letter of Credit, shall constitute a representation
and warranty by Borrower that, as of both the date of such request and the date
of such advance, issuance, renewal or increase (1) no Default or Event of
Default has occurred and is continuing as of the date of such advance, issuance,
renewal or increase, and (2) each of the representations and warranties by
Borrower and the other Loan Parties contained in this Agreement and in each of
the other Loan Documents is true and correct in all material respects (except in
those cases where such representation or warranty expressly relates to an
earlier date or is qualified as to “materiality”, “Material Adverse Change” or
similar language (which shall be true and correct in all respects)) on and as of
such date with the same effect as if made on and as of such date, except where
such representation or warranty expressly relates to an earlier date and except
for changes in factual circumstances not prohibited hereunder. In addition, the
request by Borrower for, and acceptance by Borrower of, the Initial Advance
shall constitute a representation and warranty by Borrower that, as of the
Closing Date, each certificate delivered pursuant to Section 4.01 is true and
correct in all material respects.

 



 81 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Administrative Agent and each Bank as
follows:

 

SECTION 5.01. Existence. Borrower is a limited partnership duly organized,
existing and in good standing under the laws of the jurisdiction of its
formation, with its principal executive office, as of the Closing Date, in the
State of Maryland, and is duly qualified as a foreign limited partnership,
properly licensed, in good standing and has all requisite authority to conduct
its business in each jurisdiction in which it owns properties or conducts
business except where the failure to be so qualified or to obtain such authority
would not constitute a Material Adverse Change. General Partner is a REIT duly
organized, existing and in good standing under the laws of the jurisdiction of
its incorporation, with its principal executive office, as of the Closing Date,
in the State of Maryland, is duly qualified as a foreign corporation or trust
and properly licensed and in good standing in each jurisdiction where the
failure to qualify or be licensed would constitute a Material Adverse Change.
The common shares of General Partner are listed on the New York Stock Exchange.

 

SECTION 5.02. Corporate/Partnership Powers. The execution, delivery and
performance of this Agreement and the other Loan Documents required to be
delivered by Borrower and the other Loan Parties are within the partnership or
other authority of Borrower or such Loan Party, as applicable, have been duly
authorized by all requisite action, and are not in conflict with the terms of
any organizational documents of such entity, or any instrument or agreement to
which Borrower, any other Loan Party or General Partner is a party or by which
Borrower, any other Loan Party or General Partner or any of their respective
assets may be bound or affected (which conflict with any such instrument or
agreement would likely cause a Material Adverse Change).

 

SECTION 5.03. Power of Officers. The officers of General Partner executing the
Loan Documents required to be delivered by it on behalf of Borrower hereunder
and the officers or other representatives of the other Loan Parties executing
the Loan Documents required to be delivered by such Loan Parties hereunder have
been duly elected or appointed and were fully authorized to execute the same at
the time each such Loan Document was executed.

 



 82 

 

 

 

SECTION 5.04. Power and Authority; No Conflicts; Compliance With Laws. The
execution and delivery of, and the performance of the obligations required to be
performed by Borrower and the other Loan Parties under, the Loan Documents do
not and will not (a) violate any provision of, or, except for those which have
been made or obtained, require any filing (other than SEC disclosure filings),
registration, consent or approval under, any Law (including, without limitation,
Regulation U), order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to it, (b) result in a breach of or
constitute a default under or require any consent under any material indenture
or material loan or credit agreement or any other material agreement, lease or
instrument to which it may be a party or by which it or its properties may be
bound or affected except for consents which have been obtained, or (c) result
in, or require, the creation or imposition of any Lien, upon or with respect to
any of its properties now owned or hereafter acquired. Borrower and its
Subsidiaries are in compliance with all Laws applicable to it and its respective
properties where the failure to be in compliance could reasonably be expected to
cause a Material Adverse Change to occur.

 

SECTION 5.05. Legally Enforceable Agreements. Each Loan Document to which
Borrower or another Loan Party is party is a legal, valid and binding obligation
of Borrower or such other Loan Party, enforceable in accordance with its terms,
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally, as well as general principles of equity.

 

SECTION 5.06. Litigation. There are no investigations, actions, suits or
proceedings pending or, to its knowledge, threatened against Borrower, General
Partner or any of their Affiliates before any court or arbitrator or any
Governmental Authority reasonably likely to (i) have a material effect on
Borrower’s ability to repay the Loans, (ii) except with respect to matters
existing as of the Escrow Date as disclosed and specifically identified in
General Partner’s SEC Reports prior to the Escrow Date, result in a Material
Adverse Change, or (iii) affect the validity or enforceability of any Loan
Document.

 

SECTION 5.07. Good Title to Properties. Borrower and each Subsidiary have good,
marketable and legal title to all of the properties and assets each of them
purports to own (including, without limitation, those reflected in the financial
statements referred to in Sections 4.01(3) and 5.15 and only with exceptions
which do not materially detract from the value of such property or assets or the
use thereof in the Loan Parties’ and each Affiliate’s businesses, and except to
the extent that any such properties and assets have been encumbered or disposed
of since the date of such financial statements without violating any of the
covenants contained in Article VII or elsewhere in this Agreement) and except
where failure to comply with the foregoing would likely result in a Material
Adverse Change. Borrower and its Subsidiaries enjoy peaceful and undisturbed
possession of all leased property under leases which are valid and subsisting
and are in full force and effect, except to the extent that the failure to be so
would not likely result in a Material Adverse Change.

 



 83 

 

 

SECTION 5.08. Taxes. Borrower, the Loan Parties and General Partner have filed
all tax returns (federal, state and local) required to be filed and have paid
all taxes, assessments and governmental charges and levies due and payable
without the imposition of a penalty, including interest and penalties, except to
the extent they are the subject of a Good Faith Contest or where the failure to
comply with the foregoing would not likely result in a Material Adverse Change.

 

SECTION 5.09. ERISA. To the knowledge of Borrower, each Plan is in compliance in
all material respects with its terms and all applicable provisions of ERISA. No
Prohibited Transaction has occurred with respect to any Plan that could subject
Borrower, any of its Subsidiaries, General Partner or any ERISA Affiliate to a
tax or penalty imposed under Section 4975 of the Code or Section 502(i) of ERISA
in an amount that is in excess of $250,000; except as would not likely result in
a Material Adverse Change, no Reportable Event has occurred with respect to any
Plan within the last six (6) years; except as would not likely result in a
Material Adverse Change, no notice of intent to terminate a Plan has been filed
nor has any Plan been terminated within the past five (5) years; except as would
not likely result in a Material Adverse Change, no Multiemployer Plan has been
determined to be in “endangered status” or “critical status”; except as would
not likely result in a Material Adverse Change, none of Borrower, its
Subsidiaries, General Partner or ERISA Affiliate has partially or completely
withdrawn from a Multiemployer Plan or incurred any liablity with respect to a
Multiemployer Plan under Section 4201 of ERISA (or received notice under Section
4219 of ERISA of withdrawal liability with respect to Multiemployer Plan);
except as would not likely result in a Material Adverse Change, there has been
no filing of a notice of reorganization, insolvency or termination, or treatment
of a plan amendment as termination, under 4041A of ERISA; to the knowledge of
Borrower, there are no circumstances which constitute grounds under Section 4042
of ERISA entitling the PBGC to institute proceedings to terminate, or appoint a
trustee to administer, a Plan, nor has the PBGC instituted any such proceedings;
except as would not likely result in a Material Adverse Change, Borrower, its
Subsidiaries, General Partner and the ERISA Affiliates have met the minimum
funding requirements of Section 412 of the Code and Section 302 of ERISA of each
with respect to the Plans of each and except as disclosed in the most recent
General Partner’s Consolidated Financial Statements there was no Unfunded
Current Liability with respect to any Plan established or maintained by each as
of the last day of the most recent plan year of each Plan; and except as would
not likely result in a Material Adverse Change, Borrower, its Subsidiaries,
General Partner and the ERISA Affiliates have not incurred any liability to the
PBGC under ERISA (other than for the payment of premiums under Section 4007 of
ERISA) which is due and payable for more than 45 days and has not been reserved
against. None of the assets of Borrower its Subsidiaries or General Partner
under this Agreement constitute “plan assets” of any “employee benefit plan”
within the meaning of ERISA or of any “plan” within the meaning of Section
4975(e)(1) of the Code, as interpreted by the Internal Revenue Service and the
U.S. Department of Labor in rules, regulations, releases or bulletins or as
interpreted under applicable case law.

 



 84 

 

 

SECTION 5.10. No Default on Outstanding Judgments or Orders. Borrower and its
Subsidiaries have satisfied all judgments which are not being appealed and are
not in default with respect to any rule or regulation or any judgment, order,
writ, injunction or decree applicable to Borrower or any of its Subsidiaries, of
any court, arbitrator or federal, state, municipal or other Governmental
Authority, commission, board, bureau, agency or instrumentality, domestic or
foreign, in each case which failure to satisfy or which being in default is
likely to result in a Material Adverse Change.

 

SECTION 5.11. No Defaults on Other Agreements. Except as disclosed to the Bank
Parties in writing prior to the Escrow Date or with respect to matters existing
as of the Escrow Date as disclosed and specifically identified in General
Partner’s SEC Reports prior to the Escrow Date, none of Borrower or any of its
Subsidiaries, to the best of Borrower’s knowledge, is a party to any indenture,
loan or credit agreement or any lease or other agreement or instrument or
subject to any partnership, trust or other restriction which is likely to result
in a Material Adverse Change. To the best of Borrower’s knowledge, none of
Borrower or any of its Subsidiaries is in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument which is likely to result in
a Material Adverse Change.

 

SECTION 5.12. Government Regulation. None of Borrower, General Partner or any
Loan Party is subject to regulation under the Investment Company Act of 1940.

 

SECTION 5.13. Environmental Protection. To Borrower’s knowledge, except with
respect to matters existing as of the Escrow Date as disclosed and specifically
identified in General Partner’s SEC Reports prior to the Escrow Date, none of
the properties of Borrower, General Partner or any Subsidiary contains any
Hazardous Materials that, under any Environmental Law currently in effect, (1)
would impose liability on Borrower, General Partner or any Subsidiary that is
likely to result in a Material Adverse Change, or (2) is likely to result in the
imposition of a Lien on any assets of Borrower, General Partner or any
Subsidiary that is likely to result in a Material Adverse Change. To Borrower’s
knowledge, neither it nor any Subsidiaries are in violation of, or subject to
any existing, pending or threatened investigation or proceeding by any
Governmental Authority under any Environmental Law that is likely to result in a
Material Adverse Change.

 

SECTION 5.14. Solvency. Borrower and the other Loan Parties, taken as a whole,
are, and upon consummation of the transactions contemplated by this Agreement,
the other Loan Documents and any other documents, instruments or agreements
relating thereto, will be, Solvent.

 

SECTION 5.15. Financial Statements. General Partner’s Consolidated Financial
Statements most recently delivered to the Banks prior to the Closing Date are in
all material respects complete and fairly present in all material respects the
financial condition and results of operations of the subjects thereof as of the
dates of and for the periods covered by such statements, all in accordance with
GAAP(subject, in the case of the unaudited statements, to changes resulting from
normal year-end audit adjustments and the inclusion in the final audited
statements of footnotes that were not contained in the unaudited statements).
There has been no Material Adverse Change since the Escrow Date, or if any of
General Partner’s Consolidated Financial Statements have been delivered pursuant
to Section 6.09(1) subsequent to the Escrow Date, there has been no Material
Adverse Change since the date of such recently delivered General Partner’s
Consolidated Financial Statements.

 



 85 

 

 

SECTION 5.16. Valid Existence of Subsidiaries. Each Subsidiary is (i) an entity
duly organized and validly existing under the laws of the jurisdiction of its
formation and (ii) in good standing under the laws of the jurisdiction of its
formation except in the case of this clause (ii),where the failure to be so
qualified would not likely cause a Material Adverse Change. As to each
Subsidiary and as of the Closing Date, its correct name, the jurisdiction of its
formation, and Borrower’s direct or indirect percentage of beneficial interest
therein, are set forth on Schedule 5.16. Borrower and each of its Subsidiaries
have the power to own their respective properties and to carry on their
respective businesses now being conducted, except, in the case of a Subsidiary
that does not own, directly or indirectly, any Unencumbered Asset, where the
failure to have such power would not likely result in a Material Adverse Change.
Each Subsidiary is duly qualified as a foreign corporation to do business and is
in good standing in every jurisdiction in which the nature of the respective
businesses conducted by it or its respective properties, owned or held under
lease, make such qualification necessary and where the failure to be so
qualified would likely cause a Material Adverse Change.

 

SECTION 5.17. Insurance. Borrower (with respect to itself and its Subsidiaries)
and General Partner have in force paid insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or a similar
business and similarly situated.

 

SECTION 5.18. Accuracy of Information; Full Disclosure.

 

(a)               Neither this Agreement nor any documents, financial
statements, reports, notices, schedules, certificates, statements or other
writings furnished by or on behalf of Borrower to Administrative Agent or any
Bank in connection with the negotiation of this Agreement or the consummation of
the transactions contemplated hereby, required herein to be furnished by or on
behalf of Borrower (other than projections which are made by Borrower in good
faith) or certified as being true and correct by or on behalf of Borrower to
Administrative Agent or any Bank in connection with the negotiation of this
Agreement or delivered hereunder, taken as a whole, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein, in the light of the circumstances under
which they were made, not misleading in any material respect; provided that,
with respect to projected financial information, Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time prepared. There is no fact which Borrower has not
disclosed to Administrative Agent and the Banks in writing or that is not
included in General Partner’s SEC Reports that materially affects adversely or,
so far as Borrower can foresee as of the Closing Date, will materially affect
adversely the business or financial condition of Borrower or the ability of
Borrower to perform this Agreement and the other Loan Documents.

 



 86 

 

 

(b)               As of the FirstSecond Amendment Effective Date, the
information included in each Beneficial Ownership Certification is true and
correct in all respects.

 

SECTION 5.19. Use of Proceeds. All proceeds of the Loans and Letters of Credit
will be used by Borrower (x) to pay fees and expenses in connection with the
Combination Transaction and (y) for any purpose permitted by law, including,
without limitation, working capital and other general corporate purposes.
Neither the making of any Loan nor the use of the proceeds thereof nor any other
extension of credit hereunder will violate the provisions of Regulations T, U,
or X of the Federal Reserve Board. No Swingline Loan shall be used more than
once for the purpose of refinancing another Swingline Loan, in whole or part.
Borrower is not engaged principally or as one of its important activities in the
business of extending credit for the purposes of “purchasing” or “carrying” any
“margin stock” within the respective meanings of such terms under Regulations T,
U and X of the Federal Reserve Board.

 

SECTION 5.20. Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of any Loan Document or the consummation of
any of the transactions contemplated thereby other than those that have already
been duly made or obtained and remain in full force and effect or those which,
if not made or obtained, would not likely result in a Material Adverse Change
and those which will be made in due course as SEC disclosure filings.

 

SECTION 5.21. Principal Offices. As of the Closing Date, the principal office,
chief executive office and principal place of business of Borrower is 4445
Willard Avenue, Suite 400, Chevy Chase, Maryland 20815.

 

SECTION 5.22. General Partner Status.

 

(1)               General Partner (i) at all times operates its business in a
manner not to prevent it from qualifying for status as a REIT under the Code and
(ii) from and after the date that General Partner’s election to qualify as a
REIT under the Code is effective, General Partner is qualified and intends to
continue to qualify as a REIT (provided that, General Partner shall elect to be
taxed as a REIT under the Code commencing with its 2018 taxable year (or, at the
election of General Partner, commencing with its 2017 taxable year)).

 

(2)               As of the Closing Date, General Partner owns no assets other
than ownership interests in Borrower or as disclosed on SCHEDULE 2A attached
hereto.

 



 87 

 

 

(3)               General Partner is neither the borrower nor guarantor of any
Debt except as disclosed on SCHEDULE 3 attached hereto (the “Existing General
Partner Debt”) and except for Debt of General Partner permitted by Section
7.04(b).

 

SECTION 5.23. Labor Matters. Except for collective bargaining agreements
disclosed on Schedule 5.23 and Multiemployer Plans disclosed in SCHEDULE 5.23,
(i) as of the Closing Date, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of Borrower, General Partner, or any
ERISA Affiliate and (ii) neither Borrower, General Partner, nor any ERISA
Affiliate has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years which could reasonably be expected
to result in a Material Adverse Change.

 

SECTION 5.24. Organizational Documents. The documents delivered pursuant to
Section 4.01(4) and (5) constitute, as of the Closing Date, all of the
organizational documents of Borrower, the other Loan Parties and General
Partner. Borrower represents that it has delivered to Administrative Agent true,
correct and complete copies of each such document. General Partner (or a
wholly-owned Subsidiary of General Partner) is General Partner of Borrower.
General Partner holds (directly or indirectly) not less than seventy-five
percent (75%) of the ownership interests in Borrower as of the Closing Date.

 

SECTION 5.25. Anti-Corruption Laws and Sanctions. None of General Partner,
Borrower, any Subsidiary, any of their respective directors, officers,
employees, Affiliates or, to the knowledge of General Partner, any agent or
representative of General Partner, Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement, (i) is a
Sanctioned Person or currently the subject or target of any Sanctions, (ii) has
its assets located in a Sanctioned Country, (iii) except to the extent permitted
for a Person required to comply with Sanctions, directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons or
(iv) has violated any anti-money laundering rule or regulation in any material
respect. Each of General Partner, Borrower and its Subsidiaries, and to the
knowledge of Borrower, each director, officer, employee, agent and Affiliate of
General Partner, Borrower and each such Subsidiary, is in compliance with the
Anti-Corruption Laws in all material respects. Each of General Partner and
Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance with the Anti-Corruption Laws and
applicable Sanctions by General Partner, Borrower, its Subsidiaries, their
respective directors, officers, employees, Affiliates and agents and
representatives of General Partner, Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement.

 

SECTION 5.26. EEA Financial Institutions. None of General Partner, Borrower or
any of its or their Subsidiaries is an EEA Financial Institution.

 



 88 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

So long as this Agreement is in effect, Borrower shall:

 

SECTION 6.01. Maintenance of Existence. Preserve and maintain, and, except as
permitted by Section 7.01, cause General Partner and each Subsidiary to preserve
and maintain, its legal existence and, if applicable, good standing in its
jurisdiction of organization (except, in the case of a Subsidiary, where the
failure to maintain such good standing would not likely cause a Material Adverse
Change) and, if applicable, qualify and remain qualified as a foreign entity in
each jurisdiction in which such qualification is required, except to the extent
that failure to so qualify would not likely result in a Material Adverse Change.

 

SECTION 6.02. Maintenance of Records. Keep adequate records and books of
account, in which entries will be made in accordance with GAAP in all material
respects, except as disclosed in General Partner’s financial statements,
reflecting all of its financial transactions.

 

SECTION 6.03. Maintenance of Insurance. At all times, maintain and keep in force
with respect to General Partner, Borrower, and their respective Subsidiaries,
insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or a similar business and similarly situated,
which insurance may provide for reasonable deductibles from coverage thereof.

 

SECTION 6.04. Compliance with Laws; Payment of Taxes.

 

(a)               Comply, and cause General Partner and each Subsidiary to
comply, in all material respects with all Laws applicable to it or to any of its
properties or any part thereof, such compliance to include, without limitation,
paying before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon any of its property, except to the extent they
are the subject of a Good Faith Contest or the failure to so comply would not
cause a Material Adverse Change.

 

(b)               Borrower shall, and shall cause General Partner to, maintain
in effect and enforce policies and procedures reasonably designed to ensure
compliance with the Anti-Corruption Laws and applicable Sanctions by General
Partner, Borrower, its or their Subsidiaries, its or their respective directors,
officers, employees, Affiliates, and agents and representatives of General
Partner, Borrower or its or their Subsidiaries that will act in any capacity in
connection with or benefit from this Agreement.

 

SECTION 6.05. Right of Inspection. At any reasonable time and from time to time
upon reasonable notice, but not more frequently than twice in any 12-month
period provided that no Event of Default shall have occurred and be continuing,
permit, and cause each Subsidiary to permit, Administrative Agent or any Bank or
any agent or representative thereof (provided that, at Borrower’s request,
Administrative Agent or such Bank, or such representative, must be accompanied
by a representative of Borrower), to examine and make copies and abstracts from
the records and books of account of, and visit the properties of, Borrower and
its Subsidiaries and to discuss the affairs, finances and accounts of Borrower
and its Subsidiaries with the independent accountants of Borrower (subject to
limitations, if any, imposed under regulatory or confidentiality requirements
and agreements to which General Partner, Borrower or one of its Subsidiaries is
subject (and not entered into with the intent to prohibit the inspection rights
set forth herein) or could otherwise reasonably be expected to contravene
attorney–client privilege or constitute attorney work product). The request by
any Bank or agent or representative thereof for such an inspection shall be made
to Administrative Agent and Administrative Agent promptly shall notify all the
Banks of such request (or if Administrative Agent shall have requested the same
on its behalf, Administrative Agent shall notify all the Banks thereof) and any
Bank that shall so desire may accompany Administrative Agent or such Bank, or
such representative on such examination.

 



 89 

 

 

SECTION 6.06. Compliance With Environmental Laws. Comply, and cause General
Partner and each Subsidiary to comply, in all material respects with all
applicable Environmental Laws and immediately pay or cause to be paid all costs
and expenses incurred in connection with such compliance, except to the extent
there is a Good Faith Contest or the failure to so comply would not likely cause
a Material Adverse Change.

 

SECTION 6.07. Intentionally Omitted.

 

SECTION 6.08. Maintenance of Properties. Do all things reasonably necessary to
maintain, preserve, protect and keep its and its Subsidiaries’ properties in
good repair, working order and condition except where the failure to do so would
not result in a Material Adverse Change.

 

SECTION 6.09. Reporting and Miscellaneous Document Requirements. Furnish to
Administrative Agent (which shall promptly distribute to each of the Banks):

 

(1)               Annual Financial Statements. Not later than five (5) days
following the filing of General Partner’s Form 10-K with the SEC and in any
event within ninety-five (95) days after the end of each Fiscal Year, General
Partner’s Consolidated Financial Statements as of the end of and for such Fiscal
Year, audited by Borrower’s Accountants;

 

(2)               Quarterly Financial Statements. Not later than five (5) days
following the filing of General Partner’s Form 10-Q with the SEC and in any
event within fifty (50) days after the end of each of the first three quarters
of each Fiscal Year, the unaudited General Partner’s Consolidated Financial
Statements as of the end of and for such quarter;

 

(3)               Certificate of No Default and Financial Compliance. Within
fifty (50) days after the end of each of the first three quarters of each Fiscal
Year and within ninety-five (95) days after the end of each Fiscal Year, a
certificate of the chief financial officer or other appropriate financial
officer of General Partner (a) stating that, to the best of his or her
knowledge, no Default or Event of Default has occurred and is continuing, or if
a Default or Event of Default has occurred and is continuing, specifying the
nature thereof and the action which is being taken with respect thereto; (b)
stating that the covenants contained in Article VIII have been complied with as
of the date that such covenants are required to be tested (or specifying those
that have not been complied with) and including computations demonstrating such
compliance (or non-compliance); (c) setting forth all items comprising Total
Outstanding Indebtedness, Capitalization Value, Secured Indebtedness, Combined
EBITDA, Unencumbered Combined EBITDA, Interest Expense, Unsecured Interest
Expense and Unsecured Indebtedness; (d) only at the end of each Fiscal Year an
estimate of Borrower’s taxable income and (e) describing any item appearing on
the balance sheet delivered pursuant to clauses (1) or (2) above, as applicable,
that would not appear on the consolidated balance sheet of Borrower;

 



 90 

 

 

(4)               Certificate of Borrower’s Accountants. Within ninety-five (95)
days after the end of each Fiscal Year, a report with respect thereto of
Borrower’s Accountants, which report shall not be subject to (i) any “going
concern” qualification or exception (other than any such qualification or
exception with respect to the Obligations being treated as short-term
indebtedness resulting solely from a maturity date under the Facilitiesany
Maturity Date occurring within one year from the time such opinion is delivered)
or (ii) any qualification or exception as to the scope of such audit, and shall
state that such financial statements fairly present the consolidated financial
position of each of General Partner and its Subsidiaries as at the dates
indicated and the consolidated results of their operations and cash flows for
the periods indicated, in conformity with GAAP applied on a basis consistent
with prior years (except for changes which shall have been disclosed in the
notes to the financial statements).

 

(5)               Notice of Litigation. Promptly after the commencement and
knowledge thereof, notice of all actions, suits, and proceedings before any
court or arbitrator, in respect of the Loan Documents or affecting General
Partner or Borrower or any of its Subsidiaries which, if determined adversely to
General Partner or Borrower or such Subsidiary is likely to result in a Material
Adverse Change and which would be required to be reported in Borrower’s SEC
Reports;

 

(6)               Notice of ERISA Events. Promptly after the occurrence thereof,
(a) notice of any action or event described in Section 9.01(7), (b) the
establishment of (or agreement to establish) a Plan or (c) the making of
contributions (or the undertaking of any obligation or agreement to make
contributions) to a Multiemployer Plan not listed on Schedule 5.23 or other
incurrence of any liability with respect to a Multiemployer Plan;

 

(7)               Notices of Defaults and Events of Default. As soon as possible
and in any event within ten (10) days after Borrower becomes aware of the
occurrence of (a) a material Default, (b) any Event of Default, or (c) an event
of the type described in Section 9.01(8), in each case, a written notice setting
forth the details of such Default, Event of Default or such event and the action
which is proposed to be taken with respect thereto;

 



 91 

 

 

(8)               Sales or Acquisitions of Assets. Promptly after the occurrence
thereof, written notice of any Disposition or acquisition of an individual asset
(other than acquisitions or Dispositions of investments such as certificates of
deposit, Treasury securities and money market deposits in the ordinary course of
Borrower’s cash management) in excess of Five Hundred Million Dollars
($500,000,000);

 

(9)               Material Adverse Change. As soon as is practicable and in any
event within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change and which would be required to be reported in Borrower’s SEC Reports;

 

(10)           Environmental and Other Notices. As soon as practicable and in
any event within thirty (30) days after receipt, copies of all Environmental
Notices received by Borrower or any Subsidiary which are not received in the
ordinary course of business and which relate to a previously undisclosed
situation which could reasonably be expected to result in a Material Adverse
Change;

 

(11)           Insurance Coverage. Promptly, such information concerning
Borrower’s insurance coverage as Administrative Agent may reasonably request;

 

(12)           Proxy Statements, Etc. Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
Borrower or General Partner sends to its respective shareholders, and copies of
all regular, periodic and special reports, and all registration statements,
which Borrower or General Partner files with the SEC or any Governmental
Authority which may be substituted therefor, or with any national securities
exchange;

 

(13)           Capital Expenditures. If reasonably requested by Administrative
Agent, a schedule of such Fiscal Year’s capital expenditures and a budget for
the next Fiscal Year’s planned capital expenditures for Borrower and each
Consolidated Business that is a Real Property Business;

 

(14)           Change in Borrower’s Credit Rating. During the Investment Grade
Pricing Period, within two (2) Banking Days after Borrower’s receipt of notice
of any change in Borrower’s Credit Rating, written notice of such change;

 

(15)           General Information. Promptly, rent rolls, capital expenditure
summaries and such other information respecting the condition or operations,
financial or otherwise, of General Partner, Borrower or any properties of
Borrower as Administrative Agent or any Bank may from time to time reasonably
request (in the case of non-financial information, subject to (i) limitations,
if any, imposed under regulatory or confidentiality requirements and agreements
to which General Partner, Borrower, or one of its Subsidiaries is subject (and
not entered into with the intent to prohibit any request for information
hereunder) or (ii) the right of Borrower to exclude any information that could
reasonably be expected to contravene attorney–client privilege or constitute
attorney work product);

 



 92 

 

 

(16)           Promptly, upon each request, such information and documentation
as a Bank may request in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act and the Beneficial Ownership Regulation; and

 

(17)           Prompt written notice of any change in the information provided
in the Beneficial Ownership Certification delivered to any Bank that would
result in a change to the list of beneficial owners identified in such
certification.

 

Documents and notices required to be delivered pursuant to the Loan Documents
may be delivered by electronic communication and delivery, including the
Internet, e-mail or intranet websites to which Administrative Agent and each
Bank have access (including a commercial, third-party website such as
www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by
Administrative Agent, General Partner or Borrower); provided that (A) the
foregoing shall not apply to notices to any Bank (or any Fronting Bank) pursuant
to Article II, (B) any Bank has not notified Administrative Agent and Borrower
that it cannot or does not want to receive electronic communications and (C)
documents required to be delivered pursuant to Sections 6.09(1), 6.09(2),
6.09(4) and 6.09(12) shall, if not otherwise delivered to Administrative Agent,
be deemed to have been delivered on the date on which such documents are filed
for public availability on the SEC’s Electronic Data Gathering and Retrieval
System (it being understood that Borrower shall not be required to provide
notice to Administrative Agent or any Bank of such electronic filing of
information (other than with respect to financial statements pursuant to 6.09(1)
or 6.09(2)) to satisfy its reporting obligations). Documents or notices
delivered electronically shall be deemed to have been delivered on the date on
which Administrative Agent, General Partner or Borrower posts such documents or
the documents become available on a commercial website and Borrower notifies
(except in such instances where notification is not required pursuant to this
paragraph) Administrative Agent of said posting and provides a link thereto;
provided that if such notice or other communication is not sent or posted during
normal business hours, said posting date and time shall be deemed to have
commenced as of 9:00 a.m. New York City time on the opening of business on the
next Banking Day. Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by Borrower with any such request for delivery. Each Bank shall be
solely responsible for requesting delivery to it of paper copies and maintaining
its paper or electronic documents.

 

SECTION 6.10. Guarantors. If (a) any Subsidiary becomes an Unsecured
Indebtedness Subsidiary in respect of IndebtednessDebt in an aggregate principal
amount in excess of $1,000,000 or (b) General Partner becomes a borrower or
guarantor of, or otherwise has a payment obligation in respect of, any Unsecured
Indebtedness (other than intercompany IndebtednessDebt owing to Borrower or any
of its Subsidiaries) in an aggregate principal amount in excess of $1,000,000,
then, within five (5) Banking Days thereof (or such longer period as (i)
Administrative Agent may agree in its sole discretion or (ii) may be reasonably
agreed to be extended by Administrative Agent to permit such Loan Party to
comply with the requirements of Section 6.10(9)), Borrower shall cause such
Person to deliver to Administrative Agent each of the following in form and
substance satisfactory to Administrative Agent:

 



 93 

 

 

(1)               An Accession Agreement (or if the Guaranty is not then in
effect, a Guaranty);

 

(2)               The certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational document (if any) for such Loan Party,
certified as of a recent date by the appropriate Secretary of State or
equivalent state official;

 

(3)               A copy of such Loan Party’s by-laws, if a corporation,
operating agreement, if a limited liability company, partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity or other comparable organizational instrument (if
any), including all amendments thereto, certified by the Secretary or an
Assistant Secretary (or other individual performing similar functions) of such
Loan Party, as being in full force and effect;

 

(4)               A certificate from the Secretary of State or equivalent state
official of the state where such Loan Party is organized, dated as of a recent
date, evidencing the good standing of such Loan Party;

 

(5)               A certified copy of a certificate, in each case dated as of a
recent date, from the Secretary of State or equivalent state official of the
state (x) where such Loan Party is organized, showing the good standing or
partnership qualification of such Loan Party and (y) where such Loan Party
maintains its principal place of business, showing the qualification to transact
business in such state as a foreign limited partnership, foreign trust or other
foreign entity, as the case may be, except where the failure to be so qualified
under this clause (y) would likely cause a Material Adverse Change to occur;

 

(6)               A copy of a resolution or resolutions adopted by the partners,
members or directors, as required, for such Loan Party, certified by the
Secretary or an Assistant Secretary (or other individual performing similar
functions) of such Loan Party as being in full force and effect, authorizing the
execution, delivery and performance of the Loan Documents to be executed and
delivered by such Loan Party;

 

(7)               A certificate, signed by the Secretary or an Assistant
Secretary (or other individual performing similar functions) of such Loan Party,
as to the incumbency, and containing the specimen signature or signatures, of
the Persons authorized to execute and deliver the Loan Documents to be executed
and delivered by such Loan Party;

 



 94 

 

 

(8)               If requested by Administrative Agent, favorable opinions from
counsel for such Loan Party, as to such customary matters as Administrative
Agent may reasonably request;

 

(9)               All documentation and other information about such Loan Party
as shall have been reasonably requested by Administrative Agent or any Bank that
it shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations;
and

 

(10)           Such other usual and customary documents, agreements and
instruments as Administrative Agent, or any Bank through Administrative Agent,
may reasonably request.

 

Borrower may request in writing that Administrative Agent release, and, at
Borrower’s expense, upon receipt of such request Administrative Agent shall
release (pursuant to customary release documentation or as may be reasonably
requested by Borrower), a Guarantor from the Guaranty so long as: (i) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding sentence; (ii) no Default under Section 9.01(1) or Event
of Default shall then be in existence or would occur as a result of such
release; (iii) the representations and warranties of Borrower and each other
Loan Party contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of such release
(except in those cases where such representation or warranty expressly relates
to an earlier date or is qualified as to “materiality”, “Material Adverse
Change” or similar language (which shall be true and correct in all respects as
qualified therein) and except for changes in factual circumstances permitted
hereunder); and (iv) Administrative Agent shall have received such written
request at least 10 Banking Days (or such shorter period as may be acceptable to
Administrative Agent) prior to the requested date of release. Delivery by
Borrower to Administrative Agent of any such request shall constitute a
representation by Borrower that the matters set forth in the preceding sentence
(both as of the date of the giving of such request and as of the date of the
effectiveness of such request) are true and correct with respect to such
request.

 



 95 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

So long as this Agreement is in effect, Borrower shall not do any or all of the
following:

 

SECTION 7.01. Mergers, Etc.

 

(a)               Merge or consolidate or permit any other Loan Party to merge
or consolidate, with, or permit General Partner to merge or consolidate with any
other Person, except (i) where Borrower or General Partner, or in the case of
any other Loan Party, another Loan Party, is the surviving entity, (ii) in a
transaction the purpose of which is to redomesticate such entity in another
United States jurisdiction, and no Default or Event of Default has occurred and
is continuing or (iii) that a Guarantor may merge or consolidate with or into
any other Loan Party or any other Person; provided, however, that, in the case
of this clause (iii):

 

(1)               (A) immediately prior to entering into such transaction, no
Default or Event of Default shall exist and (B) at the time of, and immediately
thereafter and after giving effect to such transaction, no Event of Default
arising under Section 9.01(1) or 9.01(5) shall have occurred and be continuing,
nor, as the result of the occurrence of any other Event of Default, have the
Obligations been accelerated pursuant to Section 9.02;

 

(2)               if the surviving entity is required to be a Guarantor pursuant
to Section 6.10, such surviving entity shall be a Guarantor or shall become a
Guarantor in accordance with the applicable requirements of Section 6.10; and

 

(3)               in the case of the entry into any transaction of merger or
consolidation with a Person other than a Loan Party or a Subsidiary which
transaction or series of related transactions shall have a fair market value in
excess of $50,000,000, not later than the date on which such transaction is
entered into: (A) Borrower shall have given Administrative Agent and the Banks
written notice of the entry into such transaction; and (B) Borrower shall have
delivered to Administrative Agent a pro forma compliance certificate of the type
required by paragraph (3) of Section 6.09, evidencing the continued compliance
by the Loan Parties with the financial covenants contained in Article VIII,
after giving effect to such transaction or series of transactions; provided,
however, that in the event that the obligation of any Guarantor to consummate
such transaction is subject to a financing condition or the obtaining of the
requisite approval of the Banks under this Agreement, the certificate required
by this clause (B) shall not be required to be delivered until the date on which
such transaction is consummated;

 

(b)               sell, assign, lease or otherwise dispose of (whether in one
transaction or in a series of transactions and whether effected pursuant to a
Division or otherwise) all or substantially all of Borrower’s or General
Partner’s or any other Loan Party’s assets, except (i) in the case of a sale,
assignment or disposition (including pursuant to a Division) of all or a
substantial part of the assets of a Loan Party (other than Borrower) where
Borrower or any other Loan Party is the transferee of such assets, and no
Default or Event of Default has occurred and is continuing or (ii) in the case
of any such transaction or series of related transactions involving assets,
capital stock or other Equity Interests of a Guarantor being conveyed, sold,
leased, subleased or otherwise transferred or disposed (including pursuant to a
Division) of to any other Person that is not a Loan Party, with such assets,
capital stock or other Equity Interests having a fair market value of not more
than $50,000,000, or, if more than such amount:

 



 96 

 

 

(1)               Borrower shall have, not later than the date of such
transaction or series of related transactions, (A) given Administrative Agent
and the Banks written notice of such transaction or series of related
transactions and (B) delivered to Administrative Agent a pro forma compliance
certificate of the type required by paragraph (3) of Section 6.09, evidencing
the continued compliance by the Loan Parties with the financial covenants
contained in Article VIII, after giving effect to such transaction or series of
transactions, and

 

(2)               immediately prior to any such transaction or series of related
transactions, and immediately thereafter and after giving effect to such
transaction or series of related transactions, no Event of Default arising under
Section 9.01(1) or 9.01(5) shall have occurred and be continuing, nor, as the
result of the occurrence of any other Event of Default, have the Obligations
been accelerated pursuant to Section 9.02; provided, that, in each case
described in this Section 7.01, if any Loan Party that is a limited liability
company consummates a Division, each Division Successor shall be required to
comply with the obligations set forth in Section 6.10; and

 

(c)               with respect to Borrower or General Partner or any other Loan
Party, liquidate, wind up or dissolve (or suffer any liquidation or dissolution)
or discontinue its business, except that a Guarantor (other than General
Partner) may liquidate, wind up or dissolve or discontinue a business so long as
the continued entity is a Loan Party if required pursuant to Section 6.10.

 

SECTION 7.02. Distributions. Make any Restricted Payment to General Partner
except that Borrower may declare and make Restricted Payments to General
Partner; provided, that:

 

(a)               if a Default or Event of Default resulting from noncompliance
with any of the provisions of Article VIII exists, Borrower shall not, and shall
not permit any Subsidiary to, declare or make any Restricted Payments to General
Partner other than:

 

(i)                 the declaration and making of cash distributions to General
Partner and other holders of partnership interests in Borrower with respect to
any fiscal year to the extent necessary for General Partner to distribute an
aggregate amount not to exceed the minimum amount necessary for General Partner
to avoid (x) an Event of Default under Section 9.01(8)(ii) and (y) income or
excise tax under the Code; and

 

(ii)              Borrower may make repurchases, retirement or other acquisition
of Equity Interests in General Partner, Borrower or any Subsidiary pursuant to
any employee or director equity or stock option plan entered into in the
ordinary course of business;

 

(b)               if a Default or Event of Default, in each case, specified in
Section 9.01(1) or Section 9.01(5) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 9.02, Borrower shall not, and shall not permit
any Subsidiary to, make any Restricted Payments to any Person other than to
Borrower or any Subsidiary (except that, in the case of a Subsidiary that is not
a Wholly Owned Subsidiary, distributions are made only to holders of Equity
Interests in such Subsidiary ratably according to the holders’ respective
holdings of the type of Equity Interest in respect of which such distributions
are being made); and

 



 97 

 

 

(c)               notwithstanding the foregoing in paragraphs (a) and (b) above,
Borrower may make Restricted Payments in an amount sufficient to pay customary
and reasonable administrative and legal costs and expenses, including, without
limitation, audit expenses, of the Parent Entities in connection with the
maintenance of its respective legal existence as a publicly traded company.

 

SECTION 7.03. Amendments to Organizational Documents.

 

(a)               Amend Borrower’s agreement of limited partnership or other
organizational documents in any manner that would result in a Material Adverse
Change without the Required Banks’ consent, which consent shall not be
unreasonably withheld. Without limitation of the foregoing, no Person shall be
admitted as a general partner of Borrower other than General Partner.

 

(b)               Make any “in-kind” transfer of any of Borrower’s property or
assets to any of Borrower’s constituent partners if such transfer would result
in an Event of Default, without, in each case, the Required Banks’ consent,
which consent shall not be unreasonably withheld.

 

SECTION 7.04. Activities of General Partner.

 

(a)               General Partner Assets. For so long as General Partner is not
a Guarantor, Borrower shall not permit General Partner or any Subsidiary of
General Partner that owns, directly or indirectly, any Equity Interests of
Borrower (each, a “Parent Entity”) to own any assets other than:

 

(i)                 Equity Interests in any other Parent Entity that is a Wholly
Owned Subsidiary of General Partner or Borrower;

 

(ii)              cash and other assets of nominal value incidental to its
status as a public company or its ownership of the Equity Interests described in
clause (i) of this Section 7.04(a);

 

(iii)            assets maintained on a temporary or pass-through basis that are
held (x) for subsequent payment of dividends, repurchase or redemption of Equity
Interests in General Partner, or repayment of Debt of General Partner or other
satisfaction of obligations of General Partner not prohibited by this Agreement
or any other Loan Document or (y) for contribution to Borrower or any of its
Subsidiaries, in each case, for a period not in excess of ten (10) Banking Days
for any such asset;

 



 98 

 

 

(iv)             customary contract rights (x) related to General Partner’s
status as a public company and the general partner of Borrower or (y) arising
pursuant to any merger, purchase, acquisition or other similar agreement in
relation to transactions permitted under this Agreement; or

 

(v)               other assets with an aggregate book value not to exceed
$50,000,000.

 

(b)               General Partner Liabilities. For so long as General Partner is
not a Guarantor, Borrower shall not permit any Parent Entity to incur, assume or
permit to exist any liabilities other than:

 

(i)                 liabilities incidental to its status as a publicly traded
REIT under the Code and not constituting liabilities in respect of Debt for
borrowed money (including liabilities associated with employment contracts,
executive officer and director indemnification agreements and employee benefit
matters), indemnification obligations pursuant to purchase and sale agreements,
tax liabilities and legacy liabilities arising pursuant to contracts entered
into in the ordinary course of business prior to (and not in contemplation of)
the Combination Transaction, this Agreement or any other Loan Document;

 

(ii)              nonconsensual obligations imposed by operation of applicable
Law; and

 

(iii)            other immaterial obligations, immaterial intercompany
obligations or other intercompany obligations owing by any Parent Entity to
Borrower or any Subsidiary of Borrower.;

 

(iv)             customary payment and indemnity liabilities under banker
engagement letters;

 

(v)               customary contract rights, and to the extent not constituting
Debt, customary liabilities arising pursuant to merger, purchase, acquisition or
similar agreements in relation to transactions otherwise permitted hereunder;

 

(vi)             liabilities arising under preferred Equity Interests (other
than Mandatorily Redeemable Stock) issued by the General Partner; and

 

(vii)          to the extent not constituting Debt, (x) liabilities that may be
satisfied solely by the issuance of Equity Interests (other than Mandatorily
Redeemable Stock) of the General Partner and (y) liabilities in connection with
forward sale agreements and forward purchase agreements and other stock buyback
arrangements, in the case of each of clause (x) and (y), in connection with
transactions otherwise permitted hereunder.

 



 99 

 

 

(c)               Parent Entity Business Activities. For so long as General
Partner is not a Guarantor, Borrower shall not permit any Parent Entity to
engage in any business or activity other than the ownership of outstanding
Equity Interests of any other Parent Entity or Borrower and Borrower’s
Subsidiaries, the issuance and sale of its Equity Interests and, in each case,
activities incidental thereto or incidental to the ownership of assets and
liabilities permitted under clauses (a) and (b) above, and subject to exceptions
consistent with the exceptions set forth under clauses (a) and (b) above
(subject, in clause (a)(v) above, to the maximum aggregate amount set forth in
such clause).

 

(d)               Contribution of Indebtedness or Equity Proceeds. The Parent
Entities shall cause 100% of the net cash proceeds received (including into
escrow) from the incurrence of Debt (including hybrid securities and debt
securities convertible to equity) or the issuance of Equity Interests by any
Parent Entity to be contributed to Borrower within ten (10) Banking Days of
receipt thereof.

 

(e)               Cure Period and Parent Entity Guaranty Trigger Event. If at
any time any of the requirements set forth in the preceding Section 7.04(a)-(d)
are not satisfied, each Parent Entity shall promptly and in any event within
five (5) Banking Days of the earlier of (A) the first date a Responsible Officer
of a Parent Entity or Borrower obtains knowledge that such requirements were not
satisfied or (B) the date upon which Borrower has received written notice that
such requirements were not satisfied by Administrative Agent, either (i) satisfy
such requirements or (ii) deliver to Administrative Agent each of the following
in form and substance satisfactory to Administrative Agent: (x) an Accession
Agreement (or if the Guaranty is not then in effect, the Guaranty) executed by
such Parent Entity and (y) the items that would have been delivered under
Section 4.01(3) through (9) if such Parent Entity had been a Loan Party on the
Closing Date.

 

SECTION 7.05. Use of Proceeds and Letters of Credit.

 

(a)               Intentionally Omitted.

 

(b)               Neither General Partner nor Borrower shall use, and shall
procure that none of its or their Subsidiaries shall use, any proceeds of the
Loans or any Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

SECTION 7.06. Transactions with Affiliates. Permit to exist or enter into, or
permit any Subsidiary to permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than any Parent Entity,
Borrower, any other Loan Party or any Subsidiary), except:

 



 100 

 

 

(a)               transactions upon fair and reasonable terms which are no less
favorable to Borrower or such other Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate;

 

(b)               Restricted Payments permitted under Section 7.02;

 

(c)               transactions permitted by Section 7.04;

 

(d)               the Combination Transaction;

 

(e)               transactions constituting investments by Borrower or any
Subsidiary in any UJV that are not otherwise prohibited under the Loan
Documents; and

 

(f)                transactions permitted or approved in accordance with the
Related Party Transaction Policy.

 

ARTICLE VIII

FINANCIAL COVENANTS

 

So long as this Agreement is in effect, Borrower shall not permit or suffer:

 

SECTION 8.01. Ratio of Total Outstanding Indebtedness to Capitalization Value.
Total Outstanding Indebtedness to exceed sixty percent (60%) of Capitalization
Value, each measured as of the most recently ended calendar quarter; provided,
however, with respect to any fiscal quarter in which Borrower or any of its
Consolidated Businesses or UJVs have acquired Real Property Assets, the ratio of
Total Outstanding Indebtedness to Capitalization Value as of the end of such
fiscal quarter and the next three (3) succeeding fiscal quarters may increase to
65%, provided that such ratio does not exceed 60% as of the end of the fiscal
quarter immediately thereafter. For purposes of this Section 8.01 only:

 

(i)              Total Outstanding Indebtedness shall be adjusted by deducting
therefrom an amount equal to the lesser of (x) Total Outstanding Indebtedness
that by its terms is either (1) scheduled to mature (including by reason of the
election of the borrower of such debt to call such debt prior to its maturity)
on or before the date that is 24 months from the date of calculation, or (2)
convertible Debt with the right to put all or a portion thereof on or before the
date that is 24 months from the date of calculation, and (y) Unrestricted Cash
and Cash Equivalents;

 

(ii)           Capitalization Value shall be adjusted by deducting therefrom the
amount by which Total Outstanding Indebtedness is reduced under the immediately
preceding clause (i);

 

(iii)         for purposes of determining Capitalization Value costs and
expenses incurred during the applicable period with respect to acquisitions that
failed to close and were abandoned during such period shall not be deducted in
determining EBITDA; and

 



 101 

 

 

(iv)          for purposes of clause (i)(y) above, Unrestricted Cash and Cash
Equivalents shall be (x) adjusted to deduct therefrom $35,000,00010,000,000 and
(y) calculated without inclusion of Borrower’s Pro Rata Share of any Cash or
Cash Equivalents owned by any UJV.

 

SECTION 8.02. Ratio of Combined EBITDA to Fixed Charges. The ratio of Combined
EBITDA to Fixed Charges, each measured as of the most recently ended calendar
quarter, to be less than 1.50 to 1.00.

 

SECTION 8.03. Ratio of Unencumbered Combined EBITDA to Unsecured Interest
Expense. The ratio of Unencumbered Combined EBITDA to Unsecured Interest
Expense, each measured as of the most recently ended calendar quarter, to be
less than 1.50 to 1.00.

 

SECTION 8.04. Ratio of Unsecured Indebtedness to Capitalization Value of
Unencumbered Assets. Unsecured Indebtedness to exceed sixty percent (60%) of
Capitalization Value of Unencumbered Assets, each measured as of the most
recently ended calendar quarter; provided, however, with respect to any fiscal
quarter in which Borrower or any of its Consolidated Businesses or UJVs has
acquired Real Property Assets, the ratio of Unsecured Indebtedness to
Capitalization Value of Unencumbered Assets as of the end of such fiscal quarter
and the next three (3) succeeding fiscal quarters may increase to 65%, provided
that such ratio does not exceed 60% as of the end of the fiscal quarter
immediately thereafter. For purposes of this Section 8.04 only:

 

(i)              Unsecured Indebtedness shall be adjusted by deducting therefrom
an amount equal to the lesser of (x) Unsecured Indebtedness that by its terms is
either (1) scheduled to mature (including by reason of the election of the
borrower of such debt to call such debt prior to its maturity) on or before the
date that is 24 months from the date of calculation, or (2) convertible Debt
with the right to put all or a portion thereof on or before the date that is 24
months from the date of calculation, and (y) Unrestricted Cash and Cash
Equivalents or such lesser amount of Unrestricted Cash and Cash Equivalents as
Borrower shall specify solely for this purpose (the “Unsecured Indebtedness
Adjustment”);

 

(ii)           Capitalization Value of Unencumbered Assets shall be adjusted by
deducting therefrom the Unsecured Indebtedness Adjustment;

 

(iii)         for purposes of determining Capitalization Value of Unencumbered
Assets, costs and expenses incurred during the applicable period with respect to
acquisitions that failed to close and were abandoned during such period shall
not be deducted in determining EBITDA; and

 

(iv)          for purposes of clause (i)(y) above, Unrestricted Cash and Cash
Equivalents shall be (x) adjusted to deduct therefrom the sum of
$35,000,00010,000,000 plus the amount of any Unrestricted Cash and Cash
Equivalents used to determine the Secured Indebtedness Adjustment in Section
8.05, and (y) calculated without inclusion of Borrower’s Pro Rata Share of any
Cash or Cash Equivalents owned by any UJV.

 



 102 

 

 

SECTION 8.05. Ratio of Secured Indebtedness to Capitalization Value. The ratio
of Secured Indebtedness to Capitalization Value, each measured as of the most
recently ended calendar quarter, to exceed 50%. For purposes of this Section
8.05 only:

 

(i)              Secured Indebtedness shall be adjusted by deducting therefrom
an amount equal to the lesser of (x) Secured Indebtedness that by its terms is
either (1) scheduled to mature on (including by reason of the election of the
borrower of such debt to call such debt prior to its maturity) or before the
date that is 24 months from the date of calculation, or (2) convertible Debt
with the right to put all or a portion thereof on or before the date that is 24
months from the date of calculation, and (y) Unrestricted Cash and Cash
Equivalents or such lesser amount of Unrestricted Cash and Cash Equivalents as
Borrower shall specify solely for this purpose (the “Secured Indebtedness
Adjustment”);

 

(ii)           Capitalization Value shall be adjusted by deducting therefrom the
Secured Indebtedness Adjustment;

 

(iii)         for purposes of determining Capitalization Value, costs and
expenses incurred during the applicable period with respect to acquisitions that
failed to close and were abandoned during such period shall not be deducted in
determining EBITDA; and

 

(iv)          for purposes of clause (i)(y) above, Unrestricted Cash and Cash
Equivalents shall be (x) adjusted to deduct therefrom the sum of
$35,000,00010,000,000 plus the amount of any Unrestricted Cash and Cash
Equivalents used to determine the Unsecured Indebtedness Adjustment in Section
8.04, and (y) calculated without inclusion of Borrower’s Pro Rata Share of any
Cash or Cash Equivalents owned by any UJV.

 

SECTION 8.06. Debt of General Partner. Notwithstanding anything contained herein
to the contrary, any Debt of General Partner shall be deemed to be Debt of
Borrower (provided that the same shall be without duplication), for purposes of
calculating the financial covenants set forth in this Article VIII.

 



 103 

 

 

ARTICLE IX

EVENTS OF DEFAULT

 

SECTION 9.01. Events of Default. Any of the following events shall be an “Event
of Default”:

 

(1)               If Borrower shall fail to pay the principal of any Loans or
reimburse any drawing on a Letter of Credit as and when due; or fail to pay
interest accruing on any Loans as and when due and such failure to pay shall
continue unremedied for five (5) daysBanking Days after the due date of such
amount; or fail to pay any fee, Prepayment Premium or any other amount due under
this Agreement or any other Loan Document as and when due and such failure to
pay shall continue unremedied for five (5) daysBanking Days after notice by
Administrative Agent of such failure to pay;

 

(2)               If any representation or warranty made or deemed made by
Borrower or any other Loan Party in this Agreement or in any other Loan Document
or which is contained in any certificate, document, opinion, financial or other
statement furnished at any time under or in connection with a Loan Document
shall prove to have been incorrect in any material respect (or in any respect to
the extent qualified by Material Adverse Change or other materiality qualifier)
on or as of the date made or deemed made;

 

(3)               If Borrower shall fail (a) to perform or observe any term,
covenant or agreement contained in Section 6.01, 6.09(7), Article VII or Article
VIII; or (b) to perform or observe any term, covenant or agreement contained in
this Agreement or any other Loan Document (other than obligations specifically
referred to elsewhere in this Section 9.01) and such failure shall remain
unremedied for thirty (30) consecutive calendar days after the date upon which
Borrower has received written notice of such failure from Administrative Agent;
provided, however, that if any such default under clause (b) above cannot by its
nature be cured within such thirty (30) day grace period and so long as Borrower
shall have commenced cure within such thirty (30) day grace period and shall, at
all times thereafter, diligently prosecute the same to completion, Borrower
shall have an additional period to cure such default; provided, however, that,
in no event is the foregoing intended to effect an extension of any Maturity
Date;

 

(4)               If Borrower or any Subsidiary that owns, directly or
indirectly, any Unencumbered Asset, shall fail (a) to pay any Debt (other than
the payment obligations described in paragraph (1) of this Section 9.01 or
obligations that are Without Recourse to Borrower) the Recourse portion of which
to Borrower is an amount equal to or greater than Fifty Million Dollars
($50,000,000) when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) after the expiration of any applicable grace
period, or (b) to perform or observe any material term, covenant, or condition
under any agreement or instrument relating to any such Debt, when required to be
performed or observed, if the effect of such failure to perform or observe is to
accelerate, or to permit the acceleration of, after the giving of notice or the
lapse of time, or both (other than in cases where, in the judgment of the
Required Banks, meaningful discussions likely to result in (i) a waiver or cure
of the failure to perform or observe, or (ii) otherwise averting such
acceleration are in progress between Borrower and the obligee of such Debt), the
maturity of such Debt, or any such Debt shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled or otherwise
required prepayment, repurchase or defeasance not triggered by such failure, or
customary non-default events, such as mandatory prepayments triggered by asset
sales or casualty events), prior to the stated maturity thereof;

 



 104 

 

 

(5)               If Borrower, General Partner, any Guarantor or any other
Subsidiary (other than a Subsidiary that does not own, in whole or in part,
directly or indirectly, any Unencumbered Assets) shall (a) generally not, or be
unable to, or shall admit in writing its inability to, pay its debts as such
debts become due; (b) make an assignment for the benefit of creditors, petition
or apply to any tribunal for the appointment of a custodian, receiver or trustee
for it or a substantial part of its assets; (c) commence any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; (d) have had any such petition or application filed or any such
proceeding shall have been commenced, against it, in which an adjudication or
appointment is made or order for relief is entered, or which petition,
application or proceeding remains undismissed or unstayed for a period of sixty
(60) days or more; (e) be the subject of any proceeding under which all or a
substantial part of its assets may be subject to seizure, forfeiture or
divestiture by any governmental entity; (f) by any act or omission indicate its
consent to, approval of or acquiescence in any such petition, application or
proceeding or order for relief or the appointment of a custodian, receiver or
trustee for all or any substantial part of its property; or (g) suffer any such
custodianship, receivership or trusteeship for all or any substantial part of
its property, to continue undischarged for a period of sixty (60) days or more;

 

(6)               If one or more judgments, decrees or orders for the payment of
money in excess of Fifty Million Dollars ($50,000,000) in the aggregate shall be
rendered against Borrower, General Partner, any Guarantor or any other
Subsidiary that owns, directly or indirectly, any Unencumbered Asset, and any
such judgments, decrees or orders shall continue unsatisfied and in effect for a
period of sixty (60) consecutive days without being vacated, discharged,
satisfied or stayed or bonded pending appeal (excluding (x) amounts for which
insurance coverage has not been denied by the applicable carrier and (y)
judgments, decrees or orders in respect of Debt that is Without Recourse to
Borrower or General Partner), or such earlier date as any Person shall commence
enforcement of such judgment, decree or order;

 

(7)               If any of the following events shall occur or exist with
respect to any Plan or Multiemployer Plan (as applicable): (a) any Prohibited
Transaction; (b) any Reportable Event; (c) the filing under Section 4041 or
4041A of ERISA of a notice of intent to terminate any Plan or Multiemployer Plan
or the termination of any Plan or Multiemployer Plan; (d) the complete or
partial withdrawal from a Multiemployer Plan (or receipt of a notice under
Section 4219 of ERISA of withdrawal liability with respect to a Multiemployer
Plan) by Borrower, its Subsidiaries, General Partner or any ERISA Affiliate from
a Multiemployer Plan; (e) the determination that a Multiemployer Plan is in
“endangered status” or “critical status”; (f) the receipt of a notice from a
Multiemployer Plan that it is in “reorganization” or “insolvency”; (g) receipt
of notice of an application by the PBGC to institute proceedings under Section
4042 of ERISA for the termination of, or for the appointment of a trustee to
administer, any Plan or Multiemployer Plan, or the institution by the PBGC of
any such proceedings; (h) Borrower, its Subsidiaries, General Partner or any
ERISA Affiliate fails to meet the minimum funding standards under Section 412 of
the Code or a condition exists which gives rise to imposition of a lien under
Section 430(k) of the Code or Section 303(k) of ERISA, and in each case above,
if either (1) such event or conditions, if any, result in Borrower, its
Subsidiaries, General Partner or any ERISA Affiliate being subject to any tax,
penalty or other liability to a Plan, a Multiemployer Plan, the PBGC or
otherwise (or any combination thereof), which in the aggregate exceeds or is
reasonably likely to exceed TwentyFifty Million Dollars ($20,000,00050,000,000),
and the same continues unremedied or unpaid for a period of forty-five (45)
consecutive days or (2) such event or conditions, if any, is reasonably likely
to result in Borrower, its Subsidiaries, General Partner or any ERISA Affiliate
being subject to any tax, penalty or other liability to a Plan, a Multiemployer
Plan, the PBGC or otherwise (or any combination thereof), which in the aggregate
exceeds or may exceed TwentyFifty Million Dollars ($20,000,00050,000,000) and
such event or condition is unremedied, or such tax, penalty or other liability
is not reserved against or the payment thereof otherwise secured to the
reasonable satisfaction of Administrative Agent, for a period of forty-five (45)
consecutive days after notice from Administrative Agent;

 



 105 

 

 

(8)               If General Partner shall fail at any time to (i) maintain at
least one class of its common shares which has trading privileges on the New
York Stock Exchange or the American Stock Exchange or is the subject of price
quotations in the over-the-counter market as reported by the National
Association of Securities Dealers Automated Quotation System, or (ii) from and
after the date that General Partner’s election to qualify as a REIT under the
Code is effective, maintain its status as a self-directed and self-administered
REIT (provided that, General Partner shall elect to be taxed as a REIT under the
Code commencing with its 2018 taxable year (or, at the election of General
Partner, commencing with its 2017 taxable year)), and in either case such
failure shall remain unremedied for thirty (30) consecutive calendar days after
notice thereto;

 

(9)               Intentionally Omitted;

 

(10)           If at any time assets of Borrower or General Partner constitute
Plan assets for ERISA purposes (within the meaning of C.F.R. § 2510.3-101, as
modified by Section 3(32) of ERISA);

 

(11)           Intentionally Omitted;

 



 106 

 

 

 



(12)           If Borrower or any other Loan Party shall disavow, revoke or
terminate any Loan Document to which it is a party or shall otherwise challenge
or contest in any action, suit or proceeding in any court or before any
Governmental Authority the validity or enforceability of any Loan Document or
any Loan Document shall cease to be in full force and effect (except, in each
case, as a result of the express terms thereof or as Administrative Agent may
approve in writing);

 

(13)           If any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person will be deemed to
have “beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 40.0% of the total voting power
of the then outstanding voting stock of General Partner;

 

(14)           If, during any period of 12 consecutive months ending after the
Closing Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of General Partner (together with any new
trustees whose election by such Board of Trustees or whose nomination for
election by the shareholders of General Partner was approved by a vote of a
majority of the trustees then still in office who were either trustees at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Trustees of General Partner then in office;

 

(15)           If General Partner shall cease to own or control, directly or
indirectly, more than 50% of the outstanding Equity Interests of Borrower; or

 

(16)           If General Partner, or a Wholly Owned Subsidiary of General
Partner, shall cease to be the sole general partner of Borrower or shall cease
to have the sole and exclusive power to exercise all management and control over
Borrower substantively in the same manner as provided for in Borrower’s
partnership agreement as contained in the Form 10 most recently filed with the
SEC prior to the Escrow Date.

 

Notwithstanding the foregoing, in the event of a Default or Event of Default
arising as a result of the determination of any asset, Consolidated Business or
UJV as an Unencumbered Asset at any particular time of reference, if such
Default or Event of Default is capable of being cured solely by the exclusion of
such asset, Consolidated Business or UJV as an Unencumbered Asset, Borrower
shall be permitted a period not to exceed fifteen (15) days from the earlier of
(x) the date upon which a Responsible Officer of Borrower obtains knowledge of
such Default or Event of Default (as applicable) or (y) the date upon which
Borrower has received written notice of such Default or Event of Default from
Administrative Agent to remove such asset, Consolidated Business or UJV as an
Unencumbered Asset upon delivery by Borrower to Administrative Agent of each of
the following: (i) written notice thereof and (ii) a compliance certificate
excluding such asset, Consolidated Business or UJV as an Unencumbered Asset and
evidencing compliance with the financial covenants for the periods such asset,
Consolidated Business or UJV was determined to be an Unencumbered Asset.

 





107

 



 

SECTION 9.02. Remedies. If any Event of Default shall occur and be continuing,
Administrative Agent shall, (a) upon request of the Required Banks, by notice to
Borrower, (1) terminate the applicable Loan Commitments of such Banks, whereupon
such Loan Commitments shall terminate and such Banks (including the Swingline
Lenders and the Fronting Banks, as applicable) shall have no further obligation
to extend credit hereunder; and/or (2) declare the unpaid balance of the
applicable Loans, all interest thereon, any Prepayment Premium and all other
Guaranteed Obligations related to such Loans payable under this Agreement to be
forthwith due and payable, whereupon such balance, all such interest, any
Prepayment Premium and all such Guaranteed Obligations due under this Agreement
shall become and be forthwith due and payable, without presentment, demand,
protest, or further notice of any kind, all of which are hereby expressly waived
by Borrower; and/or (3) exercise any remedies provided in any of the Loan
Documents or by law; and/or (b) upon request of the Required Ratable Loan Banks,
require the deposit of Cash Collateral for the Letters of Credit pursuant to
Section 2.17(i); provided, however, that upon the occurrence of any Event of
Default specified in Section 9.01(5), the Loan Commitments shall automatically
terminate (and the Banks, the Swingline Lenders and the Fronting Banks shall
have no further obligation to extend credit hereunder) and the unpaid balance of
the Loans, all interest thereon, any Prepayment Premium and all other Guaranteed
Obligations payable under this Agreement shall automatically be and become
forthwith due and payable, and the obligations to deliver Cash Collateral for
the Letters of Credit pursuant to Section 2.17(i) shall automatically become
effective without presentment, demand, protest, or further notice of any kind,
all of which are hereby expressly waived by Borrower.

 

SECTION 9.03. Allocation of Proceeds.

 

(a)               If an Event of Default exists, all payments received by
Administrative Agent (or any Bank as a result of its exercise of remedies
permitted under Section 12.08) under any of the Loan Documents in respect of any
Guaranteed Obligations shall be applied in the following order and priority:

 

(i)                 to payment of that portion of the Guaranteed Obligations
constituting fees, indemnities, expenses and other amounts, including attorney
fees then due and payable in accordance with the Loan Documents, payable to
Administrative Agent in its capacity as such, each Fronting Bank in its capacity
as such and each Swingline Lender in its capacity as such, ratably among
Administrative Agent, the Fronting Banks and the Swingline Lenders in proportion
to the respective amounts described in this clause (i) payable to them;

 



108

 

 

(ii)              to payment of that portion of the Guaranteed Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Prepayment Premium) then due and payable to the Banks in accordance with the
Loan Documents, including reasonable attorney fees, ratably among the Banks in
proportion to the respective amounts described in this clause (ii) payable to
them;

 

(iii)            to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest on the Swingline Loans;

 

(iv)             to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and Prepayment Premiums on the Loans
and Reimbursement Obligations, ratably among the Banks and the Fronting Banks in
proportion to the respective amounts described in this clause (iv) payable to
them;

 

(v)               to payment of that portion of the Guaranteed Obligations
constituting unpaid principal of the Swingline Loans;

 

(vi)             to payment of that portion of the Guaranteed Obligations
constituting unpaid principal of the Loans, Reimbursement Obligations and other
Letter of Credit Liabilities and payment obligations then owing under Specified
Derivatives Contracts and Specified Cash Management Agreements, ratably among
the Banks, the Fronting Banks, the Specified Derivatives Providers and the
Specified Cash Management Banks in proportion to the respective amounts
described in this clause (vi) payable to them; provided, however, to the extent
that any amounts available for distribution pursuant to this clause are
attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to Administrative Agent to be held as
provided in Section 2.17(i); and

 

(vii)          the balance, if any, after all of the Guaranteed Obligations have
been indefeasibly paid in full, to Borrower or as otherwise required by
applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts and Specified Cash Management Agreements shall be excluded
from the application described above if Administrative Agent has not received
written notice thereof, together with such supporting documentation as
Administrative Agent may request, from the applicable Specified Derivatives
Provider or Specified Cash Management Bank, as the case may be. Each Specified
Derivatives Provider or Specified Cash Management Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Bank” party hereto.

 

SECTION 9.04. Performance by Administrative Agent. If Borrower or any other Loan
Party shall fail to perform any covenant, duty or agreement contained in any of
the Loan Documents, Administrative Agent may, after notice to Borrower, perform
or attempt to perform such covenant, duty or agreement on behalf of Borrower or
such other Loan Party after the expiration of any cure or grace periods set
forth herein. In such event, Borrower shall, at the request of Administrative
Agent, promptly pay any amount reasonably expended by Administrative Agent in
such performance or attempted performance to Administrative Agent, together with
interest thereon at the applicable Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither Administrative
Agent nor any Bank shall have any liability or responsibility whatsoever for the
performance of any obligation of Borrower under this Agreement or any other Loan
Document.

 



109

 

 

SECTION 9.05. Rights Cumulative.

 

(a)               The rights and remedies of Administrative Agent, the Fronting
Banks and the Banks under this Agreement and each of the other Loan Documents,
of the Specified Derivatives Providers under the Specified Derivatives
Contracts, and of the Specified Cash Management Banks under the Specified Cash
Management Agreements, shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under applicable law. In
exercising their respective rights and remedies Administrative Agent, the
Fronting Banks, the Banks, the Specified Derivatives Providers and the Specified
Cash Management Banks may be selective and no failure or delay by any such
Person in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

 

(b)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against Borrower and the other Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, Administrative Agent in accordance with Article X for
the benefit of all of the Banks and the Fronting Banks; provided that the
foregoing shall not prohibit (i) Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (ii) a
Fronting Bank or Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as a Fronting Bank or Swingline
Lender, as the case may be) hereunder or under the other Loan Documents,
(iii) any Specified Derivatives Provider or Specified Cash Management Bank from
exercising the rights and remedies that inure to its benefit under any Specified
Deriviatives Contract or Specified Cash Management Agreement, as applicable,
(iv) any Bank from exercising setoff rights in accordance with Section 12.08
(subject to the terms of Section 10.15), or (v) any Bank from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Required Banks shall have the rights otherwise ascribed to Administrative Agent
pursuant to Article X and (y) in addition to the matters set forth in clauses
(ii), (iii) and (iv) of the preceding proviso and subject to Section 10.15, any
Bank may, with the consent of the Required Banks, enforce any rights and
remedies available to it and as authorized by the Required Banks.

 



110

 

 

ARTICLE X

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

 

SECTION 10.01. Appointment, Powers and Immunities of Administrative Agent. Each
Bank hereby irrevocably appoints and authorizes Administrative Agent to act as
its agent hereunder and under any other Loan Document with such powers as are
specifically delegated to Administrative Agent by the terms of this Agreement
and any other Loan Document, together with such other powers as are reasonably
incidental thereto. Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and any
other Loan Document or required by law, and shall not by reason of this
Agreement be a fiduciary or trustee for any Bank except to the extent that
Administrative Agent acts as an agent with respect to the receipt or payment of
funds (nor shall Administrative Agent have any fiduciary duty to Borrower nor
shall any Bank have any fiduciary duty to Borrower or to any other Bank).
Administrative Agent shall not be responsible to the Banks for any recitals,
statements, representations or warranties made by Borrower or any officer,
partner or official of Borrower or any other Person contained in this Agreement
or any other Loan Document, or in any certificate or other document or
instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document, or for the value, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein, for the perfection or priority of any Lien
securing the Guaranteed Obligations or for any failure by Borrower to perform
any of its obligations hereunder or thereunder. None of Administrative Agent,
its Affiliates or its or its Affiliates’ officers, directors, employees, agents,
trustees, administrators, managers, advisors or representatives (collectively,
the “Related Parties”): (a) makes any warranty or representation to any Bank,
any Fronting Bank or any other Person, or shall be responsible to any Bank, any
Fronting Bank or any other Person for any statement, warranty or representation
made or deemed made by Borrower, any other Loan Party or any other Person in or
in connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of Borrower or other Persons, or to inspect the property,
books or records of Borrower or any other Person; and (c) shall incur any
liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. Administrative
Agent may employ agents and attorneys-in-fact and shall not be responsible,
except as to money or securities received by it or its authorized agents, for
the negligence or misconduct (as finally determined by a court of competent
jurisdiction) of any such agents or attorneys-in-fact selected by it with
reasonable care. Neither Administrative Agent nor any of its directors,
officers, employees or agents shall be liable or responsible for any action
taken or omitted to be taken by it or them hereunder or under any other Loan
Document or in connection herewith or therewith, except for its or their own
gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction). Borrower shall pay any fee agreed to by Borrower and
Administrative Agent with respect to Administrative Agent’s services hereunder.
Notwithstanding anything to the contrary contained in this Agreement,
Administrative Agent agrees with the Banks that Administrative Agent shall
perform its obligations under this Agreement in good faith according to the same
standard of care as that customarily exercised by it in administering its own
revolving credit loans.

 



111

 

 

SECTION 10.02. Reliance by Administrative Agent. Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telefax or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent.
Administrative Agent may deem and treat each Bank as the holder of the Loan made
by it for all purposes hereof and shall not be required to deal with any Person
who has acquired a participation in any Loan or participation from a Bank. As to
any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Banks, and such instructions of the Required Banks and any
action taken or failure to act pursuant thereto shall be binding on all of the
Banks and any other holder of any of the Guaranteed Obligations; provided,
however, that, notwithstanding anything in this Agreement to the contrary,
Administrative Agent shall not be required to take any action which exposes
Administrative Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or applicable law. Without limiting the
foregoing, no Bank shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or refraining
from acting under this Agreement or any of the other Loan Documents in
accordance with the instructions of the Required Banks, or where applicable, all
of the Banks.

 

SECTION 10.03. Defaults. Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or Event of Default (other than an
Event of Default pursuant to Section 9.01(1)) unless Administrative Agent has
received notice from a Bank or Borrower specifying such Default or Event of
Default and stating that such notice is a “Notice of Default.” In the event that
Administrative Agent receives a Notice of Default, Administrative Agent shall
give prompt notice thereof to the Banks. Administrative Agent, following
consultation with the Banks, shall (subject to Section 9.02, Section 10.07 and
Section 12.02) take such action with respect to such Default or Event of Default
which is continuing as shall be directed by the Required Banks; provided that,
unless and until Administrative Agent shall have received such directions,
Administrative Agent may take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable in
the best interest of the Banks; and provided further that Administrative Agent
shall not (subject to Section 9.02) send a notice of Default, Event of Default
or acceleration to Borrower without the approval of the Required Banks. In no
event shall Administrative Agent be required to take any such action which it
determines to be contrary to law. If any Bank (excluding the Bank which is also
serving as Administrative Agent) becomes aware of any Default or Event of
Default, it shall promptly send to Administrative Agent such a “Notice of
Default”; provided, a Bank’s failure to provide such a “Notice of Default” to
Administrative Agent shall not result in any liability of such Bank to any other
party to any of the Loan Documents.

 



112

 

 

SECTION 10.04. Rights of Agent as a Bank. With respect to its Loan Commitment
and the Loan provided by it, each Person serving as an Agent in its capacity as
a Bank hereunder shall have the same rights and powers hereunder as any other
Bank and may exercise the same as though it were not acting as such Agent, and
the term any “Bank” or “Banks” shall include each Person serving as an Agent in
its capacity as a Bank. Each Person serving as an Agent and its Affiliates may
(without having to account therefor to any Bank) accept deposits from, lend
money to (on a secured or unsecured basis), and generally engage in any kind of
banking, trust or other business with, Borrower (and any Affiliates of Borrower)
as if it were not acting as such Agent. The Fronting Banks and the Banks
acknowledge that, pursuant to such business activities, an Agent or its
Affiliates may receive information regarding Borrower and its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that no Agent shall be under any
obligation to provide such information to the Fronting Banks or the Banks.

 

SECTION 10.05. Indemnification of Agents. Each Bank agrees to indemnify each
Agent (to the extent not reimbursed under Section 12.04 or under the applicable
provisions of any other Loan Document, but without limiting the obligations of
Borrower under Section 12.04 or such provisions), for its Pro Rata Share of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in any way relating to or arising out of this Agreement, any other Loan Document
or any other documents contemplated by or referred to herein or the transactions
contemplated hereby or thereby (including, without limitation, the costs and
expenses which Borrower is obligated to pay under Section 12.04) or under the
applicable provisions of any other Loan Document or the enforcement of any of
the terms hereof or thereof or of any such other documents or instruments;
provided that no Bank shall be liable for (1) any of the foregoing to the extent
they arise from the gross negligence or willful misconduct (as finally
determined by a court of competent jurisdiction) of the party to be indemnified,
(2) any loss of principal or interest with respect to the Loan of any Bank
serving as an Agent or (3) any loss suffered by such Agent in connection with a
swap or other interest rate hedging arrangement entered into with Borrower, and
that no action taken in accordance with the written directions of the Required
Banks (or all of the Banks, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder or under the other Loan Documents and the
termination of this Agreement.

 



113

 

 

SECTION 10.06. Non-Reliance on Agents and Other Banks. Each of the Banks and the
Fronting Banks expressly acknowledges and agrees that no Agent nor any of its
respective Related Parties has made any representations or warranties to such
Fronting Bank or such Bank and that no act by any Agent hereafter taken,
including any review of the affairs of General Partner, Borrower, any other Loan
Party or any other Subsidiary or Affiliate, shall be deemed to constitute any
such representation or warranty by any Agent to a Fronting Bank or any Bank.
Each of the Banks and the Fronting Banks acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon any
Agent, any other Bank or counsel to Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of General
Partner, Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of General Partner, Borrower, the other Loan Parties, the
other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each of the Banks and the Fronting Banks also acknowledges that it will,
independently and without reliance upon any Agent, any other Bank or counsel to
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. No Agent shall be required to keep itself informed as
to the performance or observance by Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of,
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Banks and the Fronting Banks by Administrative Agent under this Agreement
or any of the other Loan Documents, Administrative Agent shall have no duty or
responsibility to provide any Bank or Fronting Bank with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of General Partner, Borrower, any other Loan Party
or any other Affiliate thereof which may come into possession of Administrative
Agent or any of its Related Parties. Each of the Banks and the Fronting Banks
acknowledges that Administrative Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to
Administrative Agent and is not acting as counsel to any Bank or Fronting Bank.

 

SECTION 10.07. Failure of Administrative Agent to Act. Except for action
expressly required of Administrative Agent hereunder, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include Cash Collateral) of
the indemnification obligations of the Banks under Section 10.05 in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. If any indemnity furnished by the
Banks to Administrative Agent for any purpose shall, in the reasonable opinion
of Administrative Agent, be insufficient or become impaired, Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.

 



114

 

 

SECTION 10.08. Resignation or Removal of Administrative Agent. If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Banks may, to the extent permitted by
applicable law, by notice in writing to Borrower and such Person remove such
Person as Administrative Agent and appoint a successor; provided, however, that
so long as no Default under Section 9.01(1) or Section 9.01(5) or Event of
Default exists, such appointment shall be subject to Borrower’s approval (such
approval not to be unreasonably withheld or delayed) (except that Borrower
shall, in all events, be deemed to have approved each Bank and any of its
Affiliates as a successor Administrative Agent). If no such successor shall have
been so appointed by the Required Banks and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Banks)
(the “Removal Closing Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Closing Date.
Administrative Agent may resign at any time as Administrative Agent under the
Loan Documents by giving written notice thereof to the Banks and Borrower. Upon
any such resignation, the Required Banks shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default
under Section 9.01(1) or Section 9.01(5) or Event of Default exists, be subject
to Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that Borrower shall, in all events, be deemed to have approved
each Bank and any of its Affiliates as a successor Administrative Agent). If no
successor Administrative Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within 30 days after the current Administrative Agent’s giving of notice of
resignation, then the current Administrative Agent may, on behalf of the Banks
and the Fronting Banks, appoint a successor Administrative Agent, which shall be
a Bank, if any Bank shall be willing to serve, and otherwise shall be a
Qualified Institution; provided that if Administrative Agent shall notify
Borrower and the Banks that no Bank has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice.
As of the Removal Closing Date or the effectiveness of such resignation, as
applicable, (1) Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through
Administrative Agent shall instead be made to each Bank and the Fronting Banks
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such the Banks and
the Fronting Banks so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
Administrative Agent as if each such Bank or Fronting Bank were itself
Administrative Agent. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. Any resignation by or removal of an
Administrative Agent shall also constitute the resignation or removal as a
Fronting Bank and as the Swingline BankLender by the Bank then acting as
Administrative Agent (the “Resigning Bank”). Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning Bank
shall be discharged from all duties and obligations of a Fronting Bank and the
Swingline Lenders hereunder and under the other Loan Documents and (ii) the
successor Fronting Bank shall issue letters of credit in substitution for all
Letters of Credit issued by the Resigning Bank as Fronting Bank outstanding at
the time of such succession (which letters of credit issued in substitutions
shall be deemed to be Letters of Credit issued hereunder) or make other
arrangements satisfactory to the Resigning Bank to effectively assume the
obligations of the Resigning Bank with respect to such Letters of Credit. After
any Administrative Agent’s resignation or removal hereunder as Administrative
Agent, the provisions of this Article X shall continue to inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under the Loan Documents.

 



115

 

 

SECTION 10.09. Amendments Concerning Agency Function. Notwithstanding anything
to the contrary contained in this Agreement, no Agent shall be bound by any
waiver, amendment, supplement or modification of this Agreement or any other
Loan Document which affects its duties, rights, and/or function hereunder or
thereunder unless it shall have given its prior written consent thereto.

 

SECTION 10.10. Liability of Administrative Agent. Administrative Agent shall not
have any liabilities or responsibilities to Borrower on account of the failure
of any Bank to perform its obligations hereunder or to any Bank on account of
the failure of Borrower to perform its obligations hereunder or under any other
Loan Document.

 

SECTION 10.11. Transfer of Agency Function. Without the consent of Borrower or
any Bank, Administrative Agent may at any time or from time to time transfer its
functions as Administrative Agent hereunder to any of its offices wherever
located in the United States, provided that Administrative Agent shall promptly
notify in writing Borrower and the Banks thereof.

 

SECTION 10.12. Non-Receipt of Funds by Administrative Agent. Unless
Administrative Agent shall have received notice from a Bank or Borrower (either
one as appropriate being the “Payor”) prior to the date on which such Bank is to
make payment hereunder to Administrative Agent of the proceeds of a Loan or
Borrower is to make payment to Administrative Agent, as the case may be (either
such payment being a “Required Payment”), which notice shall be effective upon
receipt, that the Payor will not make the Required Payment in full to
Administrative Agent, Administrative Agent may assume that the Required Payment
has been made in full to Administrative Agent on such date, and Administrative
Agent in its sole discretion may, but shall not be obligated to, in reliance
upon such assumption, make the amount thereof available to the intended
recipient on such date. If and to the extent the Payor shall not have in fact so
made the Required Payment in full to Administrative Agent, the recipient of such
payment shall repay to Administrative Agent forthwith on demand such amount made
available to it together with interest thereon, for each day from the date such
amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount, at the customary rate set by
Administrative Agent for the correction of errors among the Banks for three (3)
Banking Days and thereafter at the Base Rate.

 



116

 

 

SECTION 10.13. Taxes.

 

(a)               Payments Free of Taxes. Any and all payments by or on account
of any obligation of Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 10.13) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

(b)               Payment of Other Taxes by Borrower. Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of Administrative Agent timely reimburse it for, Other Taxes.

 

(c)               Evidence of Payments. As soon as practicable after any payment
of Taxes by Borrower to a Governmental Authority pursuant to this Section 10.13,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

 

(d)               Indemnification by Borrower. Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Recipient
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

(e)               Indemnification by Banks. Each Bank shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Bank's failure to comply with the provisions of Section
12.05(b) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Bank, in each case, that are payable or paid
by Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Bank by Administrative Agent shall be conclusive absent manifest error.
Each Bank hereby authorizes Administrative Agent to set off and apply any and
all amounts at any time owing to such Bank under any Loan Document or otherwise
payable by Administrative Agent to such Bank from any other source against any
amount due to Administrative Agent under this paragraph (e).

 



117

 

 

(f)                Status of Banks. (i) Any Bank that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower and Administrative Agent, at
the time or times reasonably requested by Borrower or Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Bank, if
reasonably requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Bank is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 10.13(f)(ii)(A),(B) and (D) below) shall not be required if in the
applicable Bank's reasonable judgment such completion, execution or submission
would subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

 

(ii)                    Without limiting the generality of the foregoing, in the
event that Borrower is a U.S. Person,

 

(A)             any Bank that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of Borrower or Administrative Agent), an executed IRS Form W-9
certifying that such Bank is exempt from U.S. Federal backup withholding tax;

 

(B)              any Foreign Bank shall, to the extent it is legally entitled to
do so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

 

(1)               in the case of a Foreign Bank claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an executed IRS Form W-8BEN or
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the "business profits" or "other income" article of
such tax treaty;

 



118

 

 

(2)               in the case of a Foreign Bank claiming that its extension of
credit will generate U.S. effectively connected income, an executed IRS Form
W-8ECI;

 

(3)               in the case of a Foreign Bank claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Bank is not a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, a "10 percent shareholder" of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a "controlled foreign corporation" within the
meaning of Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) an executed IRS Form W-8BEN or W-8BEN-E; or

 

(4)               to the extent a Foreign Bank is not the beneficial owner, an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Bank is a partnership and one or more direct or indirect partners of
such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-4 on behalf of each such direct and indirect partner;

 

(C)              any Foreign Bank shall, to the extent it is legally entitled to
do so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

 



119

 

 

(D)             if a payment made to a Bank under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Bank has complied with such Bank's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), "FATCA" shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

(g)               Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 10.13
(including by the payment of additional amounts pursuant to this Section 10.13),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 10.13 with respect
to the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will any indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place such indemnified party in a less
favorable net after-Tax position than such indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to, or to apply for or seek a refund of any Taxes on behalf of,
any indemnifying party or any other Person.

 



120

 

 

(h)               Survival. Each party's obligations under this Section 10.13
shall survive the resignation or replacement of Administrative Agent or any
assignment of rights by, or the replacement of, a Bank, the termination of the
Loan Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)                 Defined Terms. For purposes of this Section 10.13, the term
“Bank” includes any Fronting Bank or Designated BankLender and the term
“applicable law” includes FATCA.

 

SECTION 10.14. Pro Rata Treatment. Except to the extent otherwise provided:

 

(a)               each borrowing of Ratable Loans from the Ratable Loan Banks
under Sections 2.01(b), 2.03(b)(3) and 2.17(h) shall be made from the Ratable
Loan Banks, each payment of the fees under Sections 2.08, and 2.17(g)(i) and
2.18 shall be made for the account of the Ratable Loan Banks, and each
termination or reduction of the amount of the Ratable Loan Commitments under
Section 2.16(a) shall be applied to the respective Ratable Loan Commitments of
the Ratable Loan Banks, according to the amounts of their respective Pro Rata
Shares;

 

(b)               each payment or prepayment of principal of Ratable Loans shall
be made for the account of the Ratable Loan Banks according to the amounts of
their respective Pro Rata Shares; provided that, subject to Section 12.20, if
immediately prior to giving effect to any such payment in respect of any Ratable
Loans the outstanding principal amount of the Ratable Loans shall not be held by
the Ratable Loan Banks in accordance with their respective Pro Rata Shares in
effect at the time such Ratable Loans were made, then such payment shall be
applied to the Ratable Loans in such manner as shall result, as nearly as is
practicable, in the outstanding principal amount of the Ratable Loans being held
by the Ratable Loan Banks according to the amounts of their respective Pro Rata
Shares;

 

(c)               each payment of interest on Ratable Loans shall be made for
the account of the Ratable Loan Banks pro rata in accordance with the amounts of
interest on such Ratable Loans then due and payable to the respective Ratable
Loan Bank;

 

(d)               each borrowing of a tranche of Term Loans from the applicable
tranche of Term Loan Banks under Sections 2.01(d) shall be made from the
applicable Term Loan Banks, each payment of the fees under Sections 2.08 shall
be made for the account of the the applicable tranche of Term Loan Banks, and
each termination or reduction of the amount of a tranche of Term Loans
Commitments under Section 2.16(a) shall be applied to the respective tranche of
Term Loan Commitments of the applicable Term Loan Banks, according to the
amounts of their respective Pro Rata Shares of such tranche;

 



121

 

 

(e)               each payment or prepayment of principal of any tranche of Term
Loans shall be made for the account of the applicable Term Loan Banks according
to the amounts of their respective Pro Rata Shares of such tranche; provided
that, subject to Section 12.20, if immediately prior to giving effect to any
such payment in respect of any tranche of Term Loans the outstanding principal
amount of the Term Loans of such tranche shall not be held by the Term Loan
Banks in accordance with their respective Pro Rata Shares in effect at the time
such Term Loan Loans of such tranche were made, then such payment shall be
applied to such tranche of the Term Loans in such manner as shall result, as
nearly as is practicable, in the outstanding principal amount of the Terms Loans
of such tranche being held by the Term Loan Banks of such tranche in accordance
with such respective Pro Rata Shares;

 

(f)                each payment of interest on a tranche of Term Loans shall be
made for the account of the applicable tranche of Term Loan Banks according to
the amounts of their respective Pro Rata Shares of such tranche, as applicable,
then due and payable to the respective Term Loan Banks;

 

(g)               the Conversion and Continuation of Ratable Loans or a tranche
of Term Loans (other than Conversions provided for by Sections 3.01, 3.02, 3.03
and 3.04) shall be made pro rata among the Ratable Loan Banks or tranche of Term
Loan Banks, as applicable, according to the amounts of their respective Pro Rata
Shares;

 

(h)               the Ratable Loan Banks’ participation in, and payment
obligations in respect of, Swingline Loans under Section 2.03(b)(4) shall be in
accordance with their respective Pro Rata Shares; and

 

(i)                 the Ratable Loan Banks’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.17(h) shall be in
accordance with their respective Pro Rata Shares.

 

SECTION 10.15. Sharing of Payments Among Banks. If a Bank shall obtain payment
of any principal of or interest on any Loan made by it through the exercise of
any right of setoff, banker’s lien or counterclaim, or by any other means
(including direct payment), and such payment results in such Bank receiving a
greater payment than it would have been entitled to had such payment been paid
directly to Administrative Agent for disbursement to the Banks, then such Bank
shall promptly purchase for cash from the other Banks participations in the
Loans made by the other Banks in such amounts, and make such other adjustments
from time to time as shall be equitable to the end that all of the Banks shall
share ratably the benefit of such payment; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Bank as consideration for the assignment
of or sale of a participation in any of its Loans or participations in Letters
of Credit to any assignee or participant, other than to Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). To such end the Banks shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. Borrower agrees that any
Bank so purchasing a participation in the Loans made by other Banks may exercise
all rights of setoff, banker’s lien, counterclaim or similar rights with respect
to such participation. Nothing contained herein shall require any Bank to
exercise any such right or shall affect the right of any Bank to exercise, and
retain the benefits of exercising, any such right with respect to any other
indebtedness of Borrower.

 



122

 

 

SECTION 10.16. Possession of Documents. Each Bank shall keep possession of its
own Notes. Administrative Agent shall hold all the other Loan Documents and
related documents in its possession and maintain separate records and accounts
with respect thereto, and shall permit the Banks and their representatives
access at all reasonable times to inspect such Loan Documents, related
documents, records and accounts.

 

SECTION 10.17. Syndication Agents and Documentation Agents. The Banks serving as
Syndication Agents or Documentation Agents shall have no duties or obligations
in such capacities. In addition, in acting as an Agent, no Bank will have any
responsibility except as set forth herein and shall in no event be subject to
any fiduciary or other implied duties.

 

SECTION 10.18. Rates. Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Base Rate”.

 

SECTION 10.19. Certain ERISA Matters.

 

(a)               Each Bank (x) represents and warrants, as of the date such
Person became a Bank party hereto, that, and (y) covenants, from the date such
Person became a Bank party hereto to the date such Person ceases being a Bank
party hereto, for the benefit of, Administrative Agent, each Lead Arranger and
each Bookrunner and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of Borrower, that at least one of the following is
and will be true:

 

(i)such Bank is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the Loan
Commitments or this Agreement;

 

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, this Agreement, and, with respect to a Ratable Loan
Bank, the Ratable Loan Commitments;

 



123

 

 

(iii)(A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, this Agreement
and, with respect to a Ratable Loan Bank, the Ratable Loan Commitments, (C) the
entrance into, participation in, administration of and performance of the Loans,
this Agreement and, with respect to a Ratable Loan Bank, the Ratable Loan
Commitments satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
this Agreement and, with respect to a Ratable Loan Bank, the Ratable Loan
Commitments; or

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between Administrative Agent, in its sole discretion, and such Bank.

 

(b)               In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Bank or (2) a Bank
has provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Bank further
(x) represents and warrants, as of the date such Person became a Bank party
hereto, and (y) covenants, from the date such Person became a Bank party hereto
to the date such Person ceases being a Bank party hereto, for the benefit of,
Administrative Agent, each Lead Arranger, each Bookrunner and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of
Borrower or any other Loan Party, that none of Administrative Agent, any Lead
Arranger or any Bookrunner or any of their respective Affiliates is a fiduciary
with respect to the assets of such Bank involved in such Bank’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Loan Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 



124

 

 

 

ARTICLE XI

NATURE OF OBLIGATIONS

 

SECTION 11.01. Absolute and Unconditional Obligations. Borrower acknowledges and
agrees that its obligations and liabilities under this Agreement and under the
other Loan Documents shall be absolute and unconditional irrespective of (1) any
lack of validity or enforceability of any of the Guaranteed Obligations, any
Specified Derivative Contract, any Specified Cash Management Agreement, any Loan
Documents, or any agreement or instrument relating thereto; (2) any change in
the time, manner or place of payment of, or in any other term in respect of, all
or any of the Guaranteed Obligations, or any other amendment or waiver of or
consent to any departure from any Loan Documents or any other documents or
instruments executed in connection with or related to the Guaranteed
Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Guaranteed Obligations; or (4) any other
circumstances which might otherwise constitute a defense available to, or a
discharge of, Borrower or any other Person in respect of the Guaranteed
Obligations.

 

The obligations and liabilities of Borrower under this Agreement and the other
Loan Documents shall not be conditioned or contingent upon the pursuit by any
Bank or any other Person at any time of any right or remedy against Borrower,
any other Loan Party or any other Person which may be or become liable in
respect of all or any part of the Guaranteed Obligations or against any
collateral or security or guarantee therefor or right of setoff with respect
thereto.

 

SECTION 11.02. Non-Recourse to Principals and General Partner. This Agreement
and the obligations hereunder and under the other Loan Documents are fully
recourse to Borrower and the Guarantors. Unless General Partner becomes a
Guarantor pursuant to Section 6.10 and subject to the limitations described
below in this Section 11.02, notwithstanding anything to the contrary contained
in this Agreement, in any of the other Loan Documents, or in any other
instruments, certificates, documents or agreements executed in connection with
the Loans (all of the foregoing, for purposes of this Section, hereinafter
referred to, individually and collectively, as the “Relevant Documents”), and
notwithstanding any applicable law that would make General Partner liable for
the debts or obligations of Borrower, including as a general partner, no
recourse under or upon any Obligation, representation, warranty, promise or
other matter whatsoever shall be had against any of the Principals or General
Partner, and each Bank expressly waives and releases, on behalf of itself and
its successors and assigns, all right to assert any liability whatsoever under
or with respect to the Relevant Documents against, or to satisfy any claim or
obligation arising thereunder against, any of the Principals or General Partner
or out of any assets of the Principals or General Partner, provided, however,
that nothing in this Section shall be deemed to (1) release Borrower from any
liability pursuant to, or from any of its obligations under, the Relevant
Documents, or from liability for its fraudulent actions or fraudulent omissions;
(2) release General Partner from personal liability arising outside of the terms
of this Agreement for its, his or her own fraudulent actions, fraudulent
omissions, misappropriation of funds, rents or insurance proceeds, gross
negligence or willful misconduct; (3) constitute a waiver of any obligation
evidenced or secured by, or contained in, the Relevant Documents or affect in
any way the validity or enforceability of the Relevant Documents; or (4) limit
the right of Administrative Agent and/or the Banks to proceed against or realize
upon any collateral hereafter given for the Loans and Letters of Credit or any
and all of the assets of Borrower (notwithstanding the fact that General Partner
has an ownership interest in Borrower and, thereby, an interest in the assets of
Borrower) or to name Borrower (or, to the extent that the same are required by
applicable law or are determined by a court to be necessary parties in
connection with an action or suit against Borrower or any collateral hereafter
given for the Loans, General Partner) as a party defendant in, and to enforce
against any collateral hereafter given for the Loans and/or assets of Borrower
any judgment obtained by Administrative Agent and/or the Banks with respect to,
any action or suit under the Relevant Documents so long as no judgment shall be
taken (except to the extent taking a judgment is required by applicable law or
determined by a court to be necessary to preserve Administrative Agent’s and/or
the Banks’ rights against any collateral hereafter given for the Loans or
Borrower, but not otherwise) or shall be enforced against General Partner or its
assets.

 



 125 

 

 

ARTICLE XII

MISCELLANEOUS

 

SECTION 12.01. Binding Effect of Request for Advance. Borrower agrees that, by
its acceptance of any advance of proceeds of the Loans under this Agreement or
the issuance of any Letter of Credit, it shall be bound in all respects by the
request for advance or Letter of Credit submitted on its behalf in connection
therewith with the same force and effect as if Borrower had itself executed and
submitted the request for advance or Letter of Credit and whether or not the
request for advance is executed and/or submitted by an authorized person.

 

SECTION 12.02. Amendments and Waivers.

 

(a)               Generally. No amendment or material waiver of any provision of
this Agreement or any other Loan Document nor consent to any material departure
by Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Banks and, solely for purposes of its
acknowledgment thereof, Administrative Agent (and, in the case of an amendment
to any Loan Document, the written consent of each Loan Party a party thereto),
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that subject to the
immediately following subsection (b):

 

(i)              any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Ratable Loan Banks, and not any
other Banks, may be amended, and the performance or observance by Borrower or
any other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Required Ratable Loan Banks
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto);

 



 126 

 

 

(ii)             any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Term A-1 Banks, and not any other
Banks, may be amended, and the performance or observance by Borrower or any
other Loan Party or any Subsidiary of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Required Term A-1 Loan Banks
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto); and

 

(iii)            any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Term A-2 Banks, and not any other
Banks, may be amended, and the performance or observance by Borrower or any
other Loan Party of any such terms may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, and only
with, the written consent of the Required Term A-2 Loan Banks (and, in the case
of an amendment to any Loan Document, the written consent of each Loan Party a
party thereto).

 

(b)               Additional Bank Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall do any of the following:

 

(i)              forgive or reduce the principal of, or interest on, the Loans
or any fees or Prepayment Premium due hereunder or any other amount due
hereunder or under any other Loan Document (other than a waiver of default
interest and changes in calculation of the ratio of Total Outstanding
Indebtedness to Capitalization Value that may indirectly affect pricing), in
each case, without the written consent of each Bank directly and adversely
affected thereby;

 

(ii)             change the definition of “Ratable Loan Maturity Date”, or
otherwise postpone any date on which a, or forgive any, scheduled payment of
principal of any Ratable Loans, fees payable to the Ratable Loan Banks or any
other Obligations owing to the Ratable Loan Banks, or permit the expiration date
of any Letter of Credit to be later than the first anniversary of the Ratable
Loan Maturity Date, in each case, without the written consent of each Ratable
Loan Bank directly and adversely affected thereby;

 

(iii)            change the definition of “Term A-1 Loan Maturity Date” or
otherwise postpone any date on which a, or forgive any, scheduled payment of
principal of the Term A-1 Loans, fees payable to any Term A-1 Banks or any other
Obligations owing to the Term A-1 Banks (excluding mandatory prepayments, if
any), in each case, without the written consent of each Term A-1 Bank directly
and adversely affected thereby;

 



 127 

 

 

(iv)            change the definition of “Term A-2 Loan Maturity Date” or
otherwise postpone any date on which a, or forgive any, scheduled payment of
principal of the Term A-2 Loans, fees or Prepayment Premium payable to any Term
A-2 Banks or any other Obligations owing to the Term A-2 Banks (excluding
mandatory prepayments, if any), in each case, without the written consent of
each Term A-2 Bank directly and adversely affected thereby;

 

(v)             change the definition of Pro Rata Share or change Section 10.14
or 10.15 in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Bank directly and adversely affected
thereby;

 

(vi)            amend this Section 12.02 without the written consent of each
Bank directly and adversely affected thereby;

 

(vii)           increase or decrease the Ratable Loan Commitment, Term A-1 Loan
Commitment or Term A-2 Loan Commitment of any Bank or subject any of the Banks
to any additional obligations without the written consent of such Bank (other
than pursuant to Section 2.16(c) or Section 3.07 and except for a ratable
decrease in the Ratable Loan Commitments of all Ratable LendersLoan Banks, the
Term A-1 Loan Commitments of all Term A-1 Banks or the Term A-2 Loan Commitments
of all Term A-2 Banks, as applicable);

 

(viii)          waive any default in payment under paragraph (1) of Section 9.01
or any default under paragraph (5) of Section 9.01 with respect to Borrower, any
other Loan Party or General Partner, in each case, without the written consent
of all of the Banks;

 

(ix)            release all or substantially all of the Guarantors (other than
as provided in Section 6.10) without the written consent of all of the Banks;

 

(x)             change the definition of Required Banks or except as otherwise
provided in the following clause (xi), make any other modification that reduces
the number or percentage of the Banks required to make any determinations or
waive any rights hereunder or to modify any provision hereof without the written
consent of all of the Banks;

 

(xi)             change (i) the definition of the term “Required Ratable Loan
Banks” or modify the Loan Documents in any other manner that reduces the number
or percentage of the Ratable Loan Banks required to make any determinations or
waive any rights hereunder or to modify any provision hereof solely with respect
to the Ratable Loan Banks without the written consent of each Ratable Loan Bank,
(ii) the definition of the term “Required Term A-1 Loan Banks” or modify in any
other manner the number or percentage of the Term A-1 Banks required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Term A-1 Bank or (iii) the definition of the
term “Required Term A-2 Loan Banks” or modify in any other manner the number or
percentage of the Term A-1 Banks required to make any determinations or waive
any rights hereunder or to modify any provision hereof without the written
consent of each Term A-1 Bank; or

 



 128 

 

 

(xii)           permit the assignment or transfer by Borrower of any of its
rights or obligations hereunder or under any other Loan Document except in a
transaction permitted (with or without the Required Banks’ consent) pursuant to
Section 7.01 without the written consent of all of the Banks; and

 

provided further, that (A) an amendment, waiver or consent relating to the time
specified for payment of principal, interest and fees with respect to Bid Rate
Loans shall only be binding if in writing and signed by the affected Bank or
Designated Lender and (B) an amendment, waiver or consent relating to the
Swingline Loans or the Letters of Credit (including any letter of credit
application; provided that the provisions of this Agreement shall prevail if
there is an inconsistency between this Agreement and such amendment, waiver or
consent to a letter of credit application) shall only be binding if in writing
and signed by the Swingline Lenders or the Fronting Banks affected thereby, as
applicable. Any advance of proceeds of the Loans made prior to or without the
fulfillment by Borrower of all of the conditions precedent thereto, whether or
not known to Administrative Agent and the Banks, shall not constitute a waiver
of the requirement that all conditions, including the non-performed conditions,
shall be required with respect to all future advances. No failure on the part of
Administrative Agent or any Bank to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof or preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law. All
communications from Administrative Agent to the Banks requesting the Banks’
determination, consent, approval or disapproval (i) shall be given in the form
of a written notice to each Bank and (ii) shall be accompanied by a description
of the matter or thing as to which such determination, approval, consent or
disapproval is requested. Each Bank shall reply promptly, but in any event
within fifteen (15) Banking Days (or five (5) Banking Days with respect to any
decision to accelerate or stop acceleration of the Loan) after receipt of the
request therefor by Administrative Agent (the “Bank Reply Period”). Unless a
Bank shall give written notice to Administrative Agent that it objects to the
requested determination, approval, consent or disapproval within the Bank Reply
Period, such Bank shall be deemed to have approved or consented to such
requested determination, approval, consent or disapproval; provided that this
sentence shall not apply to any determination, consent, approval or disapproval
regarding any matter requiring the consent of all Banks or all affected Banks
under the first proviso of this Section.

 



 129 

 

 

(c)               Notwithstanding anything to the contrary in this Section, if
Administrative Agent and Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, Administrative Agent and
Borrower shall be permitted to amend such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not adversely affect the interests of the Banks and the Fronting Banks. Any such
amendment shall become effective without any further action or consent of any of
other party to this Agreement. Administrative Agent shall notify the Banks and
the Fronting Banks of any such amendment.

 

(d)               Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with only the written consent of Administrative Agent
and Borrower (a) to provide for the making of any Incremental Increase as
contemplated by Section 2.16 and to permit the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Banks in respect of such
Incremental Increase in any determination of the Required Banks.

 

(e)               Notwithstanding anything to the contrary in this
Section 12.02, Administrative Agent and Borrower may, without the consent of any
Bank, (x) enter into amendments or modifications to this Agreement or any of the
other Loan Documents or (y) enter into additional Loan Documents, in each case,
as Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 3.02(ii) in
accordance with the terms of Section 3.02(ii).

 

SECTION 12.03. Survival; Termination. All covenants, agreements, representations
and warranties made by Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Administrative Agent or any Bank may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as any Guaranteed Obligations hereunder are outstanding and
unpaid. At such time as (a) all of the Loan Commitments have been terminated,
(b) all Letters of Credit have terminated or expired (other than Letters of
Credit the expiration dates of which extend beyond the Ratable Loan Maturity
Date as permitted under Section 2.17(e) and in respect of which Borrower has
satisfied the requirements of such Section and Section 2.17(i)), (c) none of the
Banks is obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as hereafter provided in this
Section 12.03 and contingent indemnification obligations that have not been
asserted) have been paid and satisfied in full, this Agreement shall terminate.
Promptly following such termination, each Bank shall promptly return to Borrower
any Note issued to such Bank. The provisions of Sections 3.01, 3.05, 3.06,
10.13, 12.14 and 12.15, the indemnities to which Administrative Agent, the
Fronting Banks and the Banks are entitled under Sections 10.05 and 12.04, and
any other provision of this Agreement and the other Loan Documents, and (for as
long as any Letters of Credit remain outstanding) the provisions of
Sections 2.17(e) and 2.17(i), shall continue in full force and effect and shall
protect Administrative Agent, the Fronting Banks and the Banks
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement. Upon Borrower’s request,
Administrative Agent agrees to deliver to Borrower, at Borrower’s sole cost and
expense, written confirmation of the foregoing termination.

 



 130 

 

 

SECTION 12.04. Expenses; Indemnification.

 

(a)               Borrower agrees (a) to pay or reimburse Administrative Agent
and, solely in connection with the initial closing and syndication of the
facilities hereunder, the Bookrunners, for all of its and their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including, without limitation, in
respect of any notice given by Borrower under Section 2.16(c), whether or not
the requested increase is actually effected), and the consummation of the
transactions contemplated thereby, including the reasonable and documented
out-of-pocket fees, disbursements and other charges of counsel to Administrative
Agent and all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(b) without duplication of the provisions of Section 2.17(g), to pay to each
Fronting Bank all reasonable and documented out-of-pocket costs and expenses
incurred by such Fronting Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (c) to pay or reimburse Administrative Agent, the Fronting Banks and
the Banks for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable and documented out-of-pocket fees, disbursements and other
charges of their respective counsel and (d) to the extent not already covered by
any of the preceding subsections, to pay or reimburse the fees and disbursements
of counsel to Administrative Agent, any Lead Arranger, any Bookrunner, any
Fronting Bank and any Bank incurred in connection with the representation of
Administrative Agent, such Lead Arranger, any Bookrunner, such Fronting Bank or
such Bank in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 9.01(5), including, without
limitation, (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any debtor in
possession financing or any plan of reorganization of Borrower or any other Loan
Party, whether proposed by Borrower, such Loan Party, the Banks or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. Notwithstanding the foregoing, (i) the obligation to
reimburse Administrative Agent, the Lead Arrangers, the Bookrunners, the Banks
and the Fronting Banks for fees and expenses of counsel in connection with the
matters described in clauses (a), (c) and (d) above shall be limited to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to Administrative Agent, the Lead Arrangers, the Bookrunners, the
Fronting Banks and the Banks and, if reasonably necessary, a single local
counsel for Administrative Agent, the Fronting Banks and the Banks in each
relevant jurisdiction and with respect to each relevant specialty, and in the
case of an actual or perceived conflict of interest, one additional counsel in
each relevant jurisdiction to the affected Bank similarly situated and (ii)
except to the extent otherwise agreed among Borrower, the Lead Arrangers and
Administrative Agent, Borrower is not responsible for costs, expenses and
charges incurred by the Bank Parties in connection with the administration or
syndication of the Loans (other than any administration fee payable to
Administrative Agent). Other than to the extent constituting a condition to the
Closing Date set forth in Section 4.01, all reimbursement obligations pursuant
to this Section 12.04(a) shall be due and payable not later than fifteen (15)
Banking Days following receipt of a reasonably detailed invoice therefor.

 



 131 

 

 

(b)               Borrower agrees to indemnify Administrative Agent, each Bank,
Affiliates of the foregoing, and their respective directors, officers,
employees, agents and advisors (each such Person being called an “Indemnified
Party”) from, and hold each of them harmless against, any and all losses,
liabilities, claims, damages or expenses incurred by any of them arising out of
or by reason of (w) the execution, delivery or performance of the Loan Documents
by Borrower or the use of the proceeds of the Loans or Letters of Credit,
directly or indirectly, by Borrower, (x) any claims by brokers due to acts or
omissions by Borrower, (y) any investigation or litigation or other proceedings
(including any threatened investigation or litigation or other proceedings) (an
“Indemnity Proceeding”) relating to any actual or proposed use by Borrower of
the proceeds of the Loans, including without limitation, the reasonable fees and
disbursements of third-party counsel incurred in connection with any such
investigation or litigation or other proceedings or (z) third party claims or
actions against any Bank or Administrative Agent relating to or arising from
this Agreement and the transactions contemplated pursuant to this Agreement;
provided, however, that Borrower shall not be obligated to indemnify any
Indemnified Party for any acts or omissions of such Indemnified Party in
connection with matters described in this Section 12.04 to the extent arising
from (A) the gross negligence, bad faith or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment, (B) a material breach by such Indemnified Party
of its obligations under the Loan Documents, as determined by a court of
competent jurisdiction in a final, non-appealable judgment, (C) any dispute
solely among Indemnified Parties (except in connection with claims or disputes
(1) against Administrative Agent and/or any Bookrunner or any Lead Arranger in
their respective capacities relating to whether the conditions to any advance
have been satisfied, (2) against Administrative Agent, any Bookrunner and/or any
Lead Arranger in their respective capacities with respect to a Defaulting Lender
or the determination of whether a Bank is a Defaulting Lender, (3) against
Administrative Agent, any Bookrunner and/or any Lead Arranger in their
respective capacities as such and (4) directly resulting from any act or
omission on the part of General Partner, Borrower, any other Loan Parties or any
other Subsidiary), and (D) tax and yield maintenance matters otherwise addressed
in Sections 3.01, 3.05, 3.06 and 10.13.

 



 132 

 

 

(c)                If and to the extent that the obligations of Borrower under
this Section are unenforceable for any reason, Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under applicable law.

 

(d)               The obligations of Borrower under this Section shall survive
the repayment of all amounts due under or in connection with any of the Loan
Documents and the termination of the Loan Commitments.

 

(e)               An Indemnified Party may conduct its own investigation and
defense of, and may formulate its own strategy with respect to, any Indemnity
Proceeding covered by this Section and, as provided above, all costs and
expenses incurred by such Indemnified Party shall be reimbursed by Borrower. No
action taken by legal counsel chosen by an Indemnified Party in investigating or
defending against any such Indemnity Proceeding shall vitiate or in any way
impair the obligations and duties of Borrower hereunder to indemnify and hold
harmless each such Indemnified Party; provided, however, that (i) if Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of Borrower (which
consent shall not be unreasonably withheld or delayed).

 

SECTION 12.05. Assignment; Participation.

 

(a)               Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, provided that
neither Borrower, General Partner nor any other Loan Party may, except as
otherwise provided in Section 7.01, assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of Administrative Agent and each Bank, and no Bank may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to a Qualified Institution in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the following
subsection (e) (and, subject to the last sentence of the immediately following
subsection (b), any other attempted assignment or transfer by any party hereto
shall be null and void). Except as otherwise provided under Section 12.04,
nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of a Fronting Bank that issues
any Letter of Credit), Participants to the extent provided in the following
subsection (d) and, to the extent expressly contemplated hereby, the Affiliates
and their respective directors, officers, employees, agents and advisors of each
of Administrative Agent, the Fronting Banks and the Banks) any legal or
equitable right, remedy or claim under or by reason of this Agreement. The
parties hereby agree that Merrill Lynch may, without notice to Borrower, General
Partner or any Loan Party, assign its rights and obligations under this
Agreement to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement.

 



 133 

 

 

(b)               Assignments by Banks. Any Bank may at any time assign to one
or more Qualified Institutions all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Loan Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)              Minimum Amounts.

 

(1)          in the case of an assignment of the entire remaining amount of an
assigning Bank’s Loan Commitment and the Loans at the time owing to it, or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in the immediately following clause (2) in the aggregate, or in
the case of an assignment to a Bank, an Affiliate of a Bank or an Approved Fund,
no minimum amount need be assigned; and

 

(2)          in any case not described in the immediately preceding
subsection (1), the aggregate amount of the Loan Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Loan
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Bank subject to each such assignment (in each case, determined
as of the date the Assignment and Assumption Agreement with respect to such
assignment is delivered to Administrative Agent or, if “Trade Date” is specified
in the Assignment and Assumption Agreement, as of the Trade Date) shall not be
less than $5,000,000, unless each of Administrative Agent and, so long as no
Event of Default shall exist, Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that if, after
giving effect to such assignment, the amount of the Loan Commitment held by such
assigning Bank or the outstanding principal balance of the Loans of such
assigning Bank, as applicable, and in each case, without Participants, would be
less than $10,000,000 (which minimum amount shall be reduced pro rata as a
result of a cancellation or reduction of the aggregate Loan Commitments), then
such assigning Bank shall assign the entire amount of its Loan Commitment and
the Loans at the time owing to it.

 

(ii)              Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan or the Loan Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Bid Rate Loan.

 



 134 

 

 

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by clause (i)(2) of this subsection (b)
and, in addition:

 

(1)          the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless an Event of Default shall exist at
the time of such assignment; provided that (I) Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within five (5) Banking Days after having
received notice thereof and (II) Borrower can withhold such consent if such
assignment shall subject Borrower to any greater obligations under Sections 3.01
or 3.06; provided further that no such consent shall be required if such
assignment is to a Person that is already a Bank with a Loan Commitment, an
Affiliate of such a Bank or an Approved Fund with respect to such a Bank;

 

(2)          the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Loan Commitment if such assignment is to a Person that is not already a
Bank with a Loan Commitment, an Affiliate of such a Bank or an Approved Fund
with respect to such a Bank; and

 

(3)          the consent of each Fronting Bank and each Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of a Ratable Loan Commitment if such assignment is to a
Person that is not already a Bank with a Loan Commitment, an Affiliate of such a
Bank or an Approved Fund with respect to such a Bank.

 

(iv)            Assignment and Acceptance; Notes. The parties to each assignment
shall execute and deliver to Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $4,500 for each
assignment (which fee Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Bank, shall deliver to Administrative
Agent an Administrative Questionnaire. If requested by the transferor Bank or
the assignee, upon the consummation of any assignment, the transferor Bank,
Administrative Agent and Borrower shall make appropriate arrangements so that
new Notes are issued to the assignee and such transferor Bank, as appropriate.

 

(v)             No Assignment to Certain Persons. No such assignment shall be
made to (A) Borrower or any of Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Bank hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)            No Assignment to Natural Persons. No such assignment shall be
made to a natural person (or a company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof).

 



 135 

 

 

(vii)           Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent, the
Fronting Banks, the Swingline BanksLenders and each other Bank hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Bank under this Agreement, and the assigning Bank thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.05 and
12.04 and the other provisions of this Agreement and the other Loan Documents
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Bank
having been a Defaulting Lender. Any assignment or transfer by a Bank of rights
or obligations under this Agreement that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Bank of a
participation in such rights and obligations in accordance with the following
subsection (d).

 



 136 

 

 

 

(c)           Register. Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of Borrower, shall maintain at Administrative Agent’s
Office a copy of each Assignment and Assumption Agreement delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Loan Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and Borrower, Administrative Agent and the Banks shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)           Participations. Any Bank may at any time, without the consent of,
or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural Person or Borrower or any of Borrower’s Affiliates
or Subsidiaries or any Defaulting Lender) (each, a “Participant”) in all or a
portion of such Bank’s rights and/or obligations under this Agreement (including
all or a portion of its Loan Commitment and/or the Loans owing to it) in minimum
amounts of not less than $5,000,000 prior to an Event of Default, and upon the
occurrence and during the continunance of an Event of Default, in any amount;
provided that (i) such Bank’s obligations under this Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, the Fronting Banks and the Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Bank sells such a participation shall provide that such Bank shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Bank will not, without the consent of the
Participant, agree to (w) increase such Bank’s Loan Commitment, (x) extend the
date fixed for the payment of principal on the Loans or portions thereof owing
to such Bank, (y) reduce the rate at which interest is payable thereon or
(z) release any Guarantor from its Obligations under the Guaranty except as
contemplated by Section 6.10, in each case, as applicable to that portion of
such Bank’s rights and/or obligations that are subject to the participation.
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 and, 3.06 and 10.13 (subject, in each case, to the requirements
and limitations therein, including the requirements under Section 10.13(f) (it
being understood that documentation required under Section 10.13(f) shall be
delivered to the participating Bank)) to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 3.07 as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or, 3.06 or 10.13, with respect to any participation, than its
participating Bank would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Regulatory Change
that occurs after the Participant acquired the applicable participation. Each
Bank that sells a participation agrees, at Borrower’s request and expense, to
use reasonable efforts to cooperate with Borrower to effectuate the provisions
of Section 3.07 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Bank; provided that such Participant agrees to be subject to
Section 10.15 as though it were a Bank. Each Bank that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

 



  137 

 

 

(e)           Certain Pledges. Any Bank may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Bank; provided that no such pledge or assignment shall release such
Bank from any of its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto.

 

(f)            No Registration. Each Bank agrees that, without the prior written
consent of Borrower and Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act of 1933 or any other securities laws of the United
States of America or of any other jurisdiction.

 

(g)           USA Patriot Act Notice; Compliance. In order for Administrative
Agent to comply with “know your customer” and anti-money laundering laws, rules
and regulations, including without limitation, the Patriot Act, prior to any
Bank that is organized under the laws of a jurisdiction outside of the United
States of America becoming a party hereto, Administrative Agent may request, and
such Bank shall provide to Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for Administrative Agent to comply with such laws, rules and
regulations.

 

SECTION 12.06.     Documentation Satisfactory. All documentation required from
or to be submitted on behalf of Borrower in connection with this Agreement and
the documents relating hereto shall be subject to the prior approval of, and be
satisfactory in form and substance to, Administrative Agent, its counsel and,
where specifically provided herein, the Banks. In addition, the persons or
parties responsible for the execution and delivery of, and signatories to, all
of such documentation, shall be acceptable to, and subject to the approval of,
Administrative Agent and its counsel and the Banks.

 



  138 

 

 

SECTION 12.07.     Notices. (a) Unless otherwise provided herein, communications
provided for hereunder shall be in writing and shall be mailed, telecopied, or
delivered as follows:

 

If to Borrower:

 

JBG SMITH Properties LP

4445 Willard4747 Bethesda Avenue

Suite 400200

Chevy ChaseBethesda, Maryland 2081520814

Attention: Stephen Theriot, Chief Financial Officer

Telecopier: 240-333-3630

Telephone: 240-333-3704

Email: stheriot@jbgjbgsmith.com

 

With a copy to:

 

JBG SMITH Properties LP

4445 Willard4747 Bethesda Avenue

Suite 400200

Chevy ChaseBethesda, Maryland 2081520814

Attention: Steven Museles, Chief Legal Officer

Telecopier: 240-333-3630

Telephone: 240-333-3654

Email: smuseles@jbgjbgsmith.com

 

If to Administrative Agent:

 

Wells Fargo Bank, National Association

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attention: Bryan GregoryKristen Ray

Telephone: 704-410-17761772

Email: Bryan.Gregory@wellsfargo.comKristen.Ray@wellsfargo.com

 

 

If to Administrative Agent under Article II:

 

Wells Fargo Bank, National Association

CRE Agency Services

600 South 4th Street, 9th Floor

Minneapolis, MN 55415

Attention: Anthony Gangelhoff

Telecopier: 877-410-5023

Telephone: 612-316-0109

Email: Anthony.Gangelhoff@wellsfargo.com

 



  139 

 

 

If to Wells Fargo as Fronting Bank:

 

Wells Fargo Bank, National Association

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attention: Bryan GregoryKristen Ray

Telephone: 704-410-17761772

Email: Bryan.Gregory@wellsfargo.comKristen.Ray@wellsfargo.com

 

With a copy to:

 

Wells Fargo Bank, National Association

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

1512 Eureka Road, Suite 350

Roseville, CA 95661

Attention: Patty CabreraAngela Dale

Telephone: 916-788-4672(704) 410-0080

Email: pcabrera@wellsfargo.comAngela.Dale@wellsfargo.com

 

If to a Fronting Bank (as applicable):

 

Bank of America, N.A.

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Attention: Global Trade Operations

Phone: 1.800.370.7519 and choose Trade product

opt. #1

Fax: 1. 800.755.8743

Email: scranton_standby_lc@bankofamerica.com

 



  140 

 

 

With a copy to:

Bank of America, N.A.

900 West Trade Street

NC1-026-06-01

Charlotte, NC 28255

Attention: Linda J. Frixen, Assistant Vice PresidentShana Boney, Relationship
Administrator II

Telephone: 980-386275-69946500

Email: linda.j.frixen@baml.comshana.boney@bofa.com

 

Capital One, National Association

6200 Chevy Chase Drive

Laurel, MD 20707

Attention: Jason Hall, Principal Operations Coordinator

Telecopier: 469-522-3588

Telephone: 301-939-5910

Email: 14694225388@tls.ldsprod.com

 

Citizens Bank, N.A.

20 Cabot Road

Medford, MA 02155

Attention: Laura Ferraz, Operations Team Lead

Telecopier: 855-457-1554

Telephone: 781-655-4107

Email: CLOoperations@citizensbank.com

 

JPMorgan Chase Bank, N.A.
Standby Letter of Credit Department

10420 Highland Manor Drive, Floor 4

Tampa, FL 33610

Attention: Letter of Credit Department

Fax: (856) 294-5267

 

PNC Bank, National Association

6750 Miller Road

Brecksville, OH 44141

Attention: Myra Ollison

Telecopier: 877-733-1172

Telephone: 440-546-7434

Email: myra.ollison@pnc.com

 



  141 

 

 

If to any other Bank:

 

To such Bank’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of Borrower or Administrative Agent, the Fronting Banks and the Banks at
the addresses specified; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered; provided, however, that,
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. Notwithstanding the
immediately preceding sentence, all notices or communications to Administrative
Agent, a Fronting Bank or any Bank under Article II shall be effective only when
actually received. Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

(b)           Notices and other communications to the Banks and the Fronting
Banks hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by Administrative Agent and the applicable Bank. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties hereto
in accordance with this Section 12.07, except that each Bank must only give such
notice to Administrative Agent, Borrower, the Fronting Banks and the Swingline
Lenders.

 

(d)           Electronic Systems.

 



  142 

 

 

(i)                  Borrower agrees that Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Fronting Banks and the other Banks by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)                 Any Electronic System used by Administrative Agent is
provided “as is” and “as available.” None of Administrative Agent or Borrower or
any of their respective Affiliates and such Affiliates’ respective directors,
officers, employees, agents or advisors (the “Communications Parties”) warrant
the adequacy of such Electronic Systems and each expressly disclaims liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Communications Party in connection
with the Communications or any Electronic System. In no event shall any
Communications Party have any liability to the other parties hereto or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of Borrower’s or Administrative Agent’s
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by
Administrative Agent, any Bank or any Fronting Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 12.08.     Setoff. Upon the occurrence of an Event of Default, to the
extent permitted or not expressly prohibited by applicable law, Borrower agrees
that, in addition to (and without limitation of) any right of setoff, bankers’
lien or counterclaim a Bank may otherwise have, each Bank shall be entitled,
subject to receipt of the prior written consent of the Required Banks exercised
in their sole discretion, to offset balances (general or special, time or
demand, provisional or final) held by it for the account of Borrower at any of
such Bank’s offices, in Dollars or in any other currency, against any amount
payable by Borrower to such Bank under this Agreement or such Bank’s Notes, or
any other Loan Document, which is not paid when due (regardless of whether such
balances are then due to Borrower or General Partner), in which case it shall
promptly notify Borrower and Administrative Agent thereof; provided that such
Bank’s failure to give such notice shall not affect the validity thereof.
Payments by Borrower hereunder or under the other Loan Documents shall be made
without setoff or counterclaim. Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Section 12.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of Administrative
Agent, the Fronting Banks and the Banks and (y) the Defaulting Lender shall
provide promptly to Administrative Agent a statement describing in reasonable
detail the Guaranteed Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 



  143 

 

 

SECTION 12.09.      Table of Contents; Headings. Any table of contents and the
headings and captions hereunder are for convenience only and shall not affect
the interpretation or construction of this Agreement.

 

SECTION 12.10.      Severability. The provisions of this Agreement are intended
to be severable. If for any reason any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

SECTION 12.11.      Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

SECTION 12.12.      Integration. The Loan Documents set forth the entire
agreement among the parties hereto relating to the transactions contemplated
thereby (except with respect to agreements relating solely to compensation,
consideration and the coordinated syndication of the Loan) and supersede any
prior oral or written statements or agreements with respect to such
transactions.

 

SECTION 12.13.      Governing Law. This Agreement shall be governed by, and
interpreted and construed in accordance with, the laws of the State of New York.

 

SECTION 12.14.      Waivers. To the extent permitted or not expressly prohibited
by applicable law, in connection with the obligations and liabilities as
aforesaid, Borrower hereby waives (1) notice of any actions taken by any Bank
Party under this Agreement, any other Loan Document or any other agreement or
instrument relating hereto or thereto except to the extent otherwise provided
herein; (2) all other notices, demands and protests, and all other formalities
of every kind in connection with the enforcement of the Obligations, the
omission of or delay in which, but for the provisions of this Section 12.14,
might constitute grounds for relieving Borrower of its obligations hereunder;
(3) any requirement that any Bank Party protect, secure, perfect or insure any
Lien on any collateral or exhaust any right or take any action against Borrower
or any other Person or any collateral; (4) any right or claim of right to cause
a marshalling of the assets of Borrower; and (5) all rights of subrogation or
contribution, whether arising by contract or operation of law (including,
without limitation, any such right arising under the Bankruptcy Code) or
otherwise by reason of payment by Borrower, pursuant to this Agreement or any
other Loan Document.

 



  144 

 

 

SECTION 12.15.      Jurisdiction; Immunities. Borrower, Administrative Agent and
each Bank hereby irrevocably submit to the exclusive jurisdiction of any New
York State or United States Federal court sitting in New York City, Borough of
Manhattan, over any action or proceeding arising out of or relating to this
Agreement, the Notes or any other Loan Document. Borrower, Administrative Agent,
and each Bank irrevocably agree that all claims in respect of such action or
proceeding may be heard and determined in such New York State or United States
Federal court. Borrower, Administrative Agent, and each Bank irrevocably consent
to the service of any and all process in any such action or proceeding by the
mailing of copies of such process to Borrower, Administrative Agent or each
Bank, as the case may be, at the addresses specified herein. Borrower,
Administrative Agent and each Bank agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Borrower, Administrative Agent and each Bank further waive any objection to
venue in the State of New York and any objection to an action or proceeding in
the State of New York on the basis of forum non conveniens. Borrower,
Administrative Agent and each Bank agree that any action or proceeding brought
against Borrower, Administrative Agent or any Bank, as the case may be, shall be
brought only in a New York State court sitting in New York City, Borough of
Manhattan, or a United States Federal court sitting in New York City, Borough of
Manhattan, to the extent permitted or not expressly prohibited by applicable
law.

 

Nothing in this Section shall affect the right of Borrower, Administrative Agent
or any Bank to serve legal process in any other manner permitted by law.

 

To the extent that Borrower, Administrative Agent or any Bank have or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, Borrower, Administrative Agent and each Bank hereby irrevocably
waive such immunity in respect of its obligations under this Agreement, the
Notes and any other Loan Document.

 



  145 

 

 

BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY MAY
HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOAN. IN ADDITION, BORROWER
HEREBY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
ADMINISTRATIVE AGENT OR THE BANKS WITH RESPECT TO THE NOTES, ANY RIGHT BORROWER
MAY HAVE (1) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE
LAW, TO INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN A COUNTERCLAIM THAT IF
NOT BROUGHT IN THE SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR
THE BANKS COULD NOT BE BROUGHT IN A SEPARATE SUIT, ACTION OR PROCEEDING OR WOULD
BE SUBJECT TO DISMISSAL OR SIMILAR DISPOSITION FOR FAILURE TO HAVE BEEN ASSERTED
IN SUCH SUIT, ACTION OR PROCEEDING BROUGHT BY ADMINISTRATIVE AGENT OR THE BANKS)
OR (2) TO THE EXTENT PERMITTED OR NOT EXPRESSLY PROHIBITED BY APPLICABLE LAW, TO
HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR
PROCEEDING. NOTHING HEREIN CONTAINED SHALL PREVENT OR PROHIBIT BORROWER FROM
INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST ADMINISTRATIVE AGENT OR THE
BANKS WITH RESPECT TO ANY ASSERTED CLAIM.

 

To the extent not prohibited by applicable law, Borrower shall not assert, and
Borrower hereby waives, any claim against any Bank or any Agent, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, any Loan or other extension of credit
hereunder or the use of the proceeds thereof.

 

SECTION 12.16.     Designated Lender. Any Bank (other than an Affected Bank or a
Bank which is such solely because it is a Designated Lender) (each, a
“Designating Lender”) may at any time designate one (1) Designated Lender to
fund Bid Rate Loans on behalf of such Designating Lender subject to the terms of
this Section and the provisions in Section 12.05 shall not apply to such
designation. No Bank may designate more than one (1) Designated Lender. The
parties to each such designation shall execute and deliver to Administrative
Agent for its acceptance a Designation Agreement. Upon such receipt of an
appropriately completed Designation Agreement executed by a Designating Lender
and a designee representing that it is a Designated Lender, Administrative Agent
will accept such Designation Agreement and give prompt notice thereof to
Borrower, whereupon, (i) from and after the “Effective Date” specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.02 after Borrower has accepted the Bid Rate Quote
of the Designating Lender and (ii) the Designated Lender shall not be required
to make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to Borrower, Administrative Agent and the Banks for each and every of the
obligations of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 10.05. Each Designating Lender shall serve as the
administrative agent of its Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender (i) receive any and all payments made for
the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers and consents under or relating to this
Agreement and the other Loan Documents. Any such notice, communication, vote,
approval, waiver or consent shall be signed by the Designating Lender as
administrative agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf, but shall be binding on the Designated
Lender to the same extent as if actually signed by the Designated Lender.
Borrower, Administrative Agent and the Banks may rely thereon without any
requirement that the Designated Lender sign or acknowledge the same. No
Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender.

 



  146 

 

 

SECTION 12.17.      No Bankruptcy Proceedings. Each of Borrower, the Banks and
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, for 366 days
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender.

 

SECTION 12.18.      Intentionally Omitted.

 

SECTION 12.19.     USA Patriot Act. Each Bank hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies Borrower, General Partner
and each other Loan Party, which information includes the name, address, tax
identification and/or such other identification information of Borrower, General
Partner and each other Loan Party that will allow such Bank to identify
Borrower, General Partner and each other Loan Party in accordance with the
Patriot Act. Borrower shall provide such information and take such actions as
are reasonably requested by Administrative Agent or any Bank in order to assist
Administrative Agent and the Banks in maintaining compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act.

 



  147 

 

 

SECTION 12.20.     Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Lender, then,
until such time as such Bank is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(a)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Banks”,
“Required Ratable Loan Banks”, “Required Term A-1 Loan Banks”, “Required Term
A-2 Loan Banks” and in Section 12.02.

 

(b)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to
Section 12.08 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the
Fronting Banks or the Swingline Lenders hereunder; third, to Cash Collateralize
the Fronting Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with subsection (e) below; fourth, as Borrower may request (so long
as no Default or Event of Default exists other than a Default or Event of
Default that will be cured by the application of such funds in accordance with
this paragraph), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the Fronting Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with subsection (e) below; sixth, to the payment of any
amounts owing to the Banks, the Fronting Banks or the Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Bank, a Fronting Bank or the Swingline Lenders against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.17 in respect of Letters of Credit (such amounts “L/C Disbursements”),
in respect of which such Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of, and L/C
Disbursements owed to, all Non-Defaultingnon-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Ratable Loan Banks in accordance with their respective Pro
Rata Shares (determined without giving effect to the immediately following
subsection (d)) and all Term Loans are held by the Term Loan Banks in accordance
with their respective Pro Rata Shares as if there had been no Term Loan Banks
that are Defaulting Lenders. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Bank
irrevocably consents hereto.

 



  148 

 

 

(c)           Certain Fees.

 

(1)              No Defaulting Lender shall be entitled to receive any fee
payable under Section 2.08 for any period during which that Bank is a Defaulting
Lender (and Borrower shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(2)              Each Defaulting Lender shall be entitled to receive the fee
payable under Section 2.17(g)(i) for any period during which that Bank is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

 

(3)             With respect to any fee not required to be paid to any
Defaulting Lender pursuant to the immediately preceding clause (2), Borrower
shall (x) pay to each Non-Defaultingnon-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities that has been
reallocated to such Non-Defaultingnon-Defaulting Lender pursuant to the
immediately following subsection (d), (y) pay to the applicable Fronting Bank
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Fronting Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(d)           Reallocation of Pro Rata Shares to Reduce Fronting Exposure.

 

(i)               During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or
SwingSwingline Loans, the “Pro Rata Share” of each non- Defaulting Lender shall
be computed without giving effect to the Ratable Loan Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Bank becomes a Defaulting Lender, the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless Borrower shall have otherwise notified Administrative
Agent at such time, Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time); and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and SwingSwingline Loans shall not exceed
the positive difference, if any, of (1) the Ratable Loan Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding Ratable Credit
Exposure of that Bank.

 



  149 

 

 

(ii)              If such reallocation cannot, or can only partially, be
effected, Borrower shall (x) within two Banking Days following notice by
Administrative Agent, prepay such Fronting Exposure of the SwingSwingline Lender
with respect to SwingSwingline Loans and (y) within five (5) Banking Days
following notice by Administrative Agent, Cash Collateralize for the benefit of
the Fronting Banks only Borrower’s obligations corresponding to the Fronting
Exposure of the Fronting Banks with respect to Letters of Credit (after giving
effect to any partial reallocation described above) in accordance with the
procedures set forth in Section 2.17(i) for so long as such Fronting Exposure is
outstanding.

 

(iii)            So long as such Ratable Loan Bank is a Defaulting Lender, the
SwingSwingline Lender shall not be required to fund any SwingSwingline Loan and
the Fronting Banks shall not be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related Fronting Exposure will be
100% covered by the Ratable Loan Commitments of the non-Defaulting Lenders
and/or Cash Collateral will be provided by Borrower in accordance with Section
2.17(i) and/or Section 12.20(d), and participating interests in any newly made
SwingSwingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with the above
provisions (and such Defaulting Lender shall not participate therein.

 

(e)           Defaulting Lender Cure. If Borrower, Administrative Agent, the
Swingline Lenders and the Fronting Banks agree in writing that a Bank is no
longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Bank will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Banks or take such other
actions as Administrative Agent may determine to be necessary to cause, as
applicable (i) the Ratable Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held by the Banks in accordance with
their respective Pro Rata Shares (determined without giving effect to the
immediately preceding subsection (d)) and (ii) the Term Loans to be held by the
Term Loan LendersBanks in accordance with their respective Pro Rata Shares as if
there had been no Term Loan LendersBanks that were Defaulting Lenders, whereupon
such Bank will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while that Bank was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to
Non-Defaultingnon-Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Bank’s having been a Defaulting
Lender.

 



  150 

 

 

(f)            New Swingline Loans/Letters of Credit. So long as any Ratable
Loan Bank is a Defaulting Lender, (i) the Swingline Lenders shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) a Fronting
Bank shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

(g)           Purchase of Defaulting Lender’s Commitment. During any period that
a Bank is a Defaulting Lender, Borrower may, by Borrower giving written notice
thereof to Administrative Agent, such Defaulting Lender and the other Banks,
demand that such Defaulting Lender assign its Loan Commitment and Loans to a
Qualified Institution subject to and in accordance with the provisions of
Section 12.05. No party hereto shall have any obligation whatsoever to initiate
any such replacement or to assist in finding a Qualified Institution. In
addition, any Bank which is not a Defaulting Lender may, but shall not be
obligated to, in its sole discretion, acquire the face amount of all or a
portion of such Defaulting Lender’s Loan Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 12.04. In connection
with any such assignment, such Defaulting Lender shall promptly execute all
documents reasonably requested to effect such assignment, including an
appropriate Assignment and Assumption Agreement and, notwithstanding
Section 12.05, shall pay to Administrative Agent an assignment fee in the amount
of $4,500. The exercise by Borrower of its rights under this Section shall be at
Borrower’s sole cost and expense and at no cost or expense to Administrative
Agent, the Fronting Banks or the Banks provided that the foregoing shall not
constitute a waiver or release of any claim of Borrower, Administrative Agent,
any Fronting Bank or any Bank against any Defaulting Lender.

 

SECTION 12.21.     Use for Mortgages. From time to time, on not less than ten
(10) Banking Days’ notice, Borrower may request proceeds of the Ratable Loans or
Term Loans be used to refinance or acquire properties secured by certain secured
mortgage Debt of Borrower and/or its Subsidiaries, in which event, a portion of
such Ratable Loans or Term Loans equal to the amount of the advances made
hereunder in connection with such refinancing or acquisition, at Borrower’s
election, may be secured by an amended and restated mortgage on the property
securing the mortgage Debt to be so refinanced or acquired (a “Refinancing
Mortgage”) and evidenced by a separate mortgage note executed by Borrower and/or
one or more Subsidiaries (provided that (i) if Borrower shall not execute such
mortgage note, Borrower shall execute a guaranty of such mortgage note and (ii)
it being agreed and understood the execution of, and being obligated under, such
a mortgage note and Refinancing Mortgage, shall not cause any Subsidiary to be
deemed an Unsecured Indebtedness Subsidiary for purposes of Section 6.10), as
more particularly set forth in Section 2.09, provided that no Refinancing
Mortgage may encumber a property located in a Special Flood Hazard Area as
designated by the Federal Emergency Management Agency. At least seven (7)
Banking Days prior to the recordation of any Refinancing Mortgage,
Administrative Agent shall provide all of the applicable Banks requested to make
such refinancing or acquisition Loans with a legal description and special flood
hazard determination form for all property proposed to be encumbered thereby.
Any such Refinancing Mortgage and any other agreement, certifications, opinions
and other documents will be (i) in form and substance reasonably acceptable to
Administrative Agent and its counsel, (ii) consistent in all respects with the
terms of this Agreement, and (iii) subject to being, and shall be, released or
assigned by Administrative Agent at the request of Borrower (it being understood
and agreed that Administrative Agent and the Banks shall not be required to give
any representations or warranties with respect to any such release or
assignment, including with respect to any aspects of the Debt secured thereby,
except that it is the holder thereof and authorized to execute and deliver the
same), and Administrative Agent shall, and is authorized by the Banks to,
execute and deliver any release or assignment documents reasonably requested by,
and at the expense of, Borrower. In addition, in connection with each
Refinancing Mortgage, Administrative Agent, at the request and expense of
Borrower, will provide subordination, non-disturbance and attornment agreements
and intercreditor and/or subordination agreements with respect to any other Debt
secured by the related mortgaged property, in each case in form and substance
reasonably satisfactory to Administrative Agent. Unless otherwise directed by
Borrower, any prepayments made by Borrower shall be applied first to any and all
Loans outstanding that are not secured by a Refinancing Mortgage, and only to
Loans secured by Refinancing Mortgages if there shall be no other Loans
outstanding at the time.

 



  151 

 

 

SECTION 12.22.      Bottom-Up Guaranties. At Borrower’s request from time to
time, Administrative Agent shall accept “bottom-up” guaranties of the Loans from
limited partners in Borrower in such amounts and on such terms as Borrower shall
request, provided that Administrative Agent shall have reasonably satisfied
itself and the Banks with respect to applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act and other similar restrictions in respect of any such proposed
guarantor. A Person shall not be considered to be a “Guarantor” or a “Loan
Party” as a result of providing such a “bottom-up” guaranty.

 

SECTION 12.23.     Confidentiality. Each of Administrative Agent, the Fronting
Banks and the Banks agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees, and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations, (g) with the consent of Borrower, (h) a confidential basis to any
rating agency in connection with rating Borrower or the Loans or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Administrative Agent, any
Fronting Bank or any Bank on a non-confidential basis from a source other than
Borrower. For the purposes of this Section, “Information” means all information
received from Borrower relating to Borrower or its business, other than any such
information that was available to Administrative Agent, any Fronting Bank or any
Bank on a non-confidential basis prior to disclosure by Borrower. In addition,
Administrative Agent and the Banks may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to Administrative Agent
and the Banks in connection with the administration of this Agreement, the other
Loan Documents, and the Loan Commitments.

 



  152 

 

 

EACH BANK ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY PRECEDING
PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING BORROWER, ITS Affiliates and theIR respective
directors, officers, employees, agents, advisors and representatives OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
BORROWER OR ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT BORROWER, THE OTHER LOAN PARTIES, THEIR Affiliates
and theIR respective directors, officers, employees, agents, advisors and
representatives OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH BANK
REPRESENTS TO BORROWER AND ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

SECTION 12.24.      No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by Administrative Agent, the Lead Arrangers, the Bookrunners
and the Banks are arm’s-length commercial transactions between Borrower and its
Affiliates, on the one hand, and Administrative Agent, the Lead Arrangers, the
Bookrunners and the Banks, on the other hand, (B) Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) Administrative Agent, each Lead
Arranger, each Bookrunner and each Bank is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower or any of its Affiliates, or any other Person and (B) neither
Administrative Agent, any Lead Arranger, any Bookrunner nor any Bank has any
obligation to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) Administrative Agent, the Lead Arrangers,
the Bookrunners and the Banks and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
Borrower and its Affiliates, and neither Administrative Agent, any Lead
Arranger, any Bookrunner nor any Bank has any obligation to disclose any of such
interests to Borrower or its Affiliates. To the fullest extent permitted by law,
Borrower hereby waives and releases any claims that it may have against
Administrative Agent, any Lead Arranger, any Bookrunner or any Bank with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

 



  153 

 

 

SECTION 12.25. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                  a reduction in full or in part or cancellation of any such
liability;

 

(ii)                 a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 



  154 

 

 

(iii)                the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 12.26.      Acknowledgment Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Specified Derivatives Contracts or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

 

(a)           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)           As used in this Section 12.26., the following terms have the
following meanings:

 

(1)              “BHC Act Affiliate” of a party means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of
such party.

 

(2)              “Covered Entity” means any of the following:

 



  155 

 

 

(1)               a “covered entity” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. §252.82(b);

 

(2)               a “covered bank” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. §47.3(b); or

 

(3)               a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

 

(3)              “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(4)              “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12. U.S.C
5390(c)(8)(D).

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 



  156 

 



 

EXHIBIT B

 

Schedule 1

 

LOAN COMMITMENTS

 

 

Lender Ratable Loan Commitment Amount Term A-1 Loan Commitment Amount Wells
Fargo Bank, National Association $70,000,000.00 $16,250,000.00 Bank of America,
N.A. $91,250,000.00 $21,000,000.00 JPMorgan Chase Bank, N.A. $85,000,000.00 $0
Capital One, National Association $65,000,000.00 $13,500,000.00 Citizens Bank,
N.A. $65,000,000.00 $13,500,000.00 PNC Bank, National Association $65,000,000.00
$13,500,000.00 BMO Harris Bank N.A. $50,000,000.00 $11,000,000.00 Regions Bank
$50,000,000.00 $11,000,000.00 TD Bank, N.A. $50,000,000.00 $14,000,000.00 The
Bank of New York Mellon $50,000,000.00 $11,000,000.00 The Bank of Nova Scotia
$50,000,000.00 $10,000,000.00 Truist Bank $50,000,000.00 $8,750,000.00 Fifth
Third Bank $30,000,000.00 $7,250,000.00 Santander Bank, N.A. $0 $6,000,000.00
Goldman Sachs Bank USA $50,000,000.00 $6,000,000.00 Morgan Stanley Bank, N.A.
$50,000,000.00 $0 Société Générale $0 $0 Landesbank Baden-Württemberg, New York
Branch $25,000,000.00 $5,000,000.00 ING Capital LLC $20,000,000.00 $4,250,000.00
Crédit Agricole Corporate and Investment Bank $17,000,000.00 $4,000,000.00
Associated Bank, National Association $18,375,000.00 $0 United Bank
$18,375,000.00 $24,000,000.00 U.S. Bank National Association $30,000,000.00 $0  
    TOTAL $1,000,000,000.00 $200,000,000.00

 



 

 

 

Lender Term A-2 Loan Commitment Amount Wells Fargo Bank, National Association
$26,000,000.00 Capital One, National Association $26,000,000.00 Citizens Bank,
N.A. $26,000,000.00 PNC Bank, National Association $26,000,000.00 BMO Harris
Bank N.A. $18,000,000.00 Regions Bank $18,000,000.00 TD Bank, N.A.
$18,000,000.00 The Bank of New York Mellon $18,000,000.00 Associated Bank,
National Association $12,000,000.00 Fifth Third Bank $8,000,000.00 Crédit
Agricole Corporate and Investment Bank $4,000,000.00     TOTAL $200,000,000

 



 

 